Case 1:20-cv-23182-KMW Document 1-9 Entered on FLSD Docket 07/31/2020 Page 1 of 16




                               EXHIBIT 5
                                                        Case 1:20-cv-23182-KMW Document 1-9 Entered on FLSD Docket 07/31/2020 Page 2 of 16


                                                                                                                                                                                                                                                                                                                                                                                                                        FY 2020 IHBG Final Allocation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Census Data Used: Single Race (S) or Multi-Race
                                                                                                                       HHLT 30% (AIAN Households with less than 30%




                                                                                                                                                                                                                                                                                                           HH Severe Cost (AIAN Households with Housing



                                                                                                                                                                                                                                                                                                                                                          Housing Shortage (Number of AIAN Households




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Needs Portion of Allocation (Needs Component
                                                                                                                                                                                                                                                            HH Overcrowded (AIAN Households with more
                                                                        AIAN Persons (American Indian/Alaska Native)




                                                                                                                                                                      HHLT 30-50% (AIAN Households between 30%



                                                                                                                                                                                                                 HHLT 50-80% (AIAN Households between 50%




                                                                                                                                                                                                                                                                                                                                                          with less than 80% of Median Family Income)
                                                                                                                                                                                                                                                            than 1 person per room or without kitchen or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FCAS Portion of Allocation (Formula Current




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   FY 2020 Undisbursed Funds Adjustment (24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Phase Down Adjustment (24 CFR 1000.331)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Assisted Stock 24 CFR 1000.312-1000.322)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Minimum Allocation Adjustment (24 CFR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FY 1996 Adjustment (24 CFR 1000.340)
                                                                                                                                                                                                                                                                                                           Expenses greater than 50% of Income)
                                                                                                                                                                      and 50% of Median Family Income)



                                                                                                                                                                                                                 and 80% of Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                                         AEL (Allowable Expense Level)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Unadjusted FY 2020 Allocation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TDC (Total Development Cost)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FY 2020 Repayment Amount




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FY 2020 Final Allocation
                                                                                                                       Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FMR (Fair Market Rent)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            24 CFR 1000.324)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CFR 1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                           Enrollment
                                                                                                                                                                                                                                                            plumbing)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Inflation
                                                                                                                                                                                                                                                                                                                                                                                                                               TRSAIP
          Office




                                                              Tribe




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (M)
ALASKA             Afognak                                               91                                                              6                                            8                                         11                                                    11                                              6                                   25                               384                332         0                              $1,222                      $670,883                            1.74                 $0                                           $71,998                                           ($669)    ($827)                                                                       $70,503                             $0                                                $0                   $4,091                                      $74,594                S
ALASKA             Agdaagux Tribe of King Cove                          298                                                             20                                           25                                         15                                                     4                                             15                                   42                               693                693         0                              $1,118                      $670,883                            1.74                 $0                                         $116,493                                          $26,235   ($1,655)                                                                      $141,074                             $0                                                $0                       $0                                    $141,074                 S
ALASKA             AHTNA, Incorporated                                  249                                                              5                                           11                                          7                                                     9                                              0                                   11                               586                586       875                              $1,222                      $670,883                            1.74         $1,690,154                                           $44,382                                          $6,625  ($14,713)                                                                    $1,726,448                             $0                                                $0                       $0                                   $1,726,448                M
ALASKA             Akhiok                                                35                                                             10                                            4                                          0                                                     4                                              4                                   14                                98                 86         0                              $1,222                      $670,883                            1.74                 $0                                           $50,556                                              $0        $0                                                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Akiachak                                             668                                                             30                                           35                                         35                                                   100                                              4                                  100                               815                708         0                              $1,563                      $670,883                            1.74                 $0                                         $398,929                                          ($3,454)  ($4,585)                                                                      $390,890                             $0                                                $0                       $0                                    $390,890                 S
ALASKA             Akiak                                                360                                                             25                                           20                                         30                                                    65                                             10                                   75                               396                396         0                              $1,563                      $670,883                            1.74                 $0                                         $284,575                                          ($4,838)  ($3,243)                                                                      $276,494                             $0                                                $0                       $0                                    $276,494                 S
ALASKA             Akutan                                                47                                                             10                                           15                                          4                                                     4                                              4                                   26                               163                 58         0                              $1,118                      $670,883                            1.74                 $0                                           $52,782                                              $0     ($612)                                                                       $52,170                             $0                                                $0                  $22,424                                      $74,594                S
ALASKA             Alakanuk                                             724                                                             50                                           45                                         30                                                   105                                             15                                  104                               849                849         0                                $931                      $670,883                            1.74                 $0                                         $461,701                                          ($7,332)  ($5,268)                                                                      $449,102                             $0                                                $0                       $0                                    $449,102                 S
ALASKA             Alatna                                                30                                                              0                                            0                                          0                                                     0                                              0                                    0                                70                 33         0                                $780                      $715,983                            1.74                 $0                                           $50,556                                              $0        $0                                                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Aleknagik                                            178                                                             10                                           10                                         15                                                    10                                              4                                   33                               351                208         0                              $1,312                      $670,883                            1.74                 $0                                           $79,171                                         $34,655   ($1,320)                                                                      $112,506                             $0                                                $0                       $0                                    $112,506                 S
ALASKA             Aleut Corporation                                     21                                                              0                                            0                                          0                                                     0                                              0                                    0                             3,400                  0       924                              $1,657                      $670,883                            1.74         $1,810,807                                             $774                                           $1,168   ($9,475)                                                                    $1,803,273                             $0                                                $0                       $0                                   $1,803,273                M
ALASKA             Algaaciq (St. Mary's)                                433                                                             25                                           20                                         45                                                    65                                             15                                   63                               480                274         0                                $931                      $670,883                            1.74                 $0                                         $302,060                                          ($3,440)  ($3,462)                                                                      $295,158                             $0                                                $0                       $0                                    $295,158                 S
ALASKA             Allakaket                                            162                                                             10                                           20                                         10                                                    40                                              4                                   40                               257                129         0                                $780                      $715,983                            1.74                 $0                                          $171,905                                         ($4,855)  ($1,937)                                                                      $165,113                             $0                                                $0                       $0                                    $165,113                 S
ALASKA             Alutiiq (Old Harbor)                                 185                                                             25                                           20                                         10                                                    15                                             15                                   55                               606                618         0                              $1,222                      $670,883                            1.74                 $0                                         $143,499                                               $0   ($1,664)                                                                      $141,836                             $0                                                $0                       $0                                    $141,836                 S
ALASKA             Ambler                                               228                                                             10                                           15                                         15                                                    40                                              4                                   40                               361                334         0                              $1,326                      $715,983                            1.74                 $0                                          $174,377                                         ($1,670)  ($2,002)                                                                      $170,705                             $0                                                $0                       $0                                     $170,705                S
ALASKA             Anaktuvuk Pass                                       285                                                             10                                            4                                         15                                                    30                                              4                                   27                               348                166         0                              $1,328                      $715,983                            1.74                 $0                                          $136,837                                           ($968)  ($1,575)                                                                      $134,294                             $0                                                $0                       $0                                     $134,294                S
ALASKA             Angoon                                               327                                                             30                                           25                                         15                                                    15                                             15                                   48                               554                454         0                                $866                      $581,158                            1.74                 $0                                         $135,484                                               $0   ($1,571)                                                                      $133,913                             $0                                                $0                       $0                                    $133,913                 S
ALASKA             Aniak                                                390                                                             20                                           30                                         25                                                    30                                             15                                   75                               629                629         0                              $1,563                      $670,883                            1.74                 $0                                         $208,642                                               $0   ($2,419)                                                                      $206,223                             $0                                                $0                       $0                                     $206,223                S
ALASKA             Anvik                                                 78                                                             10                                           10                                          4                                                    15                                              4                                   24                               248                 96         0                                $780                      $670,883                            1.74                 $0                                           $78,071                                              $0     ($905)                                                                       $77,165                             $0                                                $0                       $0                                      $77,165                S
ALASKA             Arctic Slope Regional Corporation                    215                                                              2                                            4                                          0                                                     5                                              0                                    6                             7,200                123       924                              $1,328                      $715,983                            1.74         $2,846,714                                           $30,989                                         ($2,147) ($18,542)                                                                    $2,857,013                             $0                                                $0                       $0                                   $2,857,013                S
ALASKA             Arctic Village                                       133                                                             20                                           10                                          4                                                    50                                              4                                   34                               172                160         0                                $780                      $715,983                            1.74                 $0                                          $193,715                                         ($7,949)  ($2,154)                                                                      $183,613                             $0                                                $0                       $0                                    $183,613                 S
ALASKA             Asa'Carsarmiut (Mountain Village)                    841                                                             30                                           40                                         45                                                   110                                              4                                  115                             1,032              1,124         0                               $931                       $670,883                            1.74                 $0                                         $446,295                                          ($8,447)  ($5,076)                                                                     $432,772                              $0                                                $0                       $0                                    $432,772                 S
ALASKA             Atka                                                  47                                                              4                                            4                                         10                                                     0                                              4                                   16                               174                 80         0                              $1,657                      $670,883                            1.74                 $0                                           $50,556                                              $0        $0                                                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Atmauthluak                                          304                                                             15                                           10                                         10                                                    55                                              4                                   35                               301                301         0                              $1,563                      $670,883                            1.74                 $0                                          $201,060                                         ($3,378)  ($2,292)                                                                      $195,391                             $0                                                $0                       $0                                    $195,391                 S
ALASKA             Atqasuk (Atkasook)                                   227                                                              4                                            4                                         10                                                    20                                              4                                   15                               164                114         0                              $1,328                      $715,983                            1.74                 $0                                           $93,720                                           ($896)  ($1,076)                                                                       $91,748                             $0                                                $0                       $0                                      $91,748                S
ALASKA             Barrow                                             2,598                                                            140                                          140                                        190                                                   285                                             85                                  321                             3,999              3,677         0                              $1,328                      $715,983                            1.74                 $0                                        $1,569,452                                              $0  ($18,195)                                                                    $1,551,257                             $0                                                $0                       $0                                   $1,551,257                S
ALASKA             Beaver                                                81                                                              4                                           15                                          4                                                    25                                              4                                   23                               246                239         0                                $780                      $670,883                            1.74                 $0                                          $101,309                                         ($1,908)  ($1,152)                                                                       $98,248                             $0                                                $0                       $0                                      $98,248                S
ALASKA             Belkofski                                              0                                                              0                                            0                                          0                                                     0                                              0                                    0                                62                 62         0                              $1,118                      $670,883                            1.74                 $0                                           $50,556                                              $0        $0                                                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Bering Straits Native Corporation                     30                                                              1                                            2                                          2                                                     3                                              1                                    4                             6,179                  0       817                              $1,599                      $670,883                            1.74         $2,359,794                                           $12,603                                         ($1,034) ($13,261)                                                                    $2,358,102                             $0                                                $0                       $0                                   $2,358,102                M
ALASKA             Bill Moore's Slough                                    0                                                              0                                            0                                          0                                                     0                                              0                                    0                               106                106         0                                $931                      $670,883                            1.74                 $0                                           $50,556                                              $0        $0                                                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Birch Creek                                           32                                                              0                                            0                                          0                                                     0                                              0                                    0                                84                 28         0                                $780                      $670,883                            1.74                 $0                                           $50,556                                              $0        $0                                                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Brevig Mission                                       387                                                             35                                           30                                         25                                                    65                                             10                                   70                               323                341         0                              $1,599                      $670,883                            1.74                 $0                                         $295,361                                          ($2,983)  ($3,390)                                                                      $288,989                             $0                                                $0                       $0                                    $288,989                 S
ALASKA             Bristol Bay Native Corporation                        36                                                              4                                            0                                          2                                                     2                                              1                                    6                             5,945                  0       799                              $1,238                      $670,883                            1.74           $858,092                                           $14,146                                           ($834) $618,478                                                                     $1,489,882                             $0                                                $0                       $0                                   $1,489,882                M
ALASKA             Buckland                                             415                                                             25                                           15                                         20                                                    75                                             10                                   60                               407                385         0                              $1,326                      $670,883                            1.74                 $0                                         $297,776                                          ($8,567)  ($3,353)                                                                      $285,856                             $0                                                $0                       $0                                    $285,856                 S
ALASKA             Calista Corporation                                   56                                                              6                                            1                                          0                                                     0                                              0                                    7                            11,940                 60       954                              $1,563                      $670,883                            1.74         $3,256,826                                           $10,432                                           ($680) $685,410                                                                     $3,951,989                             $0                                                $0                       $0                                   $3,951,989                S
ALASKA             Cantwell                                              56                                                              4                                            4                                          4                                                     4                                              4                                   12                               108                117         0                              $1,494                      $581,158                            1.74                 $0                                           $50,556                                              $0        $0                                                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Chalkyitsik                                           58                                                             10                                           10                                          4                                                    30                                              4                                   24                               119                119         0                                $780                      $670,883                            1.74                 $0                                          $115,224                                         $16,260   ($1,524)                                                                      $129,960                             $0                                                $0                       $0                                    $129,960                 S
ALASKA             Cheesh-Na                                             43                                                             10                                            0                                          0                                                     4                                              4                                    4                                80                 54         0                              $1,222                      $670,883                            1.74                 $0                                           $50,556                                              $0        $0                                                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Chefornak                                            449                                                             10                                           15                                         25                                                    75                                              0                                   50                               514                514         0                              $1,563                      $670,883                            1.74                 $0                                         $261,531                                             ($64)  ($3,031)                                                                      $258,436                             $0                                                $0                       $0                                    $258,436                 S
ALASKA             Chenega (Chanega)                                     41                                                             10                                            4                                          0                                                     0                                             10                                   10                                65                 66         0                              $1,222                      $581,158                            1.74                 $0                                           $50,556                                              $0        $0                                                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Chevak                                             1,002                                                             45                                           65                                         35                                                   140                                             25                                  127                             1,307                667         0                                $931                      $670,883                            1.74                 $0                                         $606,818                                          ($7,157)  ($6,952)                                                                      $592,709                             $0                                                $0                       $0                                    $592,709                 S
ALASKA             Chickaloon                                           508                                                             13                                           17                                         11                                                    15                                              9                                   41                               254              1,091         0                              $1,078                      $581,158                            1.74                 $0                                         $109,383                                            ($207)  ($1,266)                                                                      $107,911                             $0                                                $0                       $0                                    $107,911                 S
ALASKA             Chignik Bay Tribal Council                            51                                                              4                                            4                                          4                                                     4                                              0                                   12                               227                 75         0                                $892                      $670,883                            1.74                 $0                                           $50,556                                              $0        $0                                                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Chignik Lagoon                                        48                                                              4                                            4                                          4                                                     0                                              4                                   12                               218                 87         0                                $892                      $670,883                            1.74                 $0                                           $50,556                                              $0        $0                                                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Chignik Lake                                          68                                                              4                                            4                                          4                                                     4                                              4                                   12                               275                144         0                                $892                      $670,883                            1.74                 $0                                           $50,556                                          $3,435        $0                                                                        $53,991                             $0                                                $0                  $20,603                                      $74,594                S
ALASKA             Chilkat (Klukwan)                                     74                                                              4                                            4                                          4                                                     0                                              4                                   12                               233                 80         0                                $869                      $581,158                            1.74                 $0                                           $50,556                                              $5        $0                                                                        $50,561                             $0                                                $0                  $24,033                                      $74,594                S
ALASKA             Chilkoot (Haines)                                    405                                                             30                                           14                                         80                                                    10                                             14                                  112                               393                393         0                              $1,012                      $581,158                            1.74                 $0                                         $133,898                                               $0   ($1,552)                                                                      $132,346                             $0                                                $0                       $0                                    $132,346                 M
ALASKA             Chinik (Golovin)                                     158                                                             10                                           10                                         10                                                    30                                              4                                   30                               293                285         0                              $1,599                      $670,883                            1.74                 $0                                         $125,174                                               $0   ($1,451)                                                                      $123,723                             $0                                                $0                       $0                                     $123,723                S
ALASKA             Chitina                                               24                                                              0                                            4                                          4                                                     4                                              4                                    0                               250                100         0                              $1,222                      $670,883                            1.74                 $0                                           $50,556                                              $0        $0                                                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Chuathbaluk (Russian Mission, Kuskokwim)             117                                                             10                                            4                                          4                                                    15                                              4                                   18                               132                 80         0                              $1,563                      $670,883                            1.74                 $0                                           $73,508                                         $25,669   ($1,150)                                                                       $98,028                             $0                                                $0                       $0                                      $98,028                S
ALASKA             Chugach Alaska Corporation                         1,654                                                             26                                           11                                         62                                                   161                                             16                                   16                             2,020                  0       823                              $1,139                      $581,158                            1.74         $2,211,393                                         $432,031                                          ($3,170) ($22,615)                                                                    $2,617,638                             $0                                                $0                       $0                                   $2,617,638                M
ALASKA             Chuloonawick                                           0                                                              0                                            0                                          0                                                     0                                              0                                    0                                89                 89         0                                $931                      $670,883                            1.74                 $0                                           $50,556                                              $0        $0                                                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Circle                                                86                                                             15                                            4                                         10                                                    30                                              4                                   29                               182                182         0                                $780                      $670,883                            1.74                 $0                                          $122,004                                         ($5,634)  ($1,349)                                                                      $115,021                             $0                                                $0                       $0                                     $115,021                S
ALASKA             Clark's Point                                         59                                                              4                                            4                                          4                                                     4                                              4                                   12                               138                 74         0                              $1,312                      $670,883                            1.74                 $0                                           $50,556                                          $2,503        $0                                                                        $53,059                             $0                                                $0                  $21,535                                      $74,594                S




Printed February 2020                                                                                                                                                                                                                                                                                                                                                                                                   FY 2020 IHBG Final Allocation                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1 of 15
                                                  Case 1:20-cv-23182-KMW Document 1-9 Entered on FLSD Docket 07/31/2020 Page 3 of 16


                                                                                                                                                                                                                                                                                                                                                                                                              FY 2020 IHBG Final Allocation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Census Data Used: Single Race (S) or Multi-Race
                                                                                                              HHLT 30% (AIAN Households with less than 30%




                                                                                                                                                                                                                                                                                                  HH Severe Cost (AIAN Households with Housing



                                                                                                                                                                                                                                                                                                                                                 Housing Shortage (Number of AIAN Households




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Needs Portion of Allocation (Needs Component
                                                                                                                                                                                                                                                   HH Overcrowded (AIAN Households with more
                                                               AIAN Persons (American Indian/Alaska Native)




                                                                                                                                                             HHLT 30-50% (AIAN Households between 30%



                                                                                                                                                                                                        HHLT 50-80% (AIAN Households between 50%




                                                                                                                                                                                                                                                                                                                                                 with less than 80% of Median Family Income)
                                                                                                                                                                                                                                                   than 1 person per room or without kitchen or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FCAS Portion of Allocation (Formula Current




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FY 2020 Undisbursed Funds Adjustment (24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Phase Down Adjustment (24 CFR 1000.331)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Assisted Stock 24 CFR 1000.312-1000.322)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Minimum Allocation Adjustment (24 CFR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FY 1996 Adjustment (24 CFR 1000.340)
                                                                                                                                                                                                                                                                                                  Expenses greater than 50% of Income)
                                                                                                                                                             and 50% of Median Family Income)



                                                                                                                                                                                                        and 80% of Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                               AEL (Allowable Expense Level)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Unadjusted FY 2020 Allocation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TDC (Total Development Cost)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FY 2020 Repayment Amount




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  FY 2020 Final Allocation
                                                                                                              Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  FMR (Fair Market Rent)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  24 CFR 1000.324)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     CFR 1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                 Enrollment
                                                                                                                                                                                                                                                   plumbing)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Inflation
                                                                                                                                                                                                                                                                                                                                                                                                                     TRSAIP
          Office




                                                    Tribe




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (M)
ALASKA             Cook Inlet Region, Inc.                  38,061                                            1,738                                          1,509                                      2,159                                                     1,164                           1,470                                          5,191                                         9,051             35,972       804                              $1,313                      $581,158                            1.74         $4,791,475                                        $9,394,436       $0 ($145,180)                                                                                                      $14,040,730                             $0                                                $0                       $0                                   $14,040,730                M
ALASKA             Council                                       0                                                0                                              0                                          0                                                         0                               0                                              0                                           131                115         0                              $1,599                      $670,883                            1.74                 $0                                           $50,556       $0        $0                                                                                                           $50,556                             $0                                                $0                  $24,038                                       $74,594                S
ALASKA             Craig                                       471                                               19                                             19                                         40                                                         8                              14                                             50                                           424                524         0                              $1,071                      $581,158                            1.74                 $0                                           $97,384       $0   ($1,129)                                                                                                          $96,255                             $0                                                $0                       $0                                       $96,255                M
ALASKA             Crooked Creek                                99                                               10                                              4                                          4                                                        25                               4                                             18                                           121                115         0                              $1,563                      $670,883                            1.74                 $0                                           $98,067 $22,802    ($1,401)                                                                                                         $119,468                             $0                                                $0                       $0                                     $119,468                 S
ALASKA             Curyung (Dillingham)                      1,365                                               80                                             45                                         90                                                        95                              55                                            188                                         2,160              2,251         0                              $1,312                      $670,883                            1.74                 $0                                         $649,830        $0   ($7,534)                                                                                                        $642,296                              $0                                                $0                       $0                                     $642,296                 S
ALASKA             Deering                                     111                                                4                                             10                                         15                                                        15                               4                                              4                                           186                178         0                              $1,326                      $670,883                            1.74                 $0                                           $71,628 $24,431    ($1,114)                                                                                                          $94,945                             $0                                                $0                       $0                                       $94,945                S
ALASKA             Diomede (Inalik)                            120                                               14                                              4                                          4                                                        19                               0                                             22                                           248                249         0                              $1,599                      $715,983                            1.74                 $0                                           $71,583 $13,049      ($981)                                                                                                          $83,651                             $0                                                $0                       $0                                       $83,651                M
ALASKA             Dot Lake                                     55                                                4                                              4                                          4                                                         4                               4                                             12                                           137                 22         0                              $1,234                      $670,883                            1.74                 $0                                           $50,556       $0        $0                                                                                                           $50,556                             $0                                                $0                  $24,038                                       $74,594                S
ALASKA             Douglas                                     639                                               50                                             40                                         45                                                        35                              55                                            135                                           464                464         0                              $1,457                      $581,158                            1.74                 $0                                          $340,892 ($24,219)  ($3,671)                                                                                                         $313,001                             $0                                                $0                       $0                                     $313,001                 S
ALASKA             Doyon, Ltd.                              12,158                                              627                                            592                                        413                                                       669                             658                                          1,626                                         6,971              6,971       762                              $1,356                      $670,883                            1.74          $388,418                                         $4,436,285 ($15,081) ($36,610)                                                                                                       $4,773,013                             $0                                                $0                       $0                                    $4,773,013                M
ALASKA             Eagle                                        30                                                4                                              0                                          8                                                         8                               4                                             12                                           113                 30         0                              $1,234                      $670,883                            1.74                 $0                                           $50,556       $0        $0                                                                                                           $50,556                             $0                                                $0                  $24,038                                       $74,594                M
ALASKA             Eek                                         324                                               15                                             35                                         25                                                       100                               4                                             63                                           375                278         0                              $1,563                      $670,883                            1.74                 $0                                          $350,889 ($1,394)   ($4,052)                                                                                                         $345,443                             $0                                                $0                       $0                                     $345,443                 S
ALASKA             Egegik                                       41                                                4                                              4                                          4                                                         4                               0                                             12                                           326                109         0                                $892                      $670,883                            1.74                 $0                                           $50,556       $0        $0                                                                                                           $50,556                             $0                                                $0                  $24,038                                       $74,594                S
ALASKA             Eklutna                                      43                                                4                                              4                                          4                                                         4                               4                                             12                                           246                191         0                              $1,313                      $581,158                            1.74                 $0                                           $50,556    ($610)       $0                                                                                                           $49,946                             $0                                                $0                  $24,648                                       $74,594                S
ALASKA             Ekuk                                          2                                                0                                              0                                          0                                                         0                               0                                              0                                           122                  2         0                              $1,312                      $670,883                            1.74                 $0                                           $50,556       $0        $0                                                                                                           $50,556                             $0                                                $0                  $24,038                                       $74,594                S
ALASKA             Ekwok                                       112                                                4                                              4                                          4                                                        10                               4                                             12                                           242                130         0                              $1,312                      $670,883                            1.74                 $0                                           $53,175       $0     ($616)                                                                                                          $52,558                             $0                                                $0                  $22,036                                       $74,594                S
ALASKA             Elim                                        491                                               16                                             25                                         32                                                        46                              15                                             72                                           450                453         0                              $1,599                      $670,883                            1.74                 $0                                          $205,641       $0   ($2,384)                                                                                                         $203,257                             $0                                                $0                       $0                                     $203,257                 M
ALASKA             Emmonak                                     826                                               45                                             30                                         45                                                        95                              15                                            120                                           984                984         0                                $931                      $670,883                            1.74                 $0                                          $441,950 ($6,158)   ($5,052)                                                                                                         $430,739                             $0                                                $0                       $0                                     $430,739                 S
ALASKA             Evansville (Bettles Field)                    7                                                4                                              4                                          0                                                         4                               4                                              8                                            22                 22         0                                $780                      $670,883                            1.74                 $0                                           $50,556       $0        $0                                                                                                           $50,556                             $0                                                $0                  $24,038                                       $74,594                S
ALASKA             Eyak                                        200                                               25                                             10                                          0                                                         0                              25                                             35                                           557                461         0                              $1,222                      $581,158                            1.74                 $0                                           $95,465 $11,548    ($1,241)                                                                                                         $105,772                             $0                                                $0                       $0                                     $105,772                 S
ALASKA             False Pass                                   22                                                4                                              0                                          4                                                         0                               4                                              5                                            96                102         0                              $1,118                      $670,883                            1.74                 $0                                           $50,556       $0        $0                                                                                                           $50,556                             $0                                                $0                  $24,038                                       $74,594                S
ALASKA             Fort Yukon                                  511                                               50                                             50                                         25                                                        80                              25                                            125                                           581                512         0                                $780                      $670,883                            1.74                 $0                                          $422,399 ($4,528)   ($4,845)                                                                                                         $413,027                             $0                                                $0                       $0                                     $413,027                 S
ALASKA             Gakona                                       35                                                4                                              4                                          4                                                         4                               4                                              6                                            85                 91         0                              $1,222                      $581,158                            1.74                 $0                                           $50,556       $0        $0                                                                                                           $50,556                             $0                                                $0                  $24,038                                       $74,594                S
ALASKA             Galena (Louden Village)                     294                                               20                                             30                                         15                                                        30                               4                                             65                                           652                428         0                               $780                       $670,883                            1.74                 $0                                          $168,999 ($2,468)   ($1,931)                                                                                                        $164,601                              $0                                                $0                       $0                                     $164,601                 S
ALASKA             Gambell                                     710                                               70                                             30                                         30                                                       115                              25                                            110                                           762                597         0                              $1,599                      $715,983                            1.74                 $0                                          $554,686 ($8,702)   ($6,330)                                                                                                         $539,654                             $0                                                $0                       $0                                     $539,654                 S
ALASKA             Georgetown                                    2                                                0                                              0                                          0                                                         0                               0                                              0                                           113                112         0                              $1,563                      $670,883                            1.74                 $0                                           $50,556       $0        $0                                                                                                           $50,556                             $0                                                $0                  $24,038                                       $74,594                S
ALASKA             Goodnews Bay                                258                                               20                                             15                                          4                                                        40                               4                                             39                                           344                338         0                              $1,563                      $670,883                            1.74                 $0                                          $166,876 ($4,847)   ($1,878)                                                                                                         $160,150                             $0                                                $0                       $0                                     $160,150                 S
ALASKA             Grayling (Hokikachuk)                       166                                               25                                             15                                          4                                                        40                              10                                             44                                           403                171         0                                $780                      $670,883                            1.74                 $0                                          $183,331       $0   ($2,125)                                                                                                         $181,205                             $0                                                $0                       $0                                     $181,205                 S
ALASKA             Gulkana                                      99                                                4                                              4                                          4                                                         4                               0                                              4                                           132                142         0                              $1,222                      $581,158                            1.74                 $0                                           $50,556    ($642)       $0                                                                                                           $49,914                             $0                                                $0                  $24,680                                       $74,594                S
ALASKA             Hamilton                                      0                                                0                                              0                                          0                                                         0                               0                                              0                                            29                 21         0                                $931                      $670,883                            1.74                 $0                                           $50,556       $0        $0                                                                                                           $50,556                             $0                                                $0                  $24,038                                       $74,594                S
ALASKA             Healy Lake                                   12                                                0                                              0                                          0                                                         0                               0                                              0                                            34                 27         0                              $1,234                      $670,883                            1.74                 $0                                           $50,556       $0        $0                                                                                                           $50,556                             $0                                                $0                  $24,038                                       $74,594                S
ALASKA             Holy Cross                                  160                                               10                                             15                                         15                                                        30                               4                                             40                                           528                219         0                                $780                      $670,883                            1.74                 $0                                          $135,141       $0   ($1,567)                                                                                                         $133,574                             $0                                                $0                       $0                                     $133,574                 S
ALASKA             Hoonah                                      374                                               30                                             40                                         45                                                        10                              10                                            103                                           589                589         0                                $866                      $581,158                            1.74                 $0                                          $157,530 $27,477    ($2,145)                                                                                                         $182,862                             $0                                                $0                       $0                                     $182,862                 S
ALASKA             Hooper Bay                                1,164                                               75                                             55                                         40                                                       195                              15                                            145                                         1,356              1,011         0                                $931                      $670,883                            1.74                 $0                                          $757,931 ($11,536)  ($8,653)                                                                                                         $737,741                             $0                                                $0                       $0                                     $737,741                 S
ALASKA             Hughes                                       74                                                4                                              4                                          4                                                         4                               0                                             12                                           139                 61         0                                $780                      $715,983                            1.74                 $0                                           $50,556       $0        $0                                                                                                           $50,556                             $0                                                $0                  $24,038                                       $74,594                S
ALASKA             Huslia                                      250                                               20                                             20                                         25                                                        40                              10                                             64                                           609                274         0                                $780                      $715,983                            1.74                 $0                                          $218,881    ($475)  ($2,532)                                                                                                         $215,873                             $0                                                $0                       $0                                     $215,873                 S
ALASKA             Hydaburg                                    307                                               20                                             30                                         25                                                         4                               0                                             75                                           341                274         0                              $1,071                      $581,158                            1.74                 $0                                           $89,777   $8,870   ($1,144)                                                                                                          $97,504                             $0                                                $0                       $0                                       $97,504                S
ALASKA             Igiugig                                      20                                                4                                              4                                          4                                                         4                               4                                             12                                            64                 42         0                                $892                      $670,883                            1.74                 $0                                           $50,556       $0        $0                                                                                                           $50,556                             $0                                                $0                  $24,038                                       $74,594                S
ALASKA             Iliamna                                      58                                                4                                              0                                          4                                                         4                               0                                              8                                           128                 91         0                                $892                      $670,883                            1.74                 $0                                           $50,556       $0        $0                                                                                                           $50,556                             $0                                                $0                  $24,038                                       $74,594                S
ALASKA             Iqurmuit Traditional Council                341                                               14                                             29                                          8                                                        50                               8                                             31                                           374                278         0                                $931                      $670,883                            1.74                 $0                                          $174,548 ($4,068)   ($1,976)                                                                                                         $168,503                             $0                                                $0                       $0                                     $168,503                 M
ALASKA             Ivanof Bay                                    7                                                0                                              0                                          0                                                         0                               0                                              0                                            15                  5         0                                $892                      $670,883                            1.74                 $0                                           $50,556       $0        $0                                                                                                           $50,556                             $0                                                $0                  $24,038                                       $74,594                S
ALASKA             Kaguyak                                       2                                                0                                              0                                          0                                                         0                               0                                              0                                             8                  6         0                              $1,222                      $670,883                            1.74                 $0                                           $50,556       $0        $0                                                                                                           $50,556                             $0                                                $0                  $24,038                                       $74,594                S
ALASKA             Kake                                        408                                               35                                             30                                         30                                                        20                              10                                             66                                           465                465         0                              $1,071                      $581,158                            1.74                 $0                                          $158,659 $17,610    ($2,044)                                                                                                         $174,225                             $0                                                $0                       $0                                     $174,225                 S
ALASKA             Kaktovik                                    224                                                4                                             10                                         15                                                        15                               4                                             27                                           227                258         0                              $1,328                      $715,983                            1.74                 $0                                           $92,165 $17,426    ($1,271)                                                                                                         $108,320                             $0                                                $0                       $0                                     $108,320                 S
ALASKA             Kalskag                                     192                                               20                                             15                                         25                                                        45                              10                                             37                                           220                226         0                              $1,563                      $670,883                            1.74                 $0                                          $200,655       $0   ($2,326)                                                                                                         $198,329                             $0                                                $0                       $0                                     $198,329                 S
ALASKA             Kaltag                                      171                                               15                                             15                                          4                                                        20                               4                                             34                                           404                194         0                                $780                      $670,883                            1.74                 $0                                          $106,214    ($146)  ($1,230)                                                                                                         $104,838                             $0                                                $0                       $0                                     $104,838                 S
ALASKA             Kanatak                                       0                                                0                                              0                                          0                                                         0                               0                                              0                                           133                 57         0                                  $0                      $670,883                            1.74                 $0                                           $50,556       $0        $0                                                                                                           $50,556                             $0                                                $0                  $24,038                                       $74,594                S
ALASKA             Karluk                                       34                                                4                                             10                                          0                                                         4                               4                                             14                                            83                 44         0                              $1,222                      $670,883                            1.74                 $0                                           $50,556       $0        $0                                                                                                           $50,556                             $0                                                $0                  $24,038                                       $74,594                S
ALASKA             Kasaan                                       23                                                0                                              0                                          8                                                         4                               0                                              8                                            28                 28         0                              $1,071                      $581,158                            1.74                 $0                                           $50,556       $0        $0                                                                                                           $50,556                             $0                                                $0                  $24,038                                       $74,594                M
ALASKA             Kasigluk                                    604                                               30                                             25                                         25                                                        80                               4                                             75                                           607                603         0                              $1,563                      $670,883                            1.74                 $0                                          $323,575       $0   ($3,751)                                                                                                         $319,823                             $0                                                $0                       $0                                     $319,823                 S
ALASKA             Kenaitze                                  3,340                                              218                                            157                                        148                                                        57                             166                                            500                                         1,670              3,512         0                              $1,139                      $581,158                            1.74                 $0                                          $838,347       $0   ($9,719)                                                                                                         $828,628                             $0                                                $0                       $0                                     $828,628                 M
ALASKA             Ketchikan                                 2,726                                              196                                            146                                        215                                                        71                             187                                            557                                         4,660              3,100         0                              $1,330                      $581,158                            1.74                 $0                                          $898,577       $0  ($10,418)                                                                                                         $888,159                             $0                                                $0                       $0                                     $888,159                 M
ALASKA             Kiana                                       343                                               30                                             20                                         20                                                        45                              15                                             63                                           683                356         0                              $1,326                      $670,883                            1.74                 $0                                          $238,916       $0   ($2,770)                                                                                                         $236,146                             $0                                                $0                       $0                                     $236,146                 S
ALASKA             King Island                                 459                                               15                                             23                                         30                                                        43                              14                                             68                                           615                424         0                              $1,599                      $670,883                            1.74                 $0                                          $192,516       $0   ($2,232)                                                                                                         $190,284                             $0                                                $0                       $0                                     $190,284                 M




Printed February 2020                                                                                                                                                                                                                                                                                                                                                                                         FY 2020 IHBG Final Allocation                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      2 of 15
                                                  Case 1:20-cv-23182-KMW Document 1-9 Entered on FLSD Docket 07/31/2020 Page 4 of 16


                                                                                                                                                                                                                                                                                                                                                                                                              FY 2020 IHBG Final Allocation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Census Data Used: Single Race (S) or Multi-Race
                                                                                                             HHLT 30% (AIAN Households with less than 30%




                                                                                                                                                                                                                                                                                                 HH Severe Cost (AIAN Households with Housing



                                                                                                                                                                                                                                                                                                                                                Housing Shortage (Number of AIAN Households




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Needs Portion of Allocation (Needs Component
                                                                                                                                                                                                                                                  HH Overcrowded (AIAN Households with more
                                                              AIAN Persons (American Indian/Alaska Native)




                                                                                                                                                            HHLT 30-50% (AIAN Households between 30%



                                                                                                                                                                                                       HHLT 50-80% (AIAN Households between 50%




                                                                                                                                                                                                                                                                                                                                                with less than 80% of Median Family Income)
                                                                                                                                                                                                                                                  than 1 person per room or without kitchen or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FCAS Portion of Allocation (Formula Current




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FY 2020 Undisbursed Funds Adjustment (24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Phase Down Adjustment (24 CFR 1000.331)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Assisted Stock 24 CFR 1000.312-1000.322)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Minimum Allocation Adjustment (24 CFR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FY 1996 Adjustment (24 CFR 1000.340)
                                                                                                                                                                                                                                                                                                 Expenses greater than 50% of Income)
                                                                                                                                                            and 50% of Median Family Income)



                                                                                                                                                                                                       and 80% of Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                               AEL (Allowable Expense Level)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Unadjusted FY 2020 Allocation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TDC (Total Development Cost)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FY 2020 Repayment Amount




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      FY 2020 Final Allocation
                                                                                                             Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  FMR (Fair Market Rent)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  24 CFR 1000.324)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CFR 1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                 Enrollment
                                                                                                                                                                                                                                                  plumbing)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Inflation
                                                                                                                                                                                                                                                                                                                                                                                                                     TRSAIP
          Office




                                                    Tribe




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (M)
ALASKA             King Salmon                                 78                                                              8                                            0                                          8                                                     3                                     3                                            16                                85                 85         0                              $1,238                      $670,883                            1.74                 $0                                           $50,556      $0                                                                                 $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Kipnuk                                     700                                                             40                                           45                                         40                                                   150                                    10                                           125                               809                784         0                              $1,563                      $670,883                            1.74                 $0                                         $568,734 ($12,392)                                                                           ($6,450)                                      $549,891                             $0                                                $0                       $0                                     $549,891                S
ALASKA             Kivalina                                   372                                                             30                                           10                                         30                                                   115                                     4                                            70                               389                370         0                              $1,326                      $670,883                            1.74                 $0                                         $393,313 ($6,054)                                                                            ($4,490)                                      $382,769                             $0                                                $0                       $0                                     $382,769                S
ALASKA             Klawock                                    407                                                             19                                           40                                         19                                                     8                                    14                                            25                               497                497         0                              $1,071                      $581,158                            1.74                 $0                                           $90,211 $34,932                                                                            ($1,451)                                      $123,692                             $0                                                $0                       $0                                     $123,692                M
ALASKA             Kluti Kaah (Copper Center)                 171                                                             35                                            4                                          4                                                    20                                    20                                            21                               302                326         0                              $1,222                      $581,158                            1.74                 $0                                         $128,409 ($3,240)                                                                            ($1,451)                                      $123,718                             $0                                                $0                       $0                                     $123,718                S
ALASKA             Knik                                     4,518                                                            180                                          246                                        180                                                   167                                   167                                           605                             2,259              4,228         0                              $1,078                      $581,158                            1.74                 $0                                        $1,439,938      $0                                                                           ($16,694)                                    $1,423,244                             $0                                                $0                       $0                                   $1,423,244                S
ALASKA             Kobuk                                      142                                                             10                                            4                                          4                                                    15                                     4                                            13                               172                 74         0                              $1,326                      $715,983                            1.74                 $0                                           $77,313 $17,118                                                                            ($1,095)                                       $93,336                             $0                                                $0                       $0                                      $93,336                S
ALASKA             Kokhanok                                   134                                                             20                                           10                                         15                                                    20                                     4                                            42                               190                174         0                                $892                      $670,883                            1.74                 $0                                         $114,588 $15,787                                                                             ($1,512)                                      $128,864                             $0                                                $0                       $0                                     $128,864                S
ALASKA             Kongiganak                                 471                                                             25                                           20                                         25                                                    75                                    10                                            40                               490                349         0                              $1,563                      $670,883                            1.74                 $0                                         $297,228 ($1,603)                                                                            ($3,427)                                      $292,197                             $0                                                $0                       $0                                     $292,197                S
ALASKA             Koniag, Incorporated                       513                                                             34                                           44                                         64                                                    63                                    32                                            59                             3,300              1,882       802                              $1,222                      $670,883                            1.74         $3,283,261                                         $369,677 ($3,098)                                                                           ($30,815)                                    $3,619,025                             $0                                                $0                       $0                                   $3,619,025                S
ALASKA             Kotlik                                     631                                                             40                                           35                                         25                                                    90                                     4                                            81                               590                590         0                                $931                      $670,883                            1.74                 $0                                          $366,920      $0                                                                            ($4,254)                                      $362,666                             $0                                                $0                       $0                                     $362,666                S
ALASKA             Kotzebue                                 2,349                                                             65                                           75                                        100                                                   260                                    50                                           159                             2,712              1,575         0                              $1,326                      $670,883                            1.74                 $0                                        $1,097,710 ($8,054)                                                                          ($12,633)                                    $1,077,023                             $0                                                $0                       $0                                   $1,077,023                S
ALASKA             Koyuk                                      322                                                             30                                           15                                         15                                                    40                                     4                                            38                               402                345         0                              $1,599                      $670,883                            1.74                 $0                                          $182,892 ($3,464)                                                                           ($2,080)                                      $177,348                             $0                                                $0                       $0                                     $177,348                S
ALASKA             Koyukuk                                     91                                                             20                                            4                                          4                                                    35                                     4                                            28                               280                 92         0                                $780                      $670,883                            1.74                 $0                                          $135,493 ($4,601)                                                                           ($1,517)                                      $129,374                             $0                                                $0                       $0                                     $129,374                S
ALASKA             Kwethluk                                   761                                                             30                                           45                                         45                                                   140                                     4                                           120                             1,285                881         0                              $1,563                      $670,883                            1.74                 $0                                         $524,087       $0                                                                            ($6,076)                                      $518,011                             $0                                                $0                       $0                                     $518,011                S
ALASKA             Kwigillingok                               342                                                             10                                           20                                          4                                                    35                                     4                                            14                               408                266         0                              $1,563                      $670,883                            1.74                 $0                                         $142,106       $0                                                                            ($1,648)                                      $140,459                             $0                                                $0                       $0                                     $140,459                S
ALASKA             Kwinhagak (Quinhagak)                      701                                                             40                                           55                                         25                                                   115                                    15                                           120                               808                  0         0                              $1,563                      $670,883                            1.74                 $0                                         $488,409 ($1,006)                                                                            ($5,651)                                     $481,752                              $0                                                $0                       $0                                    $481,752                 S
ALASKA             Larsen Bay                                  60                                                             10                                            4                                          0                                                     4                                     4                                            11                               484                 51         0                              $1,222                      $670,883                            1.74                 $0                                           $50,556      $0                                                                                 $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Levelock                                    57                                                              4                                           10                                          4                                                    10                                     4                                            18                               209                124         0                                $892                      $670,883                            1.74                 $0                                           $57,075  $1,052                                                                              ($674)                                       $57,453                             $0                                                $0                  $17,141                                      $74,594                S
ALASKA             Lime Village                                30                                                              4                                            0                                          4                                                     4                                     4                                             8                                44                 43         0                              $1,563                      $715,983                            1.74                 $0                                           $50,556      $0                                                                                 $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Lower Kalskag                              292                                                             25                                           20                                         10                                                    60                                     4                                            55                               294                259         0                              $1,563                      $670,883                            1.74                 $0                                         $236,030       $0                                                                            ($2,736)                                      $233,293                             $0                                                $0                       $0                                     $233,293                S
ALASKA             Manley Hot Springs                          25                                                              4                                            0                                          8                                                     8                                     0                                            12                                77                 17         0                                $780                      $670,883                            1.74                 $0                                           $50,556      $0                                                                                 $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                M
ALASKA             Manokotak                                  454                                                             30                                           40                                         25                                                    70                                    15                                            95                               515                404         0                              $1,312                      $670,883                            1.74                 $0                                         $335,589 ($2,319)                                                                            ($3,864)                                      $329,407                             $0                                                $0                       $0                                     $329,407                S
ALASKA             Marshall (Fortuna Ledge)                   441                                                             15                                           25                                         20                                                    60                                     4                                            60                               377                377         0                               $931                       $670,883                            1.74                 $0                                         $244,666   $1,165                                                                            ($2,850)                                      $242,981                             $0                                                $0                       $0                                     $242,981                S
ALASKA             Mary's Igloo                                 0                                                              0                                            0                                          0                                                     0                                     0                                             0                               108                 61         0                              $1,599                      $670,883                            1.74                 $0                                           $50,556      $0                                                                                 $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             McGrath                                    188                                                             20                                            8                                         14                                                    14                                     8                                            42                               322                176         0                                $780                      $715,983                            1.74                 $0                                           $94,076      $0                                                                            ($1,091)                                       $92,985                             $0                                                $0                       $0                                      $92,985                M
ALASKA             Mekoryuk                                   200                                                             20                                           15                                         10                                                    25                                     4                                            27                               454                170         0                              $1,563                      $670,883                            1.74                 $0                                          $124,222 ($2,101)                                                                           ($1,416)                                      $120,705                             $0                                                $0                       $0                                     $120,705                S
ALASKA             Mentasta                                    87                                                             15                                           10                                          4                                                     4                                     4                                            15                               500                 90         0                              $1,222                      $670,883                            1.74                 $0                                           $50,799   ($549)                                                                             ($583)                                       $49,668                             $0                                                $0                  $24,926                                      $74,594                S
ALASKA             Metlakatla (Annette Island)              1,345                                                             45                                           75                                         80                                                    45                                    10                                           120                             2,292              1,230       771                              $1,071                      $581,158                            1.74         $1,107,727                                         $321,699 ($3,069)                                                                           ($16,536)                                    $1,409,821                             $0                                                $0                       $0                                   $1,409,821                S
ALASKA             Minto                                      187                                                             15                                           25                                         20                                                    35                                     4                                            60                               424                237         0                                $780                      $670,883                            1.74                 $0                                          $170,260      $0                                                                            ($1,974)                                      $168,286                             $0                                                $0                       $0                                     $168,286                S
ALASKA             Naknek                                     249                                                              8                                           14                                         19                                                     8                                     8                                            41                               642                335         0                              $1,238                      $670,883                            1.74                 $0                                           $73,592  $3,106                                                                              ($889)                                       $75,808                             $0                                                $0                       $0                                      $75,808                M
ALASKA             NANA Corporation                           198                                                              1                                           21                                          0                                                     0                                     1                                            22                            10,406                  0       933                              $1,326                      $715,983                            1.74         $2,866,007                                           $36,862      $0                                                                           ($15,494)                                    $2,887,374                             $0                                                $0                       $0                                   $2,887,374                S
ALASKA             Nanwelek (English Bay)                     227                                                             15                                           25                                          4                                                    25                                     0                                            37                               288                295         0                              $1,139                      $581,158                            1.74                 $0                                         $103,396 ($1,430)                                                                            ($1,182)                                      $100,784                             $0                                                $0                       $0                                     $100,784                S
ALASKA             Napaimute                                    1                                                              0                                            0                                          0                                                     0                                     0                                             0                                84                 90         0                              $1,563                      $670,883                            1.74                 $0                                           $50,556      $0                                                                                 $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Napakiak                                   386                                                             45                                           25                                         20                                                    75                                    10                                            90                               510                303         0                              $1,563                      $670,883                            1.74                 $0                                         $331,734 ($3,209)                                                                            ($3,809)                                      $324,716                             $0                                                $0                       $0                                     $324,716                S
ALASKA             Napaskiak                                  439                                                             35                                           30                                         10                                                    55                                     4                                            75                               534                399         0                              $1,563                      $670,883                            1.74                 $0                                         $252,582   $5,542                                                                            ($2,993)                                      $255,131                             $0                                                $0                       $0                                     $255,131                S
ALASKA             Nelson Lagoon                               31                                                              4                                            4                                          4                                                     0                                     4                                            11                                50                 47         0                              $1,118                      $670,883                            1.74                 $0                                           $50,556      $0                                                                                 $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Nenana                                     158                                                             24                                           19                                          8                                                    14                                     8                                            36                               717                165         0                                $780                      $670,883                            1.74                 $0                                           $90,783  $6,775                                                                            ($1,131)                                       $96,427                             $0                                                $0                       $0                                      $96,427                M
ALASKA             New Koliganek                              215                                                              4                                           10                                         10                                                    20                                     4                                            15                               262                174         0                              $1,312                      $715,983                            1.74                 $0                                           $97,064 $20,510                                                                            ($1,363)                                      $116,211                             $0                                                $0                       $0                                     $116,211                S
ALASKA             New Stuyahok                               512                                                             25                                           30                                         35                                                    80                                     4                                            90                               598                400         0                              $1,312                      $715,983                            1.74                 $0                                         $352,164       $0                                                                            ($4,083)                                      $348,081                             $0                                                $0                       $0                                     $348,081                S
ALASKA             Newhalen                                   150                                                              4                                            4                                         10                                                    15                                     4                                            16                               219                219         0                                $892                      $670,883                            1.74                 $0                                           $72,262 ($2,189)                                                                             ($812)                                       $69,261                             $0                                                $0                   $5,333                                      $74,594                S
ALASKA             Newtok                                     381                                                             20                                           15                                         15                                                    60                                     4                                            50                               429                421         0                              $1,563                      $670,883                            1.74                 $0                                          $233,175 ($7,108)                                                                           ($2,621)                                      $223,446                             $0                                                $0                       $0                                     $223,446                S
ALASKA             Nightmute                                  288                                                             15                                           10                                         15                                                    50                                     0                                            31                               221                188         0                              $1,563                      $670,883                            1.74                 $0                                          $179,020 ($4,694)                                                                           ($2,021)                                      $172,305                             $0                                                $0                       $0                                     $172,305                S
ALASKA             Nikolai                                     75                                                             10                                            4                                         10                                                    25                                     4                                            24                               167                 81         0                                $780                      $715,983                            1.74                 $0                                          $109,476   ($530)                                                                           ($1,263)                                      $107,683                             $0                                                $0                       $0                                     $107,683                S
ALASKA             Nikolski                                    14                                                              4                                            4                                          4                                                     0                                     4                                             5                                85                 19         0                              $1,657                      $670,883                            1.74                 $0                                           $50,556      $0                                                                                 $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Ninilchik                                1,244                                                             95                                           45                                         90                                                    60                                    75                                           220                               649                992         0                              $1,139                      $581,158                            1.74                 $0                                         $430,486 ($16,917)                                                                           ($4,795)                                      $408,774                             $0                                                $0                       $0                                     $408,774                M
ALASKA             Noatak                                     510                                                             15                                           20                                         20                                                    55                                     4                                            39                               558                564         0                              $1,326                      $715,983                            1.74                 $0                                          $237,845      $0                                                                            ($2,757)                                      $235,087                             $0                                                $0                       $0                                     $235,087                S
ALASKA             Nome Eskimo Community                    1,863                                                             59                                           95                                        121                                                   176                                    58                                           230                             2,229              1,720         0                              $1,599                      $670,883                            1.74                 $0                                         $764,550       $0                                                                            ($8,864)                                      $755,686                             $0                                                $0                       $0                                     $755,686                M
ALASKA             Nondalton                                  103                                                             15                                           15                                         15                                                    20                                     4                                            37                               445                332         0                                $892                      $670,883                            1.74                 $0                                         $110,085       $0                                                                            ($1,276)                                      $108,808                             $0                                                $0                       $0                                     $108,808                S
ALASKA             Noorvik                                    617                                                             30                                           40                                         25                                                    85                                    20                                            78                             1,018              1,071         0                              $1,326                      $670,883                            1.74                 $0                                         $385,298 ($8,069)                                                                            ($4,373)                                      $372,856                             $0                                                $0                       $0                                     $372,856                S
ALASKA             Northway                                   347                                                             18                                           17                                         12                                                    19                                    19                                            47                               470                199         0                              $1,354                      $670,883                            1.74                 $0                                         $127,304    ($438)                                                                           ($1,471)                                      $125,394                             $0                                                $0                       $0                                     $125,394                M
ALASKA             Nuiqsut (Nooiksut)                         370                                                              0                                            4                                         15                                                    40                                     0                                            16                               349                419         0                              $1,328                      $715,983                            1.74                 $0                                          $143,968 $60,458                                                                            ($2,370)                                      $202,057                             $0                                                $0                       $0                                     $202,057                S
ALASKA             Nulato                                     245                                                             25                                           15                                         20                                                    25                                     4                                            60                               769                672         0                                $780                      $670,883                            1.74                 $0                                          $149,417      $0                                                                            ($1,732)                                      $147,684                             $0                                                $0                       $0                                     $147,684                S
ALASKA             Nunakauyarmiut (Toksook Bay)               581                                                             15                                           25                                         25                                                    90                                     4                                            65                               732                567         0                              $1,563                      $670,883                            1.74                 $0                                         $331,422 ($5,748)                                                                            ($3,776)                                      $321,898                             $0                                                $0                       $0                                     $321,898                S




Printed February 2020                                                                                                                                                                                                                                                                                                                                                                                         FY 2020 IHBG Final Allocation                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          3 of 15
                                                       Case 1:20-cv-23182-KMW Document 1-9 Entered on FLSD Docket 07/31/2020 Page 5 of 16


                                                                                                                                                                                                                                                                                                                                                                                                                  FY 2020 IHBG Final Allocation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Census Data Used: Single Race (S) or Multi-Race
                                                                                                                  HHLT 30% (AIAN Households with less than 30%




                                                                                                                                                                                                                                                                                                      HH Severe Cost (AIAN Households with Housing



                                                                                                                                                                                                                                                                                                                                                     Housing Shortage (Number of AIAN Households




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Needs Portion of Allocation (Needs Component
                                                                                                                                                                                                                                                       HH Overcrowded (AIAN Households with more
                                                                   AIAN Persons (American Indian/Alaska Native)




                                                                                                                                                                 HHLT 30-50% (AIAN Households between 30%



                                                                                                                                                                                                            HHLT 50-80% (AIAN Households between 50%




                                                                                                                                                                                                                                                                                                                                                     with less than 80% of Median Family Income)
                                                                                                                                                                                                                                                       than 1 person per room or without kitchen or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    FCAS Portion of Allocation (Formula Current




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FY 2020 Undisbursed Funds Adjustment (24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Phase Down Adjustment (24 CFR 1000.331)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Assisted Stock 24 CFR 1000.312-1000.322)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Minimum Allocation Adjustment (24 CFR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FY 1996 Adjustment (24 CFR 1000.340)
                                                                                                                                                                                                                                                                                                      Expenses greater than 50% of Income)
                                                                                                                                                                 and 50% of Median Family Income)



                                                                                                                                                                                                            and 80% of Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                                    AEL (Allowable Expense Level)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Unadjusted FY 2020 Allocation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TDC (Total Development Cost)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   FY 2020 Repayment Amount




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FY 2020 Final Allocation
                                                                                                                  Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       FMR (Fair Market Rent)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      24 CFR 1000.324)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CFR 1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                     Enrollment
                                                                                                                                                                                                                                                       plumbing)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Inflation
                                                                                                                                                                                                                                                                                                                                                                                                                         TRSAIP
          Office




                                                         Tribe




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (M)
ALASKA             Nunam Iqua (Sheldon's Point)                    192                                                              4                                           15                                          4                                                    15                                     4                                            23                              263                198           0                              $931                       $670,883                            1.74               $0                                            $80,833 $12,826                                                                            ($1,086)                                       $92,573                             $0                                                $0                       $0                                      $92,573                S
ALASKA             Nunapitchuk                                     533                                                             25                                           30                                         25                                                    75                                     4                                            80                              755                480           0                             $1,563                      $670,883                            1.74               $0                                          $308,939     ($403)                                                                          ($3,577)                                      $304,959                             $0                                                $0                       $0                                    $304,959                 S
ALASKA             Ohogamiut                                         0                                                              0                                            0                                          0                                                     0                                     0                                             0                              150                 81           0                               $931                      $670,883                            1.74               $0                                            $50,556       $0                                                                                $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Orutsararmuit (Bethel)                        4,227                                                            135                                          180                                        165                                                   355                                   120                                           417                            2,454              3,631           0                             $1,563                      $670,883                            1.74               $0                                         $1,850,952 ($23,045)                                                                         ($21,192)                                    $1,806,715                             $0                                                $0                       $0                                   $1,806,715                S
ALASKA             Oscarville                                       72                                                              0                                            4                                          4                                                     4                                     0                                             8                               54                 59           0                             $1,563                      $670,883                            1.74               $0                                            $50,556   $2,742                                                                                $0                                        $53,298                             $0                                                $0                  $21,296                                      $74,594                S
ALASKA             Ouzinkie                                        130                                                             10                                           20                                         10                                                    10                                     4                                            31                              562                428           0                             $1,222                      $670,883                            1.74               $0                                            $79,846  ($1,442)                                                                            ($909)                                       $77,495                             $0                                                $0                       $0                                      $77,495                S
ALASKA             Paimiut                                           0                                                              0                                            0                                          0                                                     0                                     0                                             0                               78                 78           0                               $931                      $670,883                            1.74               $0                                            $50,556       $0                                                                                $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Pauloff Harbor Village                           16                                                              0                                            0                                          0                                                     0                                     0                                             0                               51                 51           0                             $1,118                      $670,883                            1.74               $0                                            $50,556       $0                                                                                $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                M
ALASKA             Pedro Bay                                        28                                                              4                                            0                                          0                                                     4                                     0                                             4                              135                130           0                               $892                      $670,883                            1.74               $0                                            $50,556       $0                                                                                $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Perryville                                      107                                                              4                                           15                                          4                                                    15                                     4                                            23                              269                110           0                               $892                      $670,883                            1.74               $0                                            $77,106  ($1,555)                                                                            ($876)                                       $74,675                             $0                                                $0                       $0                                      $74,675                S
ALASKA             Petersburg                                      404                                                             25                                           19                                         25                                                     8                                    19                                            51                              417                417           0                             $1,108                      $581,158                            1.74               $0                                           $101,429 $42,867                                                                            ($1,673)                                      $142,623                             $0                                                $0                       $0                                    $142,623                 M
ALASKA             Pilot Point                                      55                                                              8                                            4                                          4                                                     8                                     4                                            16                              156                 96           0                               $892                      $670,883                            1.74               $0                                            $50,556       $0                                                                                $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                M
ALASKA             Pilot Station                                   627                                                             35                                           35                                         25                                                    80                                     4                                            95                              711                663           0                               $931                      $670,883                            1.74               $0                                           $343,319 ($2,633)                                                                           ($3,950)                                      $336,737                             $0                                                $0                       $0                                    $336,737                 S
ALASKA             Pitka's Point                                   119                                                             10                                            4                                         10                                                    25                                     4                                            24                              137                136           0                               $931                      $670,883                            1.74               $0                                           $104,559 ($1,813)                                                                           ($1,191)                                      $101,554                             $0                                                $0                       $0                                    $101,554                 S
ALASKA             Platinum                                         58                                                              0                                            4                                          4                                                     4                                     0                                             8                               70                 71           0                             $1,563                      $670,883                            1.74               $0                                            $50,556    ($729)                                                                               $0                                        $49,827                             $0                                                $0                  $24,767                                      $74,594                S
ALASKA             Point Hope                                      637                                                             15                                           20                                         40                                                    85                                     4                                            70                              873                859           0                             $1,328                      $715,983                            1.74               $0                                           $349,843       $0                                                                           ($4,056)                                      $345,787                             $0                                                $0                       $0                                    $345,787                 S
ALASKA             Point Lay                                       177                                                             10                                            4                                         15                                                    40                                     4                                            26                              184                184           0                             $1,328                      $715,983                            1.74               $0                                           $158,371       $0                                                                           ($1,836)                                      $156,535                             $0                                                $0                       $0                                    $156,535                 S
ALASKA             Port Graham                                     140                                                             25                                           15                                         15                                                    15                                    10                                            33                              296                 99           0                             $1,139                      $581,158                            1.74               $0                                           $103,781       $0                                                                           ($1,203)                                      $102,577                             $0                                                $0                       $0                                    $102,577                 S
ALASKA             Port Heiden                                      84                                                              4                                            4                                          4                                                     0                                     4                                            12                              118                116           0                               $892                      $670,883                            1.74               $0                                            $50,556       $0                                                                                $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Port Lions                                      118                                                             20                                           14                                          8                                                     8                                     4                                            37                              354                139           0                             $1,222                      $670,883                            1.74               $0                                            $64,391 $13,221                                                                              ($900)                                       $76,712                             $0                                                $0                       $0                                      $76,712                M
ALASKA             Portage Creek                                     1                                                              0                                            0                                          0                                                     0                                     0                                             0                               60                 33           0                             $1,312                      $670,883                            1.74               $0                                            $50,556       $0                                                                                $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Qagan Tayagungin (Sand Point)                   302                                                             20                                           30                                         40                                                    15                                    20                                            79                              775                629           0                             $1,118                      $670,883                            1.74               $0                                          $187,968        $0                                                                           ($2,179)                                      $185,789                             $0                                                $0                       $0                                    $185,789                 S
ALASKA             Qawalangin (Unalaska)                           210                                                             15                                            4                                         20                                                     4                                    10                                             2                              657                659           0                             $1,657                      $670,883                            1.74               $0                                            $69,243       $0                                                                             ($803)                                       $68,440                             $0                                                $0                   $6,154                                      $74,594                S
ALASKA             Rampart                                          50                                                              9                                            3                                          3                                                    18                                     4                                            15                              322                 40           0                               $780                      $670,883                            1.74               $0                                            $74,997       $0                                                                             ($869)                                       $74,128                             $0                                                $0                     $466                                      $74,594                S
ALASKA             Red Devil                                        11                                                              0                                            0                                          0                                                     4                                     0                                             0                               26                 22           0                             $1,563                      $670,883                            1.74               $0                                            $50,556       $0                                                                                $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Ruby                                            144                                                             15                                           20                                          4                                                    35                                     4                                            39                              418                156           0                               $780                      $715,983                            1.74               $0                                           $158,211 ($2,661)                                                                           ($1,803)                                      $153,746                             $0                                                $0                       $0                                    $153,746                 S
ALASKA             Saint George Island                              74                                                              4                                            4                                          4                                                     0                                     4                                             2                              131                110           0                             $1,657                      $670,883                            1.74               $0                                            $50,556       $0                                                                                $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Saint Michael                                   391                                                             30                                           35                                         15                                                    60                                    10                                            66                              430                429           0                             $1,599                      $670,883                            1.74               $0                                          $275,122 ($1,499)                                                                            ($3,172)                                      $270,451                             $0                                                $0                       $0                                    $270,451                 S
ALASKA             Saint Paul Island                               309                                                             25                                           20                                         30                                                    10                                    15                                            41                              653                450           0                             $1,657                      $670,883                            1.74               $0                                           $140,331 $76,638                                                                            ($2,515)                                      $214,453                             $0                                                $0                       $0                                    $214,453                 S
ALASKA             Salamatoff                                      264                                                              4                                            8                                          4                                                     4                                     8                                            16                              380                149           0                             $1,139                      $581,158                            1.74               $0                                            $50,556       $0                                                                                $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                M
ALASKA             Savoonga                                        691                                                             70                                           70                                         30                                                   145                                    30                                           151                              803                815           0                             $1,599                      $715,983                            1.74               $0                                          $692,605 ($1,825)                                                                            ($8,009)                                      $682,772                             $0                                                $0                       $0                                    $682,772                 S
ALASKA             Saxman                                          283                                                             24                                           29                                         19                                                    19                                     8                                            49                              324                203           0                             $1,330                      $581,158                            1.74               $0                                           $103,753 ($2,549)                                                                           ($1,173)                                      $100,031                             $0                                                $0                       $0                                    $100,031                 M
ALASKA             Scammon Bay                                     530                                                             50                                           20                                         25                                                    90                                    10                                            95                              619                619           0                               $931                      $670,883                            1.74               $0                                           $381,662 ($6,006)                                                                           ($4,355)                                      $371,301                             $0                                                $0                       $0                                    $371,301                 S
ALASKA             Selawik                                         741                                                             35                                           40                                         45                                                   120                                    15                                            81                            1,057              1,057           0                             $1,326                      $670,883                            1.74               $0                                           $482,913 ($7,721)                                                                           ($5,509)                                      $469,683                             $0                                                $0                       $0                                    $469,683                 S
ALASKA             Seldovia                                        132                                                              4                                           10                                          8                                                     8                                     4                                             4                              427                110           0                             $1,139                      $581,158                            1.74               $0                                            $50,556       $0                                                                                $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                M
ALASKA             Shageluk                                         74                                                             10                                            4                                          0                                                    15                                     4                                            14                              249                125           0                               $780                      $670,883                            1.74               $0                                            $67,910    ($703)                                                                            ($779)                                       $66,428                             $0                                                $0                   $8,166                                      $74,594                S
ALASKA             Shaktoolik                                      263                                                             15                                           15                                         15                                                    20                                     4                                            36                              380                338           0                             $1,599                      $670,883                            1.74               $0                                           $116,614       $0                                                                           ($1,352)                                      $115,262                             $0                                                $0                       $0                                    $115,262                 S
ALASKA             Shishmaref                                      582                                                             65                                           25                                         30                                                   130                                    25                                           120                              729                698           0                             $1,599                      $670,883                            1.74               $0                                          $549,394 ($7,378)                                                                            ($6,284)                                      $535,732                             $0                                                $0                       $0                                    $535,732                 S
ALASKA             Shungnak                                        258                                                             15                                           15                                         20                                                    35                                     4                                            42                              266                253           0                             $1,326                      $715,983                            1.74               $0                                           $170,205 ($5,405)                                                                           ($1,911)                                      $162,889                             $0                                                $0                       $0                                    $162,889                 S
ALASKA             Sitka Tribe (Baranof Island)                  2,002                                                            135                                          115                                        145                                                    65                                   120                                           355                            4,006              3,834       1,000                             $1,253                      $581,158                            1.74         $593,970                                          $638,124 ($10,935)                                                                          ($12,575)                                    $1,208,585                             $0                                                $0                       $0                                   $1,208,585                M
ALASKA             Skagway                                         119                                                              1                                           15                                         10                                                    19                                     4                                            26                               83                 26           0                             $1,022                      $581,158                            1.74               $0                                            $77,753    ($492)                                                                            ($896)                                       $76,365                             $0                                                $0                       $0                                      $76,365                S
ALASKA             Sleetmute                                        74                                                              4                                           10                                          4                                                    15                                     4                                            18                              126                111           0                             $1,563                      $670,883                            1.74               $0                                            $70,471   $6,892                                                                             ($897)                                       $76,466                             $0                                                $0                       $0                                      $76,466                S
ALASKA             Solomon                                           0                                                              0                                            0                                          0                                                     0                                     0                                             0                              131                 68           0                             $1,599                      $670,883                            1.74               $0                                            $50,556       $0                                                                                $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             South Naknek                                     59                                                              4                                            4                                          4                                                     4                                     0                                            11                              245                137           0                             $1,238                      $670,883                            1.74               $0                                            $50,556       $0                                                                                $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Stebbins Community Association                  578                                                             35                                           30                                         30                                                   120                                    10                                            53                            1,037                701           0                             $1,599                      $670,883                            1.74               $0                                          $438,260 ($2,643)                                                                            ($5,050)                                      $430,566                             $0                                                $0                       $0                                    $430,566                 S
ALASKA             Stevens Village                                  65                                                             10                                            0                                          0                                                    10                                     4                                            10                              364                109           0                               $780                      $670,883                            1.74               $0                                            $50,685 $12,394                                                                              ($731)                                       $62,348                             $0                                                $0                  $12,246                                      $74,594                S
ALASKA             Stony River                                      50                                                              4                                            4                                          4                                                    15                                     4                                            12                               63                 39           0                             $1,563                      $715,983                            1.74               $0                                            $67,395       $0                                                                             ($781)                                       $66,614                             $0                                                $0                   $7,980                                      $74,594                S
ALASKA             Sun'aq Tribe of Kodiak (Shoonaq')               516                                                             35                                           44                                         64                                                    63                                    32                                           143                            1,379              1,892           0                             $1,222                      $581,158                            1.74               $0                                          $352,972 ($3,225)                                                                            ($4,055)                                      $345,693                             $0                                                $0                       $0                                    $345,693                 S
ALASKA             Takotna                                          25                                                              4                                            4                                          4                                                     8                                     4                                            12                               42                 21           0                               $780                      $715,983                            1.74               $0                                            $50,556       $0                                                                                $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                M
ALASKA             Tanacross                                       117                                                             20                                           15                                          4                                                    20                                     4                                            39                              169                124           0                             $1,234                      $670,883                            1.74               $0                                           $110,077 $31,205                                                                            ($1,638)                                      $139,645                             $0                                                $0                       $0                                    $139,645                 S
ALASKA             Tanana                                          209                                                             15                                           10                                         20                                                    40                                     0                                            45                            1,014                183           0                               $780                      $715,983                            1.74               $0                                           $169,399 $10,498                                                                            ($2,086)                                      $177,812                             $0                                                $0                       $0                                    $177,812                 S
ALASKA             Tangirnaq (Lesnoi)                               14                                                              1                                            1                                          2                                                     2                                     1                                             4                              432                 50           0                             $1,222                      $670,883                            1.74               $0                                            $50,556       $0                                                                                $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Tatitlek                                         54                                                              4                                           10                                          4                                                     4                                     4                                            15                               90                 85           0                             $1,222                      $581,158                            1.74               $0                                            $50,556       $0                                                                                $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                S
ALASKA             Tazlina                                         136                                                              4                                           10                                          4                                                     8                                     0                                            15                              147                159           0                             $1,222                      $581,158                            1.74               $0                                            $50,556       $0                                                                                $0                                        $50,556                             $0                                                $0                  $24,038                                      $74,594                M




Printed February 2020                                                                                                                                                                                                                                                                                                                                                                                             FY 2020 IHBG Final Allocation                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          4 of 15
                                                            Case 1:20-cv-23182-KMW Document 1-9 Entered on FLSD Docket 07/31/2020 Page 6 of 16


                                                                                                                                                                                                                                                                                                                                                                                                                                  FY 2020 IHBG Final Allocation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Census Data Used: Single Race (S) or Multi-Race
                                                                                                                                HHLT 30% (AIAN Households with less than 30%




                                                                                                                                                                                                                                                                                                                    HH Severe Cost (AIAN Households with Housing



                                                                                                                                                                                                                                                                                                                                                                   Housing Shortage (Number of AIAN Households




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Needs Portion of Allocation (Needs Component
                                                                                                                                                                                                                                                                     HH Overcrowded (AIAN Households with more
                                                                                 AIAN Persons (American Indian/Alaska Native)




                                                                                                                                                                               HHLT 30-50% (AIAN Households between 30%



                                                                                                                                                                                                                          HHLT 50-80% (AIAN Households between 50%




                                                                                                                                                                                                                                                                                                                                                                   with less than 80% of Median Family Income)
                                                                                                                                                                                                                                                                     than 1 person per room or without kitchen or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FCAS Portion of Allocation (Formula Current




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FY 2020 Undisbursed Funds Adjustment (24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Phase Down Adjustment (24 CFR 1000.331)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Assisted Stock 24 CFR 1000.312-1000.322)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Minimum Allocation Adjustment (24 CFR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FY 1996 Adjustment (24 CFR 1000.340)
                                                                                                                                                                                                                                                                                                                    Expenses greater than 50% of Income)
                                                                                                                                                                               and 50% of Median Family Income)



                                                                                                                                                                                                                          and 80% of Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                                                   AEL (Allowable Expense Level)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Unadjusted FY 2020 Allocation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    TDC (Total Development Cost)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FY 2020 Repayment Amount




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FY 2020 Final Allocation
                                                                                                                                Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      FMR (Fair Market Rent)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        24 CFR 1000.324)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CFR 1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                                     Enrollment
                                                                                                                                                                                                                                                                     plumbing)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Inflation
                                                                                                                                                                                                                                                                                                                                                                                                                                         TRSAIP
          Office




                                                                     Tribe




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (M)
ALASKA             Telida                                                          3                                                0                                              0                                          0                                                    0                                    0                                               0                                              2                  3         0                                $780                      $715,983                            1.74                  $0                                            $50,556       $0        $0                                                                                                           $50,556                             $0                                                $0                     $24,038                                      $74,594                S
ALASKA             Teller                                                        240                                               25                                             15                                         10                                                   50                                    4                                              50                                            202                312         0                              $1,599                      $670,883                            1.74                  $0                                           $203,230       $0   ($2,356)                                                                                                        $200,874                              $0                                                $0                          $0                                    $200,874                 S
ALASKA             Tetlin                                                        126                                               10                                             10                                          4                                                   30                                    4                                              24                                            281                109         0                              $1,234                      $670,883                            1.74                  $0                                           $118,168   $2,673   ($1,401)                                                                                                        $119,440                              $0                                                $0                          $0                                    $119,440                 S
ALASKA             Tlingit and Haida Indian Tribes Central Council             3,786                                              195                                            242                                        177                                                  147                                  197                                             568                                         25,949             13,255       757                              $1,457                      $581,158                            1.74          $3,932,858                                         $1,425,225       $0  ($38,301)                                                                                                       $5,319,782                             $0                                                $0                          $0                                   $5,319,782                S
ALASKA             Togiak                                                        683                                               30                                             30                                         35                                                   75                                   15                                              92                                            915                808         0                              $1,312                      $670,883                            1.74                  $0                                           $355,848 $44,383    ($4,640)                                                                                                        $395,591                              $0                                                $0                          $0                                    $395,591                 S
ALASKA             Tuluksak                                                      397                                               45                                             15                                          4                                                   70                                    4                                              64                                            464                504         0                              $1,563                      $670,883                            1.74                  $0                                           $279,950 ($2,332)   ($3,219)                                                                                                        $274,399                              $0                                                $0                          $0                                    $274,399                 S
ALASKA             Tuntutuliak                                                   412                                               30                                             30                                         30                                                  110                                    4                                              90                                            602                425         0                              $1,563                      $670,883                            1.74                  $0                                           $403,226 ($6,695)   ($4,597)                                                                                                        $391,934                              $0                                                $0                          $0                                    $391,934                 S
ALASKA             Tununak                                                       347                                               20                                             20                                         15                                                   60                                    4                                              55                                            350                350         0                              $1,563                      $670,883                            1.74                  $0                                           $236,879    ($158)  ($2,744)                                                                                                        $233,976                              $0                                                $0                          $0                                    $233,976                 S
ALASKA             Twin Hills                                                     75                                                4                                             10                                          4                                                   20                                    4                                              18                                             96                 70         0                              $1,312                      $670,883                            1.74                  $0                                            $83,186  ($1,177)    ($951)                                                                                                          $81,058                             $0                                                $0                          $0                                      $81,058                S
ALASKA             Tyonek                                                        176                                               20                                             10                                         15                                                   15                                    4                                              45                                            674                185         0                              $1,139                      $670,883                            1.74                  $0                                           $105,030    ($632)  ($1,210)                                                                                                        $103,188                              $0                                                $0                          $0                                    $103,188                 S
ALASKA             Ugashik                                                         7                                                0                                              0                                          4                                                    4                                    0                                               4                                             81                 12         0                                $892                      $670,883                            1.74                  $0                                            $50,556       $0        $0                                                                                                           $50,556                             $0                                                $0                     $24,038                                      $74,594                S
ALASKA             Umkumiut                                                       56                                                6                                              1                                          0                                                    0                                    0                                               7                                             61                 60         0                              $1,563                      $670,883                            1.74                  $0                                            $50,556       $0        $0                                                                                                           $50,556                             $0                                                $0                     $24,038                                      $74,594                S
ALASKA             Unalakleet                                                    579                                               25                                             30                                         50                                                   45                                   15                                              83                                          1,185                868         0                              $1,599                      $670,883                            1.74                  $0                                           $274,933 $21,065    ($3,432)                                                                                                        $292,566                              $0                                                $0                          $0                                    $292,566                 S
ALASKA             Unga                                                           28                                                0                                              0                                          0                                                    0                                    0                                               0                                             87                 87         0                              $1,118                      $670,883                            1.74                  $0                                            $50,556       $0        $0                                                                                                           $50,556                             $0                                                $0                     $24,038                                      $74,594                M
ALASKA             Venetie                                                       133                                               30                                             10                                          4                                                   60                                    4                                              44                                            237                237         0                                $780                      $670,883                            1.74                  $0                                           $219,297    ($521)  ($2,536)                                                                                                        $216,240                              $0                                                $0                          $0                                    $216,240                 S
ALASKA             Wainwright                                                    530                                               20                                             20                                         25                                                   70                                   10                                              63                                            593                613         0                              $1,328                      $715,983                            1.74                  $0                                           $312,542       $0   ($3,623)                                                                                                        $308,919                              $0                                                $0                          $0                                    $308,919                 S
ALASKA             Wales                                                         134                                               20                                             15                                         15                                                   55                                   10                                              50                                            236                215         0                              $1,599                      $670,883                            1.74                  $0                                           $224,010 ($1,229)   ($2,583)                                                                                                        $220,197                              $0                                                $0                          $0                                    $220,197                 S
ALASKA             White Mountain                                                169                                               20                                             15                                         10                                                   20                                   15                                              42                                            316                316         0                              $1,599                      $670,883                            1.74                  $0                                           $142,766 $20,675    ($1,895)                                                                                                        $161,546                              $0                                                $0                          $0                                    $161,546                 S
ALASKA             Wrangell                                                      393                                               35                                             45                                         25                                                    8                                   30                                              87                                            538                538         0                                $989                      $581,158                            1.74                  $0                                           $143,941 ($2,938)   ($1,635)                                                                                                        $139,368                              $0                                                $0                          $0                                    $139,368                 M
ALASKA             Yakutat                                                       301                                               14                                             24                                         30                                                   19                                   10                                              68                                            435                352         0                              $1,175                      $581,158                            1.74                  $0                                           $108,467       $0   ($1,258)                                                                                                        $107,210                              $0                                                $0                          $0                                    $107,210                 M
ALASKA             Yupiit of Andreafski                                           89                                                4                                              0                                          4                                                   10                                    4                                               8                                            248                134         0                                $931                      $670,883                            1.74                  $0                                            $50,556 $49,273         $0                                                                                                           $99,829                             $0                                                $0                          $0                                      $99,829                S
ALASKA             TOTAL                                                     134,625                                            7,321                                          6,860                                      7,300                                               10,581                                4,837                                          19,439                                        200,208            149,187                                                                                                                     $31,997,496                                        $60,353,477 $404,187 $465,126                                                                                                        $93,220,286                             $0                                                $0                  $1,758,843                                  $94,979,125




Printed February 2020                                                                                                                                                                                                                                                                                                                                                                                                             FY 2020 IHBG Final Allocation                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5 of 15
                                                          Case 1:20-cv-23182-KMW Document 1-9 Entered on FLSD Docket 07/31/2020 Page 7 of 16


                                                                                                                                                                                                                                                                                                                                                                                                                             FY 2020 IHBG Final Allocation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Census Data Used: Single Race (S) or Multi-Race
                                                                                                                            HHLT 30% (AIAN Households with less than 30%




                                                                                                                                                                                                                                                                                                                HH Severe Cost (AIAN Households with Housing



                                                                                                                                                                                                                                                                                                                                                               Housing Shortage (Number of AIAN Households




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Needs Portion of Allocation (Needs Component
                                                                                                                                                                                                                                                                 HH Overcrowded (AIAN Households with more
                                                                             AIAN Persons (American Indian/Alaska Native)




                                                                                                                                                                           HHLT 30-50% (AIAN Households between 30%



                                                                                                                                                                                                                      HHLT 50-80% (AIAN Households between 50%




                                                                                                                                                                                                                                                                                                                                                               with less than 80% of Median Family Income)
                                                                                                                                                                                                                                                                 than 1 person per room or without kitchen or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FCAS Portion of Allocation (Formula Current




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  FY 2020 Undisbursed Funds Adjustment (24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Phase Down Adjustment (24 CFR 1000.331)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Assisted Stock 24 CFR 1000.312-1000.322)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Minimum Allocation Adjustment (24 CFR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  FY 1996 Adjustment (24 CFR 1000.340)
                                                                                                                                                                                                                                                                                                                Expenses greater than 50% of Income)
                                                                                                                                                                           and 50% of Median Family Income)



                                                                                                                                                                                                                      and 80% of Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                                              AEL (Allowable Expense Level)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Unadjusted FY 2020 Allocation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TDC (Total Development Cost)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       FY 2020 Repayment Amount




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FY 2020 Final Allocation
                                                                                                                            Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FMR (Fair Market Rent)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  24 CFR 1000.324)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  CFR 1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                                Enrollment
                                                                                                                                                                                                                                                                 plumbing)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Inflation
                                                                                                                                                                                                                                                                                                                                                                                                                                    TRSAIP
          Office




                                                                  Tribe




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (M)
CHICAGO            Aroostook Band of Micmacs                               1,316                                              204                                             82                                         92                                                        20                             177                                             291                                         1,100                999       193                                $742                      $369,956                            1.74           $518,798                                           $384,988                                           ($5,652) ($10,413)                                                                       $887,722                                   $0                                                $0                       $0                                     $887,722                 M
CHICAGO            Bad River Band of the Lake Superior Tribe of Chippew    2,356                                              219                                            194                                        134                                                        85                             160                                             380                                         8,236              2,338       204                                $700                      $394,018                            1.74         $1,130,852                                           $563,625                                          ($17,228) ($11,076)                                                                     $1,666,173                                   $0                                                $0                       $0                                    $1,666,173                M
CHICAGO            Bay Mills Indian Community                              1,021                                               61                                             61                                         76                                                        11                              55                                              74                                         1,646              1,216       194                               $700                       $362,337                            1.74           $646,422                                           $151,355                                           ($1,896)   ($8,440)                                                                      $787,442                              $72,122                                                $0                       $0                                      $859,564                M
CHICAGO            Boise Forte Band, Minnesota Chippewa Tribe                680                                               70                                             40                                         49                                                        23                              29                                             111                                         2,988              1,996       231                               $847                       $398,213                            1.74           $850,026                                           $146,022                                           ($4,311)   $38,224                                                                     $1,029,961                                   $0                                                $0                       $0                                    $1,029,961                M
CHICAGO            Catawba Indian Nation                                   6,498                                              416                                            293                                        381                                                       105                             342                                           1,031                                         3,249              1,836         0                               $926                       $345,608                            1.74           $342,872                                         $1,295,856                                                $0   ($18,999)                                                                    $1,619,729                                   $0                                                $0                       $0                                    $1,619,729                S
CHICAGO            Cayuga Nation                                             950                                              104                                             61                                         79                                                        15                              91                                             244                                           475                475         0                                $838                      $454,877                            1.74                 $0                                           $291,325                                                $0    ($3,377)                                                                      $287,948                                   $0                                                $0                       $0                                      $287,948                M
CHICAGO            Chickahominy Indian Tribe                               1,798                                               87                                             76                                        127                                                        16                              78                                             290                                           899                  0         0                              $1,072                      $382,853                            1.74                 $0                                           $269,111                                                $0    ($3,120)                                                                      $265,991                                   $0                                                $0                       $0                                      $265,991                M
CHICAGO            Chickahominy Indian Tribe-Eastern Division                350                                               17                                             15                                         25                                                         3                              15                                              56                                           175                  0         0                              $1,073                      $382,853                            1.74                 $0                                            $52,888                                                $0      ($613)                                                                       $52,275                                   $0                                                $0                  $22,319                                       $74,594                M
CHICAGO            Coharie Tribe                                           1,965                                              140                                            150                                        114                                                        19                             155                                             384                                         1,600              1,600       170                               $742                       $354,026                            1.74           $129,924                                           $374,869                                           $33,368     $2,149                                                                       $540,310                                   $0                                                $0                       $0                                     $540,310                 M
CHICAGO            Eastern Band of Cherokee Indians                        7,525                                              600                                            360                                        590                                                        95                             405                                           1,297                                        15,705             13,562       219                               $683                       $357,874                            1.74         $1,889,167                                         $1,649,631                                          ($36,375) ($13,734)                                                                     $3,488,690                              ($6,933)                                               $0                       $0                                    $3,481,757                S
CHICAGO            Fond Du Lac Band, Minnesota Chippewa Tribe              6,266                                              666                                            285                                        356                                                       260                             441                                           1,065                                         3,902              3,379       203                               $871                       $405,798                            1.74         $1,790,280                                         $2,014,987                                          ($35,873) ($32,711)                                                                     $3,736,684                                   $0                                                $0                       $0                                    $3,736,684                S
CHICAGO            Forest County Potawatomi Community                        711                                               59                                             41                                         39                                                        15                              31                                              85                                         1,295              1,352       195                                $700                      $391,988                            1.74           $263,177                                           $159,952                                           ($8,834)   ($4,050)                                                                      $410,246                                   $0                                                $0                       $0                                      $410,246                S
CHICAGO            Grand Portage Band, Minnesota Chippewa Tribe              462                                               75                                             25                                         50                                                        55                              15                                             130                                         1,107                477       175                               $716                       $405,798                            1.74           $203,468                                           $213,681                                           ($7,383)   ($2,993)                                                                      $406,773                                   $0                                                $0                       $0                                      $406,773                S
CHICAGO            Grand Traverse Band of Ottawa and Chippewa Indian       4,893                                              339                                            274                                        403                                                        69                             249                                             943                                         4,101              3,204       175                                $800                      $356,112                            1.74           $457,850                                           $832,446                                                $0   ($14,929)                                                                    $1,275,367                                   $0                                                $0                       $0                                    $1,275,367                M
CHICAGO            Haliwa-Saponi Indian Tribe                              2,627                                              290                                            185                                        145                                                        45                             295                                             590                                         3,719              3,604       170                               $704                       $357,888                            1.74           $190,844                                          $856,197                                           ($20,799) ($11,898)                                                                     $1,014,344                                   $0                                                $0                       $0                                    $1,014,344                S
CHICAGO            Hannahville Indian Community                              470                                               34                                             30                                         30                                                        20                              15                                              79                                           780                611         0                               $700                       $358,545                            1.74            $95,214                                           $108,441                                             ($953)   ($2,350)                                                                      $200,353                                   $0                                                $0                       $0                                     $200,353                 S
CHICAGO            Ho-Chunk Nation                                        15,646                                            1,150                                            738                                      1,152                                                       380                             894                                           2,881                                         7,823              6,611       237                               $841                       $393,884                            1.74         $1,163,651                                         $3,181,264                                          ($40,564) ($39,620)                                                                     $4,264,730                                   $0                                                $0                       $0                                    $4,264,730                M
CHICAGO            Houlton Band of Maliseet Indians                          619                                               96                                             38                                         43                                                        10                              83                                             102                                         1,800                470       193                               $742                       $369,956                            1.74           $483,658                                           $175,140                                           ($2,528)   ($4,376)                                                                      $651,894                                   $0                                                $0                       $0                                      $651,894                M
CHICAGO            Keweenaw Bay Indian Community                           2,376                                              142                                            143                                        177                                                        26                             129                                             214                                         3,315              2,829       161                               $726                       $362,337                            1.74         $1,611,034                                           $358,344                                           ($4,636) ($15,470)                                                                     $1,949,272                                   $0                                                $0                       $0                                    $1,949,272                M
CHICAGO            Lac Courte Oreilles Band of Lake Superior Chippewa      3,045                                              210                                            255                                        265                                                       105                              80                                             389                                         6,230              8,062       159                               $792                       $394,018                            1.74         $2,410,639                                          $714,795                                           ($17,901) ($17,106)                                                                     $3,090,426                                   $0                                                $0                       $0                                    $3,090,426                S
CHICAGO            Lac Du Flambeau Band of Lake Superior Chippewa          2,518                                              380                                            180                                        140                                                        35                             210                                             535                                         3,432              2,178       160                               $700                       $391,988                            1.74         $1,096,815                                          $827,895                                           ($33,763)   ($8,015)                                                                    $1,882,931                             $133,879                                                $0                       $0                                    $2,016,810                S
CHICAGO            Lac Vieux Desert Band of Lake Superior Chippewa In        135                                               10                                              4                                         10                                                         4                              10                                               0                                           672                310       180                                $700                      $362,337                            1.74           $223,356                                            $30,284                                           $13,549    ($2,170)                                                                      $265,019                                   $0                                                $0                       $0                                      $265,019                S
CHICAGO            Leech Lake Band, Minnesota Chippewa Tribe               6,972                                              632                                            428                                        492                                                       237                             307                                           1,210                                         8,937              8,875       196                               $761                       $381,970                            1.74         $2,241,004                                         $1,806,530                                          ($26,925) ($29,286)                                                                     $3,991,322                                   $0                                                $0                       $0                                    $3,991,322                S
CHICAGO            Little River Band of Ottawa Indians                     1,347                                               93                                             93                                        108                                                        38                             114                                             294                                         3,396              1,540         0                                $733                      $356,112                            1.74                 $0                                           $303,170                                                $0    ($3,515)                                                                      $299,655                                   $0                                                $0                       $0                                      $299,655                M
CHICAGO            Little Traverse Bay Band of Odawa Indians               3,563                                              246                                            199                                        294                                                        50                             182                                             739                                         4,073              2,333         0                               $765                       $364,234                            1.74                 $0                                           $629,431                                                $0    ($7,297)                                                                      $622,134                                   $0                                                $0                       $0                                      $622,134                M
CHICAGO            Lower Sioux Indian Community                              728                                               85                                             10                                         45                                                        20                              50                                             140                                         1,084                729       232                               $700                       $388,061                            1.74                 $0                                           $208,224                                                $0    ($2,066)                                                                      $206,158                                   $0                                                $0                       $0                                     $206,158                 S
CHICAGO            Lumbee Tribe of North Carolina                         67,949                                            4,885                                          3,460                                      4,205                                                     1,265                           3,315                                          12,438                                        62,610             32,076       170                               $712                       $354,026                            1.74           $712,623                                        $14,551,290                                         ($228,382) ($174,314)                                                                   $14,861,216                                   $0                                                $0                       $0                                   $14,861,216                S
CHICAGO            Mashantucket Pequot Indian Tribe                          170                                                4                                              4                                          4                                                         0                               4                                              12                                         1,077                796         0                              $1,151                      $446,823                            1.74                 $0                                            $50,556                                            $4,961         $0                                                                        $55,517                                   $0                                                $0                  $19,077                                       $74,594                S
CHICAGO            Mashpee Wampanoag Tribe                                 2,830                                              250                                            130                                        245                                                        35                             305                                             625                                         2,830                  0         0                              $1,524                      $458,888                            1.74                 $0                                           $836,963                                          ($13,947)   ($9,542)                                                                      $813,474                                   $0                                                $0                       $0                                     $813,474                 M
CHICAGO            Match-e-be-nash-she-wish Band of Pottawatomi India        836                                               35                                             61                                         74                                                        20                              42                                             170                                           418                192         0                                $863                      $368,294                            1.74                 $0                                           $198,648                                           ($4,384)   ($2,252)                                                                      $192,012                                   $0                                                $0                       $0                                      $192,012                S
CHICAGO            Menominee Indian Tribe                                  3,194                                              265                                            180                                        180                                                       130                              95                                             346                                         9,090              5,291       159                               $700                       $406,200                            1.74         $2,101,883                                           $762,733                                           ($2,701) ($15,914)                                                                     $2,846,000                                   $0                                                $0                       $0                                    $2,846,000                S
CHICAGO            Miccosukee Tribe                                            0                                                0                                              0                                          0                                                         0                               0                                               0                                           400                589         0                              $1,132                      $342,607                            1.74                 $0                                            $50,556                                                $0         $0                                                                        $50,556                                   $0                                                $0                  $24,038                                       $74,594                S
CHICAGO            Mille Lacs Band, Minnesota Chippewa Tribe               4,518                                              350                                            184                                        280                                                        83                             219                                             705                                         3,800              2,337       228                               $831                       $411,889                            1.74          $807,796                                           $844,129                                           ($19,850) ($13,244)                                                                     $1,618,830                                   $0                                                $0                       $0                                    $1,618,830                M
CHICAGO            Mississippi Band of Choctaw Indians                    11,569                                              614                                            359                                        709                                                       659                             335                                           1,389                                         9,483              8,313       152                               $668                       $313,312                            1.74         $1,532,557                                         $1,754,251                                          ($13,887) ($18,058)                                                                     $3,254,863                             ($31,960)                                               $0                       $0                                    $3,222,903                M
CHICAGO            Monacan Indian Nation                                   2,224                                              179                                             23                                        159                                                        24                             154                                             361                                         2,400                  0         0                               $814                       $359,750                            1.74                 $0                                           $377,120                                                $0    ($4,372)                                                                      $372,748                                   $0                                                $0                       $0                                      $372,748                M
CHICAGO            MOWA Band of Choctaw Indians                           12,867                                              711                                            697                                      1,066                                                       194                             577                                           2,410                                         7,699              3,011       161                               $804                       $334,869                            1.74           $379,259                                         $1,930,303                                                $0   ($24,422)                                                                    $2,285,140                                   $0                                                $0                       $0                                    $2,285,140                M
CHICAGO            Nansemond Indian Tribe                                    740                                               37                                             27                                         46                                                         7                              47                                             110                                           370                  0         0                              $1,104                      $365,585                            1.74                 $0                                           $151,782                                                $0    ($1,760)                                                                      $150,023                                   $0                                                $0                       $0                                      $150,023                S
CHICAGO            Narragansett Indian Tribe                               2,116                                              215                                            110                                         35                                                        10                             105                                             360                                         2,732              2,732         0                              $1,099                      $442,763                            1.74                 $0                                           $397,110                                                $0    ($4,604)                                                                      $392,507                                   $0                                                $0                       $0                                      $392,507                M
CHICAGO            Nottawaseppi Huron Band of Potawatomi                   2,202                                              120                                            100                                        230                                                        40                             160                                             450                                         1,449                372         0                               $757                       $370,190                            1.74                 $0                                           $442,984                                           ($9,795)   ($5,022)                                                                      $428,167                                   $0                                                $0                       $0                                      $428,167                M
CHICAGO            Oneida Indian Nation of New York                        2,000                                              172                                             93                                        132                                                        32                             144                                             366                                         1,000                650       251                               $837                       $422,476                            1.74           $233,046                                           $584,933                                          ($18,315)   ($8,691)                                                                      $790,973                                   $0                                                $0                       $0                                      $790,973                S
CHICAGO            Oneida Nation, Wisconsin                               14,695                                              945                                            745                                        995                                                       260                             705                                           2,490                                        17,129              5,382       184                               $833                       $406,200                            1.74         $1,434,685                                         $2,709,317                                          ($44,979) ($40,180)                                                                     $4,058,844                                   $0                                                $0                       $0                                    $4,058,844                M
CHICAGO            Onondaga Nation                                             0                                                0                                              0                                          0                                                         0                               0                                               0                                             0                  0         0                                $858                      $422,476                            1.74                 $0                                            $50,556                                                $0         $0                                                                        $50,556                                   $0                                                $0                  $24,038                                       $74,594                M
CHICAGO            Pamunkey Indian Tribe                                      40                                                8                                             15                                          8                                                         0                               8                                              31                                           398                 38         0                              $1,067                      $382,853                            1.74                 $0                                            $50,556                                                $0         $0                                                                        $50,556                                   $0                                                $0                  $24,038                                       $74,594                M
CHICAGO            Passamaquoddy Tribe                                       619                                               80                                             65                                         50                                                         4                              30                                             108                                         1,364                707       193                                $827                      $384,084                            1.74           $878,396                                           $163,617                                           ($4,329)   ($8,639)                                                                    $1,029,046                                   $0                                                $0                       $0                                    $1,029,046                S
CHICAGO            Penobscot Nation                                        3,240                                              305                                            170                                        240                                                        35                             185                                             663                                         2,367                640       181                               $901                       $384,084                            1.74           $388,793                                           $628,979                                          ($20,438) ($10,323)                                                                       $987,011                                   $0                                                $0                       $0                                     $987,011                 M
CHICAGO            Pleasant Point                                          1,491                                              130                                             95                                        106                                                        10                              60                                             261                                         2,014                906       181                                $827                      $384,084                            1.74           $577,261                                           $248,963                                                $0    ($5,218)                                                                      $821,006                                ($535)                                               $0                       $0                                     $820,471                 M
CHICAGO            Poarch Band of Creeks                                   5,850                                              323                                            317                                        484                                                        88                             262                                           1,039                                         2,925              1,567       157                                $864                      $334,869                            1.74           $527,052                                           $868,724                                          ($11,154) ($11,141)                                                                     $1,373,481                                   $0                                                $0                       $0                                    $1,373,481                M
CHICAGO            Pokagon Band of Potawatomi Indians                      8,110                                              336                                            595                                        718                                                       190                             403                                           1,634                                         4,055              1,712       238                               $779                       $411,017                            1.74            $67,498                                         $2,140,550                                          ($47,128) ($25,053)                                                                     $2,135,868                                   $0                                                $0                       $0                                    $2,135,868                S
CHICAGO            Rappahannock Tribe, Inc.                                  434                                               21                                             18                                         31                                                         4                              19                                              70                                           217                  0         0                                $991                      $382,853                            1.74                 $0                                            $65,431                                                $0      ($759)                                                                       $64,673                                   $0                                                $0                   $9,921                                       $74,594                M
CHICAGO            Red Cliff Band of Lake Superior Chippewa                1,046                                               85                                             75                                         50                                                        25                              40                                              93                                         7,311              2,504       144                               $744                       $394,018                            1.74           $934,243                                           $226,154                                           ($5,842)   ($6,983)                                                                    $1,147,572                                   $0                                                $0                       $0                                    $1,147,572                S
CHICAGO            Red Lake Band of Chippewa Indians                       7,075                                            1,060                                            289                                        456                                                       416                             494                                           1,490                                        11,806             10,338       186                               $766                       $381,970                            1.74         $2,098,456                                         $2,527,337                                           ($8,479) ($36,648)                                                                     $4,580,666                                   $0                                                $0                       $0                                    $4,580,666                S
CHICAGO            Sac & Fox Tribe of the Mississippi, IA                    982                                               45                                             35                                         85                                                        50                              10                                             145                                         1,334              1,384       196                                $696                      $374,788                            1.74           $129,506                                           $199,600                                                $0    ($3,566)                                                                      $325,540                                   $0                                                $0                       $0                                      $325,540                S
CHICAGO            Saginaw Chippewa Indian Tribe                           6,554                                              441                                            352                                        377                                                       126                             525                                           1,119                                         3,277              1,799       188                               $735                       $377,910                            1.74          $340,470                                          $1,340,534                                          ($78,144) ($17,182)                                                                     $1,585,677                                   $0                                                $0                       $0                                    $1,585,677                M
CHICAGO            Saint Croix Chippewa Indians                            1,466                                              238                                             67                                        133                                                        14                             134                                             243                                         1,054              2,909       171                               $719                       $394,018                            1.74         $1,253,434                                           $370,701                                          ($16,076) ($15,480)                                                                     $1,592,579                                   $0                                                $0                       $0                                    $1,592,579                M




Printed February 2020                                                                                                                                                                                                                                                                                                                                                                                                        FY 2020 IHBG Final Allocation                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    6 of 15
                                                         Case 1:20-cv-23182-KMW Document 1-9 Entered on FLSD Docket 07/31/2020 Page 8 of 16


                                                                                                                                                                                                                                                                                                                                                                                                                             FY 2020 IHBG Final Allocation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Census Data Used: Single Race (S) or Multi-Race
                                                                                                                           HHLT 30% (AIAN Households with less than 30%




                                                                                                                                                                                                                                                                                                               HH Severe Cost (AIAN Households with Housing



                                                                                                                                                                                                                                                                                                                                                              Housing Shortage (Number of AIAN Households




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Needs Portion of Allocation (Needs Component
                                                                                                                                                                                                                                                                HH Overcrowded (AIAN Households with more
                                                                            AIAN Persons (American Indian/Alaska Native)




                                                                                                                                                                          HHLT 30-50% (AIAN Households between 30%



                                                                                                                                                                                                                     HHLT 50-80% (AIAN Households between 50%




                                                                                                                                                                                                                                                                                                                                                              with less than 80% of Median Family Income)
                                                                                                                                                                                                                                                                than 1 person per room or without kitchen or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FCAS Portion of Allocation (Formula Current




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   FY 2020 Undisbursed Funds Adjustment (24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Phase Down Adjustment (24 CFR 1000.331)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Assisted Stock 24 CFR 1000.312-1000.322)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Minimum Allocation Adjustment (24 CFR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   FY 1996 Adjustment (24 CFR 1000.340)
                                                                                                                                                                                                                                                                                                               Expenses greater than 50% of Income)
                                                                                                                                                                          and 50% of Median Family Income)



                                                                                                                                                                                                                     and 80% of Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                                              AEL (Allowable Expense Level)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Unadjusted FY 2020 Allocation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TDC (Total Development Cost)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FY 2020 Repayment Amount




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  FY 2020 Final Allocation
                                                                                                                           Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FMR (Fair Market Rent)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   24 CFR 1000.324)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CFR 1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                                Enrollment
                                                                                                                                                                                                                                                                plumbing)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Inflation
                                                                                                                                                                                                                                                                                                                                                                                                                                    TRSAIP
          Office




                                                                Tribe




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (M)
CHICAGO            Sault Ste. Marie Tribe of Chippewa Indians            13,788                                               822                                            830                                      1,027                                                      152                              749                                          2,245                                         44,395             16,415       238                               $706                       $361,073                            1.74          $2,923,483                                         $2,243,342                                          ($29,917) ($45,489)                                                                     $5,091,420                                   $0                                                $0                        $0                                     $5,091,420                M
CHICAGO            Seminole Tribe of Florida                              1,749                                               165                                             32                                         74                                                       27                               83                                            271                                          3,991              3,165       196                              $1,013                      $342,605                            1.74                  $0                                           $331,858                                          ($13,377) $681,727                                                                      $1,000,208                                   $0                                                $0                        $0                                     $1,000,208                S
CHICAGO            Seneca Nation of New York                              3,977                                               320                                            300                                        354                                                      115                              144                                            793                                          8,124              3,794       159                               $761                       $454,877                            1.74          $1,354,623                                         $1,199,902                                                $0   ($27,367)                                                                    $2,527,158                                   $0                                                $0                        $0                                     $2,527,158                S
CHICAGO            Shakopee Mdewakanton Sioux Community                     301                                                25                                              4                                         10                                                        0                               35                                             39                                            391                655       232                              $1,151                      $437,345                            1.74                  $0                                            $92,351                                            $8,664    ($1,171)                                                                       $99,844                                   $0                                                $0                        $0                                        $99,844                S
CHICAGO            Shinnecock Indian Nation                                 567                                                10                                             10                                          4                                                        0                                4                                             24                                          1,292                368         0                              $1,907                      $533,607                            1.74                  $0                                            $50,556                                           $64,317         $0                                                                       $114,873                                   $0                                                $0                        $0                                      $114,873                 S
CHICAGO            Sokaogon Chippewa Community                              670                                                56                                             39                                         36                                                       15                               29                                              6                                          1,541              1,274       205                               $700                       $391,988                            1.74            $807,594                                           $132,215                                           ($3,678)   ($6,857)                                                                     $929,275                              ($24,996)                                               $0                        $0                                       $904,279                S
CHICAGO            St. Regis Mohawk Tribe                                 4,993                                               500                                            220                                        345                                                       85                              310                                            980                                         11,703             11,702       228                               $746                       $404,320                            1.74            $670,312                                         $1,388,970                                          ($46,233) ($21,993)                                                                     $1,991,057                                   $0                                                $0                        $0                                     $1,991,057                S
CHICAGO            Stockbridge-Munsee Community                             557                                                70                                             65                                         85                                                       10                               25                                            186                                          1,569                681       162                               $700                       $400,154                            1.74            $362,167                                           $196,429                                           ($2,018)   ($2,201)                                                                     $554,376                                    $0                                                $0                        $0                                      $554,376                 S
CHICAGO            Tonawanda Band of Seneca                                   0                                                 0                                              0                                          0                                                        0                                0                                              0                                              0                  0         0                                $771                      $454,877                            1.74                  $0                                            $50,556                                                $0         $0                                                                        $50,556                                   $0                                                $0                   $24,038                                        $74,594                M
CHICAGO            Tuscarora Nation                                           0                                                 0                                              0                                          0                                                        0                                0                                              0                                              0                  0         0                                $838                      $440,699                            1.74                  $0                                            $50,556                                                $0         $0                                                                        $50,556                                   $0                                                $0                   $24,038                                        $74,594                M
CHICAGO            Upper Mattaponi Tribe                                  1,210                                                58                                             51                                         85                                                       11                               53                                            195                                            605                  0         0                              $1,058                      $382,853                            1.74                  $0                                           $181,308                                                $0    ($2,102)                                                                      $179,206                                   $0                                                $0                        $0                                      $179,206                 M
CHICAGO            Upper Sioux Indian Community                             705                                                18                                             55                                         30                                                       40                               14                                             88                                            483                439       232                               $700                       $422,175                            1.74             $68,681                                           $168,314                                           $43,378    ($3,250)                                                                     $277,122                                    $0                                                $0                        $0                                      $277,122                 S
CHICAGO            Waccamaw Siouan Tribe                                  1,329                                                74                                             45                                         80                                                       25                               59                                            199                                          1,450              1,450       170                               $679                       $354,026                            1.74                  $0                                           $251,044                                                $0    ($2,910)                                                                      $248,133                                   $0                                                $0                        $0                                      $248,133                 S
CHICAGO            Wampanoag Tribe of Gay Head (Aquinnah)                   408                                                15                                             35                                          0                                                       10                                8                                             26                                          1,065                304       644                              $1,664                      $576,105                            1.74            $368,988                                            $74,245                                           $32,210    ($2,571)                                                                     $472,873                                    $0                                                $0                        $0                                       $472,873                M
CHICAGO            White Earth Band, Minnesota Chippewa Tribe             6,087                                               555                                            375                                        335                                                      150                              275                                            987                                         19,506              7,926       195                               $708                       $374,251                            1.74          $1,931,592                                         $1,434,690                                          ($34,342) ($27,167)                                                                     $3,304,773                                   $0                                                $0                        $0                                     $3,304,773                S
CHICAGO            TOTAL                                                277,995                                            20,966                                         14,586                                     18,977                                                    6,122                           14,776                                         48,720                                        348,463            205,004                                                                                                                     $40,623,451                                        $59,971,162                                         ($742,568) ($151,966)                                                                   $99,700,079                             $141,577                                                $0                  $171,507                                   $100,013,164




Printed February 2020                                                                                                                                                                                                                                                                                                                                                                                                        FY 2020 IHBG Final Allocation                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       7 of 15
                                                          Case 1:20-cv-23182-KMW Document 1-9 Entered on FLSD Docket 07/31/2020 Page 9 of 16


                                                                                                                                                                                                                                                                                                                                                                                                                               FY 2020 IHBG Final Allocation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Census Data Used: Single Race (S) or Multi-Race
                                                                                                                             HHLT 30% (AIAN Households with less than 30%




                                                                                                                                                                                                                                                                                                                 HH Severe Cost (AIAN Households with Housing



                                                                                                                                                                                                                                                                                                                                                                Housing Shortage (Number of AIAN Households




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Needs Portion of Allocation (Needs Component
                                                                                                                                                                                                                                                                  HH Overcrowded (AIAN Households with more
                                                                              AIAN Persons (American Indian/Alaska Native)




                                                                                                                                                                            HHLT 30-50% (AIAN Households between 30%



                                                                                                                                                                                                                       HHLT 50-80% (AIAN Households between 50%




                                                                                                                                                                                                                                                                                                                                                                with less than 80% of Median Family Income)
                                                                                                                                                                                                                                                                  than 1 person per room or without kitchen or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  FCAS Portion of Allocation (Formula Current




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FY 2020 Undisbursed Funds Adjustment (24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Phase Down Adjustment (24 CFR 1000.331)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Assisted Stock 24 CFR 1000.312-1000.322)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Minimum Allocation Adjustment (24 CFR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    FY 1996 Adjustment (24 CFR 1000.340)
                                                                                                                                                                                                                                                                                                                 Expenses greater than 50% of Income)
                                                                                                                                                                            and 50% of Median Family Income)



                                                                                                                                                                                                                       and 80% of Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                                                AEL (Allowable Expense Level)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Unadjusted FY 2020 Allocation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TDC (Total Development Cost)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   FY 2020 Repayment Amount




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FY 2020 Final Allocation
                                                                                                                             Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   FMR (Fair Market Rent)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     24 CFR 1000.324)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CFR 1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                                  Enrollment
                                                                                                                                                                                                                                                                  plumbing)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Inflation
                                                                                                                                                                                                                                                                                                                                                                                                                                      TRSAIP
          Office




                                                                  Tribe




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (M)
DENVER             Apsaalooke Nation (Crow)                                 7,639                                               394                                           289                                        215                                                       395                             174                                             692                                         11,407              8,058       206                               $764                       $366,398                            1.74          $1,319,153                                         $1,447,149                                               $0   ($11,087)                                                                    $2,755,215 ($255,202)                                                                    $0                       $0                                    $2,500,013                S
DENVER             Arapaho Tribe of the Wind River Reservation              5,809                                               257                                           250                                        309                                                       270                              97                                             650                                         10,450              6,068       149                               $801                       $346,475                            1.74          $1,110,758                                         $1,014,314                                               $0   ($12,609)                                                                    $2,112,463        $0                                                                     $0                       $0                                    $2,112,463                S
DENVER             Assiniboine & Sioux Tribes of Ft. Peck                   7,351                                               539                                           365                                        320                                                       135                              99                                             681                                         13,509              7,656       145                               $700                       $364,368                            1.74          $3,401,421                                         $1,093,374                                               $0    ($7,334)                                                                    $4,487,461        $0                                                                     $0                       $0                                    $4,487,461                S
DENVER             Blackfeet Tribe                                          9,307                                               895                                           545                                        380                                                       315                             345                                           1,123                                         17,138              9,088       148                               $700                       $356,721                            1.74          $4,737,358                                         $1,998,108                                         ($23,035) ($30,754)                                                                     $6,681,678 ($116,381)                                                                    $0                       $0                                    $6,565,297                S
DENVER             Cheyenne River Sioux                                     6,519                                               530                                           310                                        340                                                       270                             175                                             482                                         15,376             15,376       153                               $718                       $332,821                            1.74          $4,325,117                                         $1,182,369                                               $0   ($20,323)                                                                    $5,487,164        $0                                                                     $0                       $0                                    $5,487,164                S
DENVER             Chippewa Cree Indians of the Rocky Boy's Reservatio      3,505                                               285                                           175                                        170                                                        90                              60                                             332                                          6,880              3,379       217                                $700                      $348,600                            1.74          $1,948,003                                           $566,954                                          $54,845    ($9,830)                                                                    $2,559,972        $0                                                                     $0                       $0                                    $2,559,972                S
DENVER             Crow Creek Sioux Tribe                                   1,939                                               145                                           100                                        115                                                       120                              60                                             161                                          3,507              3,002       158                               $723                       $332,955                            1.74          $1,235,128                                           $416,037                                               $0    ($6,606)                                                                    $1,644,558 ($41,996)                                                                     $0                       $0                                    $1,602,562                S
DENVER             Eastern Shoshone Tribe of the Wind River Reservatio      3,114                                               138                                           134                                        166                                                       144                              52                                             274                                          3,994              4,036       149                                $801                      $342,839                            1.74            $957,146                                           $521,944                                               $0    ($5,120)                                                                    $1,473,970   $25,086                                                                     $0                       $0                                    $1,499,056                S
DENVER             Flandreau Santee Sioux Tribe                               356                                                30                                            30                                         20                                                        10                              10                                              30                                            723              1,922       204                               $700                       $359,081                            1.74            $322,494                                            $70,371                                          ($1,018)   ($2,546)                                                                      $389,301        $0                                                                     $0                       $0                                     $389,301                 S
DENVER             Fort Belknap Indian Community                            2,969                                               204                                           185                                        119                                                        74                              74                                             266                                          6,304              6,035       184                               $700                       $348,600                            1.74          $1,514,555                                           $492,011                                           $8,175    ($2,510)                                                                    $2,012,231        $0                                                                     $0                       $0                                    $2,012,231                S
DENVER             Goshute Reservation Confederated Tribes                  1,060                                                65                                            52                                         65                                                        24                              66                                             155                                            530                185       402                               $874                       $362,242                            1.74            $259,494                                           $188,406                                               $0    ($4,200)                                                                      $443,700        $0                                                                     $0                       $0                                      $443,700                M
DENVER             Little Shell Tribe of Chippewa Indians                   6,797                                               760                                           345                                        425                                                       255                             565                                           1,530                                          5,375                  0         0                               $747                       $348,600                            1.74                  $0                                         $2,069,863                                               $0   ($23,997)                                                                    $2,045,866        $0                                                                     $0                       $0                                    $2,045,866                S
DENVER             Lower Brule Sioux Tribe                                  1,488                                                95                                            70                                         70                                                        75                              35                                              59                                          3,036              1,496       177                               $701                       $343,107                            1.74          $1,054,359                                           $265,851                                               $0    ($3,810)                                                                    $1,316,400        $0                                                                     $0                       $0                                    $1,316,400                S
DENVER             Northern Cheyenne Tribe                                  5,058                                               315                                           235                                        185                                                       230                             185                                             438                                         10,496              4,986       148                               $721                       $366,398                            1.74          $1,901,081                                         $1,050,949                                               $0    ($2,455)                                                                    $2,949,575        $0                                                                     $0                       $0                                    $2,949,575                S
DENVER             Northwestern Band of the Shoshone Nation                   932                                                29                                            29                                         21                                                        21                               9                                              65                                            466                357         0                               $731                       $365,923                            1.74             $98,298                                            $86,918                                          $12,896    ($2,297)                                                                      $195,815        $0                                                                     $0                       $0                                     $195,815                 M
DENVER             Oglala Lakota Sioux Tribe                               17,669                                             1,255                                           660                                        585                                                     1,240                             425                                           1,219                                         43,146             43,146       151                               $700                       $352,990                            1.74          $7,765,457                                         $3,768,712                                               $0   ($67,177)                                                                   $11,466,991        $0                                                                     $0                       $0                                   $11,466,991                S
DENVER             Omaha Tribe                                              2,559                                               170                                            90                                        125                                                       115                              70                                             222                                          5,853              1,634       194                                $701                      $357,185                            1.74          $1,033,043                                           $490,651                                               $0    ($4,941)                                                                    $1,518,753        $0                                                                     $0                       $0                                    $1,518,753                S
DENVER             Paiute Indian Tribe of Utah                              1,682                                                86                                            65                                         91                                                       105                              69                                              82                                            841                841       218                               $824                       $354,406                            1.74          $1,592,114                                           $366,707                                          ($7,370) ($10,817)                                                                     $1,940,634        $0                                                                     $0                       $0                                    $1,940,634                S
DENVER             Ponca Tribe of Nebraska                                  8,380                                               773                                           477                                        493                                                       213                             589                                           1,682                                          4,190              1,059       256                               $865                       $357,185                            1.74            $365,538                                         $2,231,251                                         ($22,488) ($29,845)                                                                     $2,544,456        $0                                                                     $0                       $0                                    $2,544,456                S
DENVER             Rosebud Sioux Tribe                                     10,729                                               950                                           429                                        414                                                       620                             355                                             917                                         26,237             22,293       127                               $702                       $343,107                            1.74          $5,303,085                                         $2,310,888                                               $0   ($46,319)                                                                    $7,567,654        $0                                                                     $0                       $0                                    $7,567,654                S
DENVER             Salish and Kootenai Tribes                               8,519                                               785                                           499                                        625                                                       304                             389                                           1,495                                          8,102              9,924       211                               $750                       $347,033                            1.74          $2,926,365                                         $2,051,258                                         ($51,943) ($27,390)                                                                     $4,898,289        $0                                                                     $0                       $0                                    $4,898,289                S
DENVER             Santee Sioux Nation                                        741                                                70                                            45                                         70                                                        30                              20                                              83                                          2,766                732       169                               $700                       $353,259                            1.74            $772,113                                           $164,449                                            ($843)   $13,991                                                                       $949,710        $0                                                                     $0                       $0                                     $949,710                 S
DENVER             Sisseton-Wahpeton Oyate                                  4,635                                               300                                           205                                        230                                                        69                             175                                             257                                         11,763             11,763       133                               $700                       $347,033                            1.74          $2,985,010                                           $718,443                                          ($2,857) ($18,414)                                                                     $3,682,182        $0                                                                     $0                       $0                                    $3,682,182                S
DENVER             Skull Valley Band of Goshute Indians                        29                                                 0                                             4                                          4                                                         0                               0                                               8                                            162                 26         0                                $887                      $362,242                            1.74                  $0                                            $50,556                                               $0         $0                                                                        $50,556        $0                                                                     $0                  $24,038                                       $74,594                S
DENVER             Southern Ute Indian Tribe                                1,836                                               165                                            90                                        109                                                        20                             125                                             248                                          1,420              2,780       160                              $1,031                      $344,729                            1.74            $935,351                                           $400,316                                         ($12,890)   ($7,367)                                                                    $1,315,411 ($42,192)                                                                     $0                       $0                                    $1,273,219                S
DENVER             Spirit Lake Tribe                                        3,942                                               395                                           165                                        155                                                       195                              70                                             389                                          5,927              5,759       166                               $700                       $368,428                            1.74          $2,083,468                                           $823,690                                          ($1,026) ($14,804)                                                                     $2,891,327        $0                                                                     $0                       $0                                    $2,891,327                S
DENVER             Standing Rock Sioux Tribe                                6,621                                               620                                           290                                        280                                                       295                             220                                             478                                         14,170             11,054       164                               $700                       $370,325                            1.74          $4,312,251                                         $1,427,840                                         ($20,111) ($29,248)                                                                     $5,690,733        $0                                                                     $0                       $0                                    $5,690,733                S
DENVER             Three Affiliated Tribes of Fort Berthold                 5,382                                               390                                           175                                        265                                                       179                             109                                             364                                         15,013              8,773       159                               $954                       $366,264                            1.74          $3,359,148                                           $907,034                                          $35,825   ($25,434)                                                                    $4,276,573        $0                                                                     $0                       $0                                    $4,276,573                S
DENVER             Turtle Mountain Band of Chippewa Indians                13,591                                             1,586                                           559                                        684                                                       314                             518                                           2,139                                         29,852             34,398       188                               $736                       $369,309                            1.74          $4,512,583                                         $3,033,511                                         ($26,972) ($34,108)                                                                     $7,485,013        $0                                                                     $0                       $0                                    $7,485,013                S
DENVER             Ute Indian Tribe of the Uintah & Ouray Reservation       3,289                                               255                                            95                                        140                                                        75                             145                                             381                                          3,174              3,174       136                               $882                       $362,242                            1.74            $896,383                                           $635,948                                          $12,439    ($9,060)                                                                    $1,535,709   ($1,165)                                                                    $0                       $0                                    $1,534,544                S
DENVER             Ute Mountain Ute Tribe                                   1,903                                               160                                            65                                         95                                                        19                              40                                             170                                          2,070              1,855       167                               $773                       $350,820                            1.74            $990,933                                           $270,714                                          $19,306    ($5,197)                                                                    $1,275,755        $0                                                                     $0                       $0                                    $1,275,755                S
DENVER             Winnebago Tribe                                          1,897                                               100                                            65                                         75                                                        85                              40                                              55                                          5,246              1,490       140                               $700                       $357,185                            1.74          $1,172,170                                           $306,964                                               $0    ($9,593)                                                                    $1,469,540        $0                                                                     $0                       $0                                    $1,469,540                S
DENVER             Yankton Sioux Tribe                                      3,114                                               275                                           120                                        175                                                        85                             105                                             283                                          8,300              2,800       189                               $700                       $340,384                            1.74          $1,686,639                                           $562,118                                               $0   ($11,959)                                                                    $2,236,798        $0                                                                     $0                       $0                                    $2,236,798                S
DENVER             TOTAL                                                  160,360                                            13,016                                         7,212                                      7,535                                                     6,391                           5,469                                          17,410                                        297,423            235,145                                                                                                                     $66,876,014                                        $32,985,667                                         ($27,068) ($483,160)                                                                   $99,351,453 ($431,850)                                                                    $0                  $24,038                                   $98,943,641




Printed February 2020                                                                                                                                                                                                                                                                                                                                                                                                          FY 2020 IHBG Final Allocation                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              8 of 15
                                                       Case 1:20-cv-23182-KMW Document 1-9 Entered on FLSD Docket 07/31/2020 Page 10 of 16


                                                                                                                                                                                                                                                                                                                                                                                                                            FY 2020 IHBG Final Allocation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Census Data Used: Single Race (S) or Multi-Race
                                                                                                                          HHLT 30% (AIAN Households with less than 30%




                                                                                                                                                                                                                                                                                                              HH Severe Cost (AIAN Households with Housing



                                                                                                                                                                                                                                                                                                                                                             Housing Shortage (Number of AIAN Households




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Needs Portion of Allocation (Needs Component
                                                                                                                                                                                                                                                               HH Overcrowded (AIAN Households with more
                                                                           AIAN Persons (American Indian/Alaska Native)




                                                                                                                                                                         HHLT 30-50% (AIAN Households between 30%



                                                                                                                                                                                                                    HHLT 50-80% (AIAN Households between 50%




                                                                                                                                                                                                                                                                                                                                                             with less than 80% of Median Family Income)
                                                                                                                                                                                                                                                               than 1 person per room or without kitchen or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FCAS Portion of Allocation (Formula Current




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FY 2020 Undisbursed Funds Adjustment (24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Phase Down Adjustment (24 CFR 1000.331)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Assisted Stock 24 CFR 1000.312-1000.322)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Minimum Allocation Adjustment (24 CFR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      FY 1996 Adjustment (24 CFR 1000.340)
                                                                                                                                                                                                                                                                                                              Expenses greater than 50% of Income)
                                                                                                                                                                         and 50% of Median Family Income)



                                                                                                                                                                                                                    and 80% of Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                                             AEL (Allowable Expense Level)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Unadjusted FY 2020 Allocation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            TDC (Total Development Cost)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   FY 2020 Repayment Amount




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FY 2020 Final Allocation
                                                                                                                          Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FMR (Fair Market Rent)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                24 CFR 1000.324)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CFR 1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                               Enrollment
                                                                                                                                                                                                                                                               plumbing)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Inflation
                                                                                                                                                                                                                                                                                                                                                                                                                                   TRSAIP
          Office




                                                               Tribe




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (M)
OKLAHOMA           Absentee-Shawnee Tribe                                8,708                                               301                                            316                                        549                                                      200                              272                                            842                                          4,354             25,583       138                              $839                      $320,587                            1.74          $1,744,166                                         $1,245,840                                                $0                                         ($20,038)  $2,969,967                                                       ($13,298)                                               $0                       $0                                     $2,956,669                S
OKLAHOMA           Alabama-Coushatta Tribe of Texas                        676                                                25                                             35                                         25                                                        4                               10                                             58                                          1,113                511         0                              $753                      $315,229                            1.74             $95,981                                            $67,602                                           ($2,070)                                         ($1,492)    $160,022                                                             $0                                                $0                       $0                                       $160,022                S
OKLAHOMA           Alabama-Quassarte Tribal Town                           922                                                42                                             39                                         57                                                       15                               30                                            137                                            461                988         0                              $865                      $317,048                            1.74                  $0                                           $140,649                                             ($434)                                         ($1,626)    $138,589                                                             $0                                                $0                       $0                                      $138,589                 S
OKLAHOMA           Apache Tribe                                          1,969                                               124                                             93                                        108                                                       42                               90                                            286                                          2,562              2,978         0                              $721                      $313,706                            1.74            $188,803                                           $271,289                                           ($1,475)                                        $688,195   $1,146,812                                                             $0                                                $0                       $0                                     $1,146,812                M
OKLAHOMA           Caddo Nation                                          3,247                                               205                                            153                                        178                                                       69                              149                                            516                                          4,911              4,911       143                              $702                      $313,706                            1.74            $119,070                                           $453,654                                           ($2,754)                                         ($5,750)    $564,221                                                             $0                                                $0                       $0                                      $564,221                 M
OKLAHOMA           Cherokee Nation                                     123,029                                             6,644                                          6,793                                      8,677                                                    2,487                            4,844                                         20,909                                        319,558            197,684       163                              $746                      $317,048                            1.74         $14,090,769                                        $16,980,247                                          ($60,742)                                       ($303,666) $30,706,608                                                         $3,043                                                $0                       $0                                    $30,709,651                M
OKLAHOMA           Cheyenne and Arapaho Tribes                          19,974                                               591                                            760                                      1,002                                                      370                              508                                          2,295                                         12,945              7,440         0                              $799                      $324,421                            1.74           $213,540                                          $2,073,966                                             ($195)                                        ($18,124)  $2,269,187                                                             $0                                                $0                       $0                                     $2,269,187                M
OKLAHOMA           Chickasaw Nation                                     45,492                                             1,973                                          2,294                                      2,969                                                      851                            1,643                                          6,483                                         38,740             38,740       171                              $721                      $306,038                            1.74          $6,868,292                                         $5,457,993                                                $0                                        ($107,272) $12,219,013                                                       ($15,641)                                               $0                       $0                                    $12,203,372                M
OKLAHOMA           Chitimacha Tribe                                        998                                                40                                             14                                         70                                                       50                               36                                            123                                          1,102                565         0                              $743                      $324,913                            1.74             $18,350                                           $150,043                                           ($7,648)                                         ($1,526)    $159,220                                                             $0                                                $0                       $0                                      $159,220                 M
OKLAHOMA           Choctaw Nation                                       50,447                                             2,955                                          2,770                                      3,864                                                    1,023                            2,149                                          9,171                                        226,296             99,371       137                              $712                      $313,214                            1.74          $3,903,941                                         $7,223,495                                          ($11,249)                                        ($90,916) $11,025,271                                                             $0                                                $0                       $0                                    $11,025,271                M
OKLAHOMA           Citizen Potawatomi Nation                            17,717                                               724                                            698                                      1,173                                                      385                              710                                          2,570                                         34,145             24,786         0                              $840                      $320,587                            1.74           $165,851                                          $2,293,248                                                $0                                         ($28,510)  $2,430,589                                                             $0                                                $0                       $0                                     $2,430,589                M
OKLAHOMA           Comanche Nation                                      10,125                                               639                                            476                                        556                                                      217                              465                                          1,471                                         12,514             15,312         0                              $721                      $311,789                            1.74          $1,053,855                                         $1,383,726                                           ($8,063)                                        ($19,456)  $2,410,061                                                        $24,837                                                $0                       $0                                     $2,434,898                M
OKLAHOMA           Coushatta Tribe                                          76                                                 8                                              4                                          0                                                        0                                8                                             12                                            924                805         0                              $641                      $324,913                            1.74                  $0                                            $50,556                                                $0                                               $0      $50,556                                                             $0                                                $0                  $24,038                                        $74,594                M
OKLAHOMA           Delaware Nation (Western)                               389                                                25                                             18                                         21                                                        8                               18                                             52                                          1,462                589         0                              $702                      $313,706                            1.74             $41,898                                            $53,511                                             ($307)                                         ($1,103)     $94,000                                                             $0                                                $0                       $0                                        $94,000                M
OKLAHOMA           Delaware Tribe of Indians (Eastern)                       0                                                 0                                              0                                          0                                                        0                                0                                              0                                         11,014                  0       158                              $709                      $317,048                            1.74            $341,465                                                 $0                                                $0                                         $234,972     $576,437                                                             $0                                                $0                       $0                                       $576,437                M
OKLAHOMA           Eastern Shawnee Tribe                                   221                                                14                                             14                                         30                                                        8                               20                                             53                                          3,518                644         0                              $735                      $317,048                            1.74             $17,769                                            $50,556                                                $0                                               $0      $68,325                                                       ($27,442)                                               $0                   $6,269                                        $47,152                M
OKLAHOMA           Fort Sill Apache Tribe                                  403                                                25                                             19                                         22                                                        9                               19                                             59                                            785                610         0                              $721                      $313,706                            1.74             $28,083                                            $56,064                                             ($322)                                           ($972)     $82,854                                                             $0                                                $0                       $0                                        $82,854                M
OKLAHOMA           Iowa Tribe of Kansas and Nebraska                       831                                               101                                            108                                         76                                                       14                               53                                            229                                          4,455              2,729       170                              $702                      $345,312                            1.74            $324,729                                           $192,431                                                $0                                          ($5,090)    $512,070                                                             $0                                                $0                       $0                                       $512,070                M
OKLAHOMA           Iowa Tribe of Oklahoma                                  722                                                39                                             23                                         51                                                       18                               33                                            111                                            748              2,824       131                              $736                      $326,338                            1.74              $7,276                                           $104,929                                             ($437)                                         ($1,296)    $110,473                                                             $0                                                $0                       $0                                       $110,473                M
OKLAHOMA           Jena Band of Choctaw Indians                              0                                                 0                                              0                                          0                                                        0                                0                                              0                                            243                133         0                              $709                      $315,328                            1.74                  $0                                            $50,556                                            $1,851                                               $0      $52,407                                                             $0                                                $0                  $22,187                                        $74,594                S
OKLAHOMA           Kaw Nation                                            3,035                                               144                                            122                                        204                                                       79                              100                                            447                                          3,403              4,295         0                              $700                      $320,587                            1.74            $354,976                                           $398,049                                                $0                                          ($1,474)    $751,550                                                             $0                                                $0                       $0                                      $751,550                 M
OKLAHOMA           Kialegee Tribal Town                                  1,464                                                66                                             61                                         90                                                       25                               48                                            218                                            732                350         0                              $865                      $315,131                            1.74                  $0                                           $221,618                                             ($463)                                         ($2,564)    $218,592                                                             $0                                                $0                       $0                                      $218,592                 S
OKLAHOMA           Kickapoo Traditional Tribe of Texas                     918                                                29                                             19                                         48                                                       15                               19                                             77                                            459                366       180                              $711                      $301,861                            1.74            $117,777                                            $97,539                                           ($7,370)                                         ($1,930)    $206,016                                                             $0                                                $0                       $0                                       $206,016                S
OKLAHOMA           Kickapoo Tribe of Kansas                                680                                                40                                             50                                         84                                                       10                               40                                            130                                          1,654              1,178       128                              $676                      $339,561                            1.74            $716,739                                           $158,124                                           ($3,468)                                           ($591)    $870,804                                                             $0                                                $0                       $0                                      $870,804                 S
OKLAHOMA           Kickapoo Tribe of Oklahoma                            3,266                                               110                                            145                                        115                                                       29                               75                                            352                                          2,675              2,675         0                              $712                      $315,131                            1.74            $108,249                                           $286,847                                                $0                                          ($4,581)    $390,516                                                             $0                                                $0                       $0                                      $390,516                 M
OKLAHOMA           Kiowa Indian Tribe                                    7,225                                               456                                            340                                        397                                                      155                              332                                          1,158                                         11,000             10,927         0                              $721                      $313,706                            1.74            $176,001                                         $1,010,049                                           ($6,103)                                        ($13,157)  $1,166,790                                                             $0                                                $0                       $0                                     $1,166,790                M
OKLAHOMA           Miami Tribe                                             427                                                21                                             27                                         29                                                       11                               15                                             77                                          4,099                575         0                              $735                      $317,048                            1.74                  $0                                            $60,865                                           ($1,305)                                           ($691)     $58,870                                                             $0                                                $0                  $15,724                                        $74,594                M
OKLAHOMA           Modoc Tribe                                             143                                                 4                                              8                                          8                                                        4                                8                                              5                                            181                181       152                              $735                      $317,048                            1.74             $91,986                                            $50,556                                                $0                                               $0     $142,542                                                             $0                                                $0                       $0                                       $142,542                M
OKLAHOMA           Muscogee (Creek) Nation                             104,574                                             5,507                                          5,165                                      7,494                                                    1,683                            4,328                                         17,713                                         72,169             55,817       144                              $814                      $317,048                            1.74          $2,550,083                                        $13,977,947                                         ($116,324)                                       ($137,189) $16,274,516                                                       ($34,773)                                               $0                       $0                                    $16,239,743                M
OKLAHOMA           Osage Nation                                         10,622                                               630                                            465                                        885                                                      150                              270                                          1,980                                         19,929             11,960         0                              $865                      $313,608                            1.74                  $0                                         $1,304,871                                           ($4,434)                                         ($4,949)  $1,295,488                                                             $0                                                $0                       $0                                     $1,295,488                M
OKLAHOMA           Otoe-Missouria Tribe                                    392                                                20                                             24                                         25                                                       20                                4                                             21                                          3,107              1,903       146                              $700                      $320,587                            1.74            $308,000                                            $62,663                                            $3,418                                          ($3,713)    $370,368                                                             $0                                                $0                       $0                                       $370,368                S
OKLAHOMA           Ottawa Tribe                                          1,398                                               115                                             80                                        105                                                       35                               65                                            300                                          2,536                911         0                              $735                      $317,048                            1.74                  $0                                           $232,244                                                $0                                          ($2,693)    $229,552                                                             $0                                                $0                       $0                                       $229,552                M
OKLAHOMA           Pawnee Nation                                         3,061                                               115                                            160                                        200                                                       85                               80                                            450                                          3,526              1,361       138                              $700                      $326,338                            1.74            $178,860                                           $394,819                                                $0                                          ($5,961)    $567,717                                                             $0                                                $0                       $0                                      $567,717                 M
OKLAHOMA           Peoria Tribe                                          2,051                                                98                                            131                                        139                                                       51                               73                                            181                                          2,761              2,761       137                              $735                      $317,048                            1.74          $1,275,064                                           $261,403                                           ($5,657)                                        ($10,251)  $1,520,559                                                             $0                                                $0                       $0                                     $1,520,559                M
OKLAHOMA           Ponca Tribe of Indians of Oklahoma                    2,223                                               105                                             90                                        150                                                       58                               73                                            310                                          3,195              3,146       129                              $700                      $320,587                            1.74            $615,468                                           $288,934                                                $0                                         ($10,000)    $894,402                                                             $0                                                $0                       $0                                       $894,402                M
OKLAHOMA           Prairie Band Potawatomi Nation                          747                                                60                                             60                                         50                                                       25                               30                                            153                                          4,841              2,622       166                              $785                      $339,561                            1.74            $111,487                                           $174,451                                           ($3,914)                                           ($378)    $281,646                                                             $0                                                $0                       $0                                       $281,646                S
OKLAHOMA           Quapaw Tribe                                          1,352                                               105                                             70                                        125                                                       29                               35                                            300                                          5,294              1,765         0                              $735                      $317,048                            1.74                  $0                                           $199,099                                                $0                                          ($2,308)    $196,791                                                             $0                                                $0                       $0                                       $196,791                M
OKLAHOMA           Sac and Fox Nation of Missouri                           64                                                 4                                              0                                          4                                                        4                                4                                              0                                            482                442       163                              $681                      $339,561                            1.74            $168,802                                            $50,556                                                $0                                               $0     $219,358                                                             $0                                                $0                       $0                                       $219,358                S
OKLAHOMA           Sac and Fox Nation, Oklahoma                          6,384                                               420                                            340                                        410                                                      180                              340                                          1,090                                          3,949              9,277       131                              $726                      $320,587                            1.74            $446,503                                         $1,321,783                                          ($23,084)                                        ($11,650)  $1,733,553                                                             $0                                                $0                       $0                                     $1,733,553                S
OKLAHOMA           Seminole Nation                                       4,407                                               230                                            205                                        350                                                      120                               80                                            741                                         15,123              4,504       157                              $700                      $315,131                            1.74          $1,053,821                                           $701,628                                           ($1,662)                                        ($18,921)  $1,734,866                                                             $0                                                $0                       $0                                     $1,734,866                S
OKLAHOMA           Seneca-Cayuga Nation                                    847                                                35                                             54                                        114                                                       22                               23                                            203                                          5,557              1,290         0                              $712                      $317,048                            1.74                  $0                                           $131,420                                                $0                                          ($1,524)    $129,896                                                             $0                                                $0                       $0                                       $129,896                M
OKLAHOMA           Shawnee Tribe                                             0                                                 0                                              0                                          0                                                        0                                0                                              0                                          2,113                912         0                                $0                      $317,048                            1.74                  $0                                            $50,556                                                $0                                               $0      $50,556                                                             $0                                                $0                  $24,038                                        $74,594                S
OKLAHOMA           Thlopthlocco Tribal Town                              1,668                                                75                                             70                                        103                                                       28                               55                                            248                                            834             25,097         0                              $865                      $315,131                            1.74                  $0                                           $252,412                                           ($1,074)                                         ($2,914)    $248,424                                                             $0                                                $0                       $0                                      $248,424                 S
OKLAHOMA           Tonkawa Tribe                                           645                                                40                                             30                                         50                                                       14                               40                                             45                                            576                959       169                              $700                      $320,587                            1.74            $470,114                                            $94,797                                                $0                                          ($4,970)    $559,942                                                          ($477)                                               $0                       $0                                       $559,465                M
OKLAHOMA           Tunica-Biloxi Tribe                                   2,080                                                54                                            153                                        129                                                       17                               84                                            336                                          1,040                332         0                              $741                      $315,328                            1.74                  $0                                           $247,184                                                $0                                          ($2,866)    $244,318                                                             $0                                                $0                       $0                                       $244,318                M
OKLAHOMA           United Keetoowah Band of Cherokee Indians             8,906                                               481                                            492                                        628                                                      180                              351                                          1,601                                         14,034             14,311         0                              $700                      $317,048                            1.74                  $0                                         $1,243,122                                           ($4,682)                                        ($14,358)  $1,224,082                                                             $0                                                $0                       $0                                     $1,224,082                M
OKLAHOMA           Wichita and Affiliated Tribes                         1,134                                                72                                             53                                         62                                                       24                               52                                            112                                          3,279              1,715         0                              $702                      $313,706                            1.74            $360,344                                           $148,579                                             ($732)                                         ($5,892)    $502,300                                                             $0                                                $0                       $0                                      $502,300                 M
OKLAHOMA           Wyandotte Nation                                      3,115                                               179                                            160                                        345                                                       29                              199                                            669                                          4,279              2,179         0                              $723                      $317,048                            1.74             $53,133                                           $500,846                                                $0                                          ($6,423)    $547,556                                                             $0                                                $0                       $0                                       $547,556                M
OKLAHOMA           TOTAL                                               458,776                                            23,689                                         23,200                                     31,774                                                    8,852                           17,881                                         74,293                                        874,677            591,014                                                                                                                   $38,381,246                                        $62,223,319                                         ($270,699)                                         $44,386 $100,378,253                                                       ($63,751)                                               $0                  $92,257                                   $100,406,757




Printed February 2020                                                                                                                                                                                                                                                                                                                                                                                                       FY 2020 IHBG Final Allocation                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  9 of 15
                                                        Case 1:20-cv-23182-KMW Document 1-9 Entered on FLSD Docket 07/31/2020 Page 11 of 16


                                                                                                                                                                                                                                                                                                                                                                                                                             FY 2020 IHBG Final Allocation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Census Data Used: Single Race (S) or Multi-Race
                                                                                                                            HHLT 30% (AIAN Households with less than 30%




                                                                                                                                                                                                                                                                                                                HH Severe Cost (AIAN Households with Housing



                                                                                                                                                                                                                                                                                                                                                               Housing Shortage (Number of AIAN Households




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Needs Portion of Allocation (Needs Component
                                                                                                                                                                                                                                                                 HH Overcrowded (AIAN Households with more
                                                                             AIAN Persons (American Indian/Alaska Native)




                                                                                                                                                                           HHLT 30-50% (AIAN Households between 30%



                                                                                                                                                                                                                      HHLT 50-80% (AIAN Households between 50%




                                                                                                                                                                                                                                                                                                                                                               with less than 80% of Median Family Income)
                                                                                                                                                                                                                                                                 than 1 person per room or without kitchen or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FCAS Portion of Allocation (Formula Current




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   FY 2020 Undisbursed Funds Adjustment (24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Phase Down Adjustment (24 CFR 1000.331)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Assisted Stock 24 CFR 1000.312-1000.322)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Minimum Allocation Adjustment (24 CFR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FY 1996 Adjustment (24 CFR 1000.340)
                                                                                                                                                                                                                                                                                                                Expenses greater than 50% of Income)
                                                                                                                                                                           and 50% of Median Family Income)



                                                                                                                                                                                                                      and 80% of Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                                              AEL (Allowable Expense Level)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Unadjusted FY 2020 Allocation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TDC (Total Development Cost)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FY 2020 Repayment Amount




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FY 2020 Final Allocation
                                                                                                                            Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FMR (Fair Market Rent)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 24 CFR 1000.324)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CFR 1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                                Enrollment
                                                                                                                                                                                                                                                                 plumbing)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Inflation
                                                                                                                                                                                                                                                                                                                                                                                                                                    TRSAIP
          Office




                                                                  Tribe




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (M)
PHOENIX            Acoma Pueblo                                            3,122                                              135                                                         75                                        210                                                   105                                    40                              339                                          4,819              4,762       278                                $700                      $350,630                            1.74           $580,851                                          $472,889       $0   ($7,465)                                                                                                      $1,046,276        $0                                                                     $0                       $0                                   $1,046,276                S
PHOENIX            Agua Caliente Band of Cahuilla Indians                    521                                               40                                                         25                                         14                                                    14                                    70                               79                                            418                418         0                              $1,232                      $445,002                            1.74                 $0                                          $159,019 ($3,475)   ($1,803)                                                                                                        $153,741        $0                                                                     $0                       $0                                    $153,741                 M
PHOENIX            Ak-Chin Indian Community                                  885                                              170                                                         75                                         65                                                    25                                     0                              279                                            730                984       329                              $1,073                      $352,566                            1.74           $259,670                                          $230,963 ($8,616)   ($4,532)                                                                                                        $477,486        $0                                                                     $0                       $0                                    $477,486                 S
PHOENIX            Alturas Indian Rancheria                                    0                                                0                                                          0                                          0                                                     0                                     0                                0                                             11                 11         0                                $700                      $487,874                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                S
PHOENIX            Augustine Band of Cahuilla Indians                          0                                                0                                                          0                                          0                                                     0                                     0                                0                                              8                  8         0                              $1,232                      $445,002                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                S
PHOENIX            Bear River Band of the Rohnerville Rancheria               14                                                4                                                          0                                          4                                                     0                                     0                                8                                            291                231         0                                $998                      $495,615                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                S
PHOENIX            Berry Creek Rancheria of Maidu Indians                  1,252                                               65                                                         97                                        103                                                    32                                   118                              245                                            626                427       380                              $1,144                      $479,753                            1.74          $201,815                                          $376,740     ($824)  ($4,970)                                                                                                       $572,762         $0                                                                     $0                       $0                                     $572,762                M
PHOENIX            Big Lagoon Rancheria                                       19                                                0                                                          0                                          0                                                     0                                     0                                0                                             17                 17         0                                $998                      $495,615                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                S
PHOENIX            Big Pine Paiute Tribe of the Owens Valley                 448                                               40                                                         20                                         40                                                    10                                    20                               75                                            627                414       233                                $929                      $465,540                            1.74           $309,767                                          $132,036     ($88)  ($1,585)                                                                                                        $440,130        $0                                                                     $0                       $0                                     $440,130                S
PHOENIX            Big Sandy Rancheria of Western Mono Indians             1,032                                               35                                                         32                                         50                                                    26                                    46                              116                                            516                405         0                                $970                      $491,079                            1.74                 $0                                          $250,172       $0   ($2,900)                                                                                                        $247,272        $0                                                                     $0                       $0                                    $247,272                 S
PHOENIX            Big Valley Band of Pomo Indians                         1,624                                              125                                                         94                                        106                                                    49                                   149                              325                                            812                382         0                                $960                      $493,965                            1.74                 $0                                          $511,988 ($3,058)   ($5,900)                                                                                                        $503,030        $0                                                                     $0                       $0                                    $503,030                 M
PHOENIX            Bishop Paiute Tribe                                     1,209                                               85                                                         60                                        105                                                    10                                    35                              213                                          1,895              1,651       233                                $929                      $465,540                            1.74           $738,842                                          $285,913 $451,257   ($9,717)                                                                                                      $1,466,295 ($25,539)                                                                     $0                       $0                                   $1,440,756                S
PHOENIX            Blue Lake Rancheria                                        36                                                4                                                          4                                          4                                                     4                                     4                               12                                             51                 84         0                                $998                      $495,615                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                S
PHOENIX            Bridgeport Indian Colony                                   39                                                4                                                          4                                          4                                                     0                                     0                                0                                            111                 85       233                              $1,250                      $465,540                            1.74           $205,151                                            $6,612       $0   ($1,186)                                                                                                        $210,578        $0                                                                     $0                       $0                                     $210,578                S
PHOENIX            Buena Vista Rancheria of Me-Wuk Indians                    16                                                1                                                          2                                          2                                                     0                                     1                                4                                              8                  8         0                              $1,084                      $487,874                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                M
PHOENIX            Cabazon Band of Mission Indians                            36                                                0                                                          0                                          0                                                     0                                     0                                0                                             30                 46         0                              $1,232                      $445,002                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                M
PHOENIX            Cachil DeHe Band of Wintun Indians, Colusa Ranche          58                                                4                                                          4                                          4                                                     4                                     4                               12                                             69                109         0                                $893                      $479,753                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                S
PHOENIX            Cahto Tribe of the Laytonville Rancheria                  262                                               16                                                         14                                         15                                                     8                                    17                               11                                            131                293       380                              $1,078                      $493,965                            1.74           $344,992                                           $77,748    ($152)  ($3,269)                                                                                                        $419,319        $0                                                                     $0                       $0                                     $419,319                S
PHOENIX            Cahuilla Band of Indians                                  173                                                4                                                          4                                          4                                                     0                                     4                               12                                            397                293       395                              $1,232                      $445,002                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                S
PHOENIX            California Valley Miwok Tribe                              20                                                2                                                          1                                          1                                                     0                                     2                                4                                             10                  5         0                                $930                      $479,753                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                S
PHOENIX            Campo Band of Diegueno Mission Indians                    259                                               35                                                         25                                         10                                                    10                                    10                               55                                            302                304       391                              $1,938                      $428,052                            1.74          $314,917                                            $85,313   $5,736 $262,288                                                                                                         $668,255         $0                                                                     $0                       $0                                     $668,255                S
PHOENIX            Capitan Grande Band of Diegueno Mission Indians           610                                               15                                                          4                                          4                                                     4                                    15                               23                                            539                550       395                              $1,938                      $428,052                            1.74                 $0                                           $63,652  ($2,111) $115,287                                                                                                         $176,828        $0                                                                     $0                       $0                                     $176,826                S
PHOENIX            Cedarville Rancheria                                        7                                                0                                                          0                                          0                                                     0                                     0                                0                                             33                 37         0                                $700                      $487,874                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                M
PHOENIX            Chemehuevi Indian Tribe                                   231                                               19                                                         15                                         25                                                     8                                     4                                4                                          1,137                226       374                              $1,232                      $443,084                            1.74           $802,856                                           $42,456  ($1,673)  $19,649                                                                                                         $863,289        $0                                                                     $0                       $0                                    $863,289                 M
PHOENIX            Cher-Ae Heights Indian Community (Trinidad Ranche         114                                               10                                                         15                                         10                                                     4                                    10                               35                                            241                186         0                                $998                      $495,615                            1.74                 $0                                           $56,918       $0     ($660)                                                                                                         $56,259        $0                                                                     $0                  $18,335                                      $74,594                S
PHOENIX            Cloverdale Rancheria of Pomo Indians                      872                                               53                                                         47                                         48                                                    25                                    57                              148                                            436                436         0                              $1,887                      $499,771                            1.74                 $0                                          $295,368 ($1,481)   ($3,407)                                                                                                        $290,480        $0                                                                     $0                       $0                                    $290,480                 S
PHOENIX            Cochiti Pueblo                                            947                                               35                                                         35                                         35                                                    20                                     4                               77                                          1,180                641       300                                $877                      $350,630                            1.74           $157,770                                          $106,154       $0   ($2,047)                                                                                                        $261,877 ($18,392)                                                                     $0                       $0                                    $243,485                 S
PHOENIX            Cocopah Tribe                                             650                                               60                                                         30                                         75                                                    20                                    10                               90                                            940              1,081       376                                $798                      $360,497                            1.74           $791,827                                          $132,934       $0   ($8,084)                                                                                                        $916,676        $0                                                                     $0                       $0                                    $916,676                 S
PHOENIX            Cold Springs Rancheria of Mono Indians                    177                                                4                                                          4                                         20                                                     4                                     0                                0                                            213                213       378                                $956                      $491,079                            1.74           $400,740                                           $24,922     ($22)  ($3,345)                                                                                                        $422,295        $0                                                                     $0                       $0                                    $422,295                 S
PHOENIX            Colorado River Indian Tribes                            2,835                                              180                                                        140                                        239                                                   145                                    70                              305                                          4,443              2,304       194                               $839                       $443,084                            1.74         $1,874,713                                         $753,748 ($25,086) ($15,334)                                                                                                       $2,588,041 ($19,515)                                                                     $0                       $0                                   $2,568,526                S
PHOENIX            Coyote Valley Band of Pomo Indians                        746                                               58                                                         43                                         49                                                    22                                    68                              119                                            373                320       222                              $1,656                      $493,965                            1.74           $355,191                                          $228,405       $0   ($5,486)                                                                                                        $578,110        $0                                                                     $0                       $0                                    $578,110                 M
PHOENIX            Death Valley Timba-sha Shoshone Tribe                     682                                               31                                                         10                                         31                                                    32                                    17                               72                                            391                273         0                                $929                      $465,540                            1.74                 $0                                          $129,180 ($1,533)   ($1,480)                                                                                                        $126,168        $0                                                                     $0                       $0                                    $126,168                 M
PHOENIX            Dry Creek Rancheria Band of Pomo Indians                2,442                                              189                                                        141                                        159                                                    73                                   224                              489                                          1,221                591       380                              $1,887                      $499,771                            1.74                 $0                                          $778,597 ($4,317)   ($8,977)                                                                                                        $765,303        $0                                                                     $0                       $0                                     $765,303                M
PHOENIX            Duck Valley Shoshone-Paiute Tribes                      4,060                                              252                                                        195                                        240                                                   112                                   222                              604                                          2,030              1,427       377                               $877                       $413,891                            1.74         $1,132,147                                        $1,044,576       $0  ($16,238)                                                                                                      $2,160,485     $974                                                                      $0                       $0                                   $2,161,459                S
PHOENIX            Duckwater Shoshone Tribe                                  774                                               48                                                         38                                         48                                                    18                                    48                              116                                            387                114       402                                $878                      $418,047                            1.74           $351,554                                          $159,409    ($795)  ($3,769)                                                                                                        $506,399        $0                                                                     $0                       $0                                    $506,399                 M
PHOENIX            Elem Indian Colony of Pomo Indians (Sulphur Bank R        238                                               14                                                         13                                         13                                                     7                                    15                               40                                            119                246         0                                $960                      $493,965                            1.74                 $0                                           $80,136    ($399)    ($924)                                                                                                         $78,812        $0                                                                     $0                       $0                                      $78,812                S
PHOENIX            Elk Valley Rancheria                                       56                                                4                                                          4                                         10                                                     4                                     4                               18                                             93                 48         0                                $945                      $487,874                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                M
PHOENIX            Ely Shoshone Tribe                                      1,198                                               74                                                         58                                         71                                                    33                                    66                              174                                            599                300       402                                $874                      $418,047                            1.74           $357,078                                          $310,557    ($890)  ($4,526)                                                                                                        $662,219        $0                                                                     $0                       $0                                    $662,219                 S
PHOENIX            Enterprise Rancheria of Maidu Indians                   1,768                                               92                                                        138                                        145                                                    46                                   166                              359                                            916                438         0                              $1,144                      $479,753                            1.74            $86,532                                          $534,543 ($1,170)   ($7,187)                                                                                                        $612,718        $0                                                                     $0                       $0                                     $612,718                M
PHOENIX            Ewiiaapaayp Band of Kumeyaay Indians                        0                                                0                                                          0                                          0                                                     0                                     0                                0                                              7                 14         0                              $1,938                      $428,052                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                S
PHOENIX            Fallon Paiute-Shoshone Tribe                            3,120                                              194                                                        150                                        185                                                    86                                   171                              467                                          1,560              1,692       336                               $878                       $378,200                            1.74          $706,483                                          $734,365        $0   ($5,365)                                                                                                      $1,435,483 ($101,618)                                                                    $0                       $0                                   $1,333,865                S
PHOENIX            Fort Bidwell Indian Community                             611                                               39                                                         37                                         40                                                    15                                    48                               98                                            345                306       387                                $744                      $478,197                            1.74           $264,223                                          $210,844    ($939)  ($2,878)                                                                                                        $471,250        $0                                                                     $0                       $0                                    $471,250                 S
PHOENIX            Fort Independence Indian Community of Paiute Indian        56                                                4                                                         10                                          4                                                     4                                     4                               18                                            101                 90       233                                $929                      $465,540                            1.74            $37,686                                           $50,556       $0        $0                                                                                                          $88,242        $0                                                                     $0                       $0                                      $88,242                S
PHOENIX            Fort McDermitt Paiute and Shoshone Tribes               2,058                                              128                                                         99                                        122                                                    57                                   113                              348                                          1,029                846         0                                $973                      $398,124                            1.74                 $0                                          $520,332       $0   ($6,032)                                                                                                        $514,300        $0                                                                     $0                       $0                                     $514,300                S
PHOENIX            Fort McDowell Yavapai Nation                            1,083                                               55                                                         20                                         55                                                    15                                    25                              130                                            927              1,120       315                              $1,073                      $352,566                            1.74                 $0                                          $150,303 ($5,029)   ($1,482)                                                                                                        $143,792        $0                                                                     $0                       $0                                    $143,792                 S
PHOENIX            Fort Mojave Indian Tribe                                  723                                               45                                                         40                                         45                                                    25                                    29                               21                                          1,436              1,102       359                                $920                      $395,143                            1.74         $1,351,672                                          $151,691 ($2,423) ($11,309)                                                                                                       $1,489,630 ($10,182)                                                                     $0                       $0                                   $1,479,448                S
PHOENIX            Gila River Indian Community                            13,361                                            1,375                                                        315                                        585                                                   470                                   210                            1,614                                         20,479             14,966       187                              $1,073                      $356,626                            1.74         $5,288,303                                        $2,428,461       $0  ($51,386)                                                                                                      $7,665,378        $0                                                                     $0                       $0                                   $7,665,378                S
PHOENIX            Graton Rancheria Federated Indians                      2,866                                              209                                                        102                                         91                                                    24                                   205                              402                                          1,433                445         0                              $2,809                      $525,626                            1.74                 $0                                          $671,041       $0   ($7,780)                                                                                                        $663,261        $0                                                                     $0                       $0                                    $663,261                 M
PHOENIX            Greenville Rancheria                                      380                                               18                                                         19                                         17                                                     3                                    37                               54                                            190                103         0                                $878                      $479,753                            1.74                 $0                                          $122,435 $14,813    ($1,591)                                                                                                        $135,656        $0                                                                     $0                       $0                                    $135,656                 S
PHOENIX            Grindstone Rancheria of Wintun-Wailaki Indians            274                                                9                                                         30                                          4                                                     1                                    26                               11                                            137                168       387                                $836                      $470,076                            1.74           $320,943                                           $58,137 $24,858    ($2,811)                                                                                                        $401,126        $0                                                                     $0                       $0                                     $401,126                M
PHOENIX            Guidiville Rancheria                                       38                                                4                                                          0                                          4                                                     0                                     0                                0                                            143                114       380                              $1,078                      $493,965                            1.74           $177,723                                           $50,556 $28,660         $0                                                                                                         $256,939        $0                                                                     $0                       $0                                     $256,939                S
PHOENIX            Habematolel Pomo of Upper Lake                            552                                               43                                                         32                                         36                                                    17                                    51                              111                                            276                151         0                                $960                      $493,965                            1.74                 $0                                          $174,438    ($984)  ($2,011)                                                                                                        $171,443        $0                                                                     $0                       $0                                    $171,443                 M
PHOENIX            Havasupai Tribe                                           475                                                4                                                          4                                          4                                                     4                                     0                               12                                            734                679         0                              $1,237                      $626,167                            1.74                 $0                                           $50,556 $112,214        $0                                                                                                         $162,770        $0                                                                     $0                       $0                                     $162,770                S
PHOENIX            Hoopa Valley Tribe                                      2,767                                              215                                                        140                                        155                                                   100                                    65                              407                                          3,370              1,983       381                                $998                      $495,615                            1.74           $833,152                                          $769,809 ($4,905) ($11,068)                                                                                                       $1,586,989        $0                                                                     $0                       $0                                   $1,586,989                S




Printed February 2020                                                                                                                                                                                                                                                                                                                                                                                                        FY 2020 IHBG Final Allocation                                                                                                                                                                                                                                                                                                                                                                                                                                                                             10 of 15
                                                        Case 1:20-cv-23182-KMW Document 1-9 Entered on FLSD Docket 07/31/2020 Page 12 of 16


                                                                                                                                                                                                                                                                                                                                                                                                                               FY 2020 IHBG Final Allocation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Census Data Used: Single Race (S) or Multi-Race
                                                                                                                             HHLT 30% (AIAN Households with less than 30%




                                                                                                                                                                                                                                                                                                                 HH Severe Cost (AIAN Households with Housing



                                                                                                                                                                                                                                                                                                                                                                Housing Shortage (Number of AIAN Households




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Needs Portion of Allocation (Needs Component
                                                                                                                                                                                                                                                                  HH Overcrowded (AIAN Households with more
                                                                              AIAN Persons (American Indian/Alaska Native)




                                                                                                                                                                            HHLT 30-50% (AIAN Households between 30%



                                                                                                                                                                                                                       HHLT 50-80% (AIAN Households between 50%




                                                                                                                                                                                                                                                                                                                                                                with less than 80% of Median Family Income)
                                                                                                                                                                                                                                                                  than 1 person per room or without kitchen or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  FCAS Portion of Allocation (Formula Current




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FY 2020 Undisbursed Funds Adjustment (24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Phase Down Adjustment (24 CFR 1000.331)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Assisted Stock 24 CFR 1000.312-1000.322)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Minimum Allocation Adjustment (24 CFR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    FY 1996 Adjustment (24 CFR 1000.340)
                                                                                                                                                                                                                                                                                                                 Expenses greater than 50% of Income)
                                                                                                                                                                            and 50% of Median Family Income)



                                                                                                                                                                                                                       and 80% of Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                                                AEL (Allowable Expense Level)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Unadjusted FY 2020 Allocation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TDC (Total Development Cost)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FY 2020 Repayment Amount




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  FY 2020 Final Allocation
                                                                                                                             Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   FMR (Fair Market Rent)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     24 CFR 1000.324)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     CFR 1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                                  Enrollment
                                                                                                                                                                                                                                                                  plumbing)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Inflation
                                                                                                                                                                                                                                                                                                                                                                                                                                      TRSAIP
          Office




                                                                  Tribe




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (M)
PHOENIX            Hopi Tribe                                              26,011                                             1,333                                         1,002                                      1,407                                                1,620                                1,065                                           3,697                                         14,422              8,160       311                                $838                      $368,333                            1.74           $319,362                                          $6,455,764                                         ($114,683) ($64,395)                                                                    $6,596,049                             ($231,443)                                               $0                       $0                                    $6,364,606                S
PHOENIX            Hopland Band of Pomo Indians                             1,852                                               143                                           107                                        121                                                   56                                  170                                             351                                            926                521       380                              $1,885                      $493,965                            1.74           $257,354                                           $579,035                                            ($3,403)  ($8,669)                                                                     $824,317                                     $0                                                $0                       $0                                      $824,317                M
PHOENIX            Hualapai Indian Tribe                                    1,537                                                40                                            35                                         50                                                   40                                   10                                               0                                          2,133              1,504       358                                $777                      $368,238                            1.74          $1,251,972                                          $149,441                                           $278,406   ($1,999)                                                                    $1,677,821                                    $0                                                $0                       $0                                    $1,677,821                S
PHOENIX            Iipay Nation of Santa Ysabel                               312                                                35                                            20                                         20                                                   10                                    4                                              75                                            768                768         0                              $1,938                      $428,052                            1.74                  $0                                            $84,430                                           ($1,684)    ($959)                                                                       $81,787                                    $0                                                $0                       $0                                       $81,787                S
PHOENIX            Inaja Band of Diegueno Mission Indians                       0                                                 0                                             0                                          0                                                    0                                    0                                               0                                             19                 20         0                              $1,938                      $428,052                            1.74                  $0                                            $50,556                                                $0        $0                                                                        $50,556                                    $0                                                $0                  $24,038                                       $74,594                S
PHOENIX            Ione Band of Miwok Indians                               1,422                                                94                                           142                                        163                                                    4                                   89                                             399                                            768                652         0                              $1,084                      $487,874                            1.74                  $0                                           $387,974                                          ($19,584)  ($4,271)                                                                      $364,118                                    $0                                                $0                       $0                                      $364,118                M
PHOENIX            Isleta Pueblo                                            3,797                                               270                                           205                                        245                                                   65                                   54                                             666                                          3,980              3,980         0                                $877                      $346,760                            1.74            $379,562                                           $627,138                                                $0   ($8,380)                                                                      $998,319                               ($3,610)                                               $0                       $0                                      $994,709                S
PHOENIX            Jackson Band of Miwuk Indians                                0                                                 0                                             0                                          0                                                    0                                    0                                               0                                             30                 30         0                              $1,084                      $487,874                            1.74                  $0                                            $50,556                                                $0        $0                                                                        $50,556                                    $0                                                $0                  $24,038                                       $74,594                S
PHOENIX            Jamul Indian Village                                         0                                                 0                                             0                                          0                                                    0                                    0                                               0                                             63                 63         0                              $1,938                      $428,052                            1.74                  $0                                            $50,556                                                $0        $0                                                                        $50,556                                    $0                                                $0                  $24,038                                       $74,594                S
PHOENIX            Jemez Pueblo                                             2,089                                                85                                            45                                         70                                                  115                                   25                                             175                                          3,825              3,776         0                                $877                      $350,630                            1.74            $161,752                                           $339,567                                            $3,281   ($3,688)                                                                      $500,913                                    $0                                                $0                       $0                                      $500,913                S
PHOENIX            Jicarilla Apache Nation                                  3,160                                               165                                            70                                        130                                                   75                                   35                                             221                                          3,964              3,578       225                                $701                      $350,630                            1.74          $1,000,368                                          $391,458                                            ($4,456)  ($7,001)                                                                    $1,380,370                                    $0                                                $0                       $0                                    $1,380,370                S
PHOENIX            Kaibab Band of Paiute Indians                              408                                                21                                            16                                         22                                                   25                                   17                                              21                                            288                128       346                                $785                      $368,333                            1.74            $334,009                                            $93,109                                           ($1,555)  ($2,563)                                                                      $423,000                                    $0                                                $0                       $0                                      $423,000                S
PHOENIX            Karuk Tribe                                              6,639                                               429                                           401                                        433                                                  160                                  522                                           1,099                                          3,749             13,197       380                                $955                      $495,615                            1.74          $1,733,717                                         $2,377,901                                          ($10,778) ($39,644)                                                                    $4,061,196                                    $0                                                $0                       $0                                    $4,061,196                S
PHOENIX            Kashia Band of Pomo Indians, Stewarts Point Ranche       1,910                                               147                                           111                                        124                                                   57                                  175                                             383                                            955                565       380                              $1,887                      $499,771                            1.74                  $0                                           $609,113                                           ($3,689)  ($7,019)                                                                      $598,405                                    $0                                                $0                       $0                                      $598,405                M
PHOENIX            Kewa Pueblo (Santo Domingo)                              3,727                                               165                                            95                                        120                                                  200                                   25                                             343                                          4,492              4,807       278                               $877                       $350,630                            1.74           $251,649                                           $590,162                                               ($90)  ($9,758)                                                                     $831,962                               ($43,129)                                               $0                       $0                                      $788,833                S
PHOENIX            Kletsel Dehe Band of Wintun Indians (Cortina Ranche        304                                                18                                            21                                         19                                                   13                                   25                                              58                                            152                164         0                              $1,340                      $487,874                            1.74                  $0                                           $121,134                                           ($4,647)  ($1,350)                                                                      $115,136                                    $0                                                $0                       $0                                      $115,136                S
PHOENIX            Koi Nation of Northern California (Lower Lake)               0                                                 0                                             0                                          0                                                    0                                    0                                               0                                              0                  0         0                              $1,887                      $494,884                            1.74                  $0                                            $50,556                                                $0        $0                                                                        $50,556                                    $0                                                $0                  $24,038                                       $74,594                M
PHOENIX            La Jolla Band of Luiseno Indians                           419                                                40                                            15                                         15                                                    4                                   10                                              50                                            604                293       395                              $1,938                      $428,052                            1.74           $202,674                                             $78,979                                                $0   ($1,051)                                                                      $280,603                                    $0                                                $0                       $0                                      $280,603                S
PHOENIX            La Posta Band of Diegueno Mission Indians                   32                                                 0                                             0                                          0                                                    0                                    0                                               0                                             16                 34         0                              $1,938                      $431,887                            1.74                  $0                                            $50,556                                                $0        $0                                                                        $50,556                                    $0                                                $0                  $24,038                                       $74,594                S
PHOENIX            Laguna Pueblo                                            4,135                                               205                                           210                                        195                                                  110                                  115                                             527                                          8,092              4,289       203                                $700                      $346,760                            1.74           $515,134                                           $699,030                                                 $0 $295,957                                                                      $1,510,121                                    $0                                                $0                       $0                                    $1,510,121                S
PHOENIX            Las Vegas Tribe of Paiute Indians                          107                                                10                                             4                                          4                                                   10                                    4                                              18                                             54              1,810         0                                $979                      $418,047                            1.74                  $0                                            $50,556                                                $0        $0                                                                        $50,556                                    $0                                                $0                  $24,038                                       $74,594                S
PHOENIX            Lone Pine Paiute-Shoshone Tribe                            557                                                25                                            15                                         47                                                    4                                   79                                              72                                            295                350       233                              $1,147                      $455,864                            1.74           $138,320                                           $156,108                                           ($14,139)  ($1,192)                                                                     $279,096                              ($145,899)                                               $0                       $0                                      $133,197                M
PHOENIX            Los Coyotes Band of Cahuilla and Cupeno Indians             80                                                10                                             8                                          4                                                    8                                    4                                              22                                            349                288         0                              $1,938                      $428,052                            1.74                  $0                                            $50,556                                                $0        $0                                                                        $50,556                                    $0                                                $0                  $24,038                                       $74,594                M
PHOENIX            Lovelock Paiute Tribe                                      564                                                35                                            27                                         33                                                   16                                   31                                              95                                            282                268         0                                $973                      $393,683                            1.74                  $0                                           $141,463                                               ($1)  ($1,640)                                                                      $139,821                                    $0                                                $0                       $0                                      $139,821                S
PHOENIX            Lytton Rancheria of California                             546                                                33                                            29                                         30                                                   16                                   36                                              92                                            273                273         0                              $1,887                      $499,771                            1.74                  $0                                           $185,177                                             ($930)  ($2,136)                                                                      $182,111                                    $0                                                $0                       $0                                      $182,111                S
PHOENIX            Manchester Band of Pomo Indians                          2,148                                               166                                           124                                        140                                                   64                                  197                                             394                                          1,074                923       380                              $1,078                      $493,965                            1.74           $376,354                                           $668,442                                                 $0   ($9,817)                                                                    $1,034,980                                    $0                                                $0                       $0                                    $1,034,980                M
PHOENIX            Manzanita Band of Diegueno Mission Indians                  64                                                 4                                             4                                          4                                                    4                                    0                                              12                                            105                105         0                              $1,938                      $428,052                            1.74                  $0                                            $50,556                                                $0        $0                                                                        $50,556                                    $0                                                $0                  $24,038                                       $74,594                S
PHOENIX            Mechoopda Indian Tribe of Chico Rancheria                1,252                                                65                                            97                                        103                                                   32                                  118                                             265                                            626                442         0                              $1,144                      $479,753                            1.74                  $0                                          $381,349                                              ($827)  ($4,412)                                                                     $376,111                                     $0                                                $0                       $0                                      $376,111                M
PHOENIX            Mesa Grande Band of Diegueno Mission Indians               100                                                15                                             0                                          4                                                    4                                    4                                               0                                            690                117       391                              $1,938                      $428,052                            1.74            $275,297                                            $24,678                                                $0   ($2,832)                                                                      $297,143                                    $0                                                $0                       $0                                      $297,143                S
PHOENIX            Mescalero Apache Tribe                                   4,110                                               190                                           145                                        190                                                   90                                   55                                             294                                          4,309              4,447       287                                $717                      $336,988                            1.74          $1,749,417                                          $504,195                                            ($9,247)  ($1,605)                                                                    $2,242,761                             ($137,580)                                               $0                       $0                                    $2,105,181                S
PHOENIX            Middletown Rancheria of Pomo Indians                       452                                                35                                            26                                         29                                                   14                                   41                                              91                                            226                163         0                                $960                      $493,965                            1.74                  $0                                          $142,950                                              ($856)  ($1,647)                                                                      $140,446                                    $0                                                $0                       $0                                      $140,446                M
PHOENIX            Moapa Band of Paiute Indians                               282                                                10                                            10                                         15                                                    4                                    4                                               0                                            311                313       388                                $979                      $418,047                            1.74            $386,025                                            $33,887                                             ($908)  ($4,858)                                                                      $414,148                                    $0                                                $0                       $0                                      $414,148                S
PHOENIX            Mooretown Rancheria of Maidu Indians                     2,264                                               118                                           176                                        186                                                   58                                  213                                             459                                          1,132              1,002       380                              $1,144                      $479,753                            1.74           $216,865                                           $684,252                                                 $0   ($8,151)                                                                     $892,966                                     $0                                                $0                       $0                                      $892,966                M
PHOENIX            Morongo Band of Mission Indians                            639                                                30                                            25                                         10                                                    4                                   20                                              65                                          1,015              2,443       395                              $1,232                      $441,167                            1.74                  $0                                           $104,550                                             ($611) $254,867                                                                       $358,806                                    $0                                                $0                       $0                                      $358,806                S
PHOENIX            Nambe Pueblo                                               560                                                25                                            20                                         50                                                   10                                    4                                              64                                            643                448       300                              $1,069                      $358,372                            1.74            $206,688                                            $77,769                                           $54,171      ($94)                                                                      $338,535                              ($14,881)                                               $0                       $0                                      $323,654                S
PHOENIX            Navajo Nation                                          182,660                                            13,010                                         6,634                                      7,334                                               15,009                                2,715                                          23,221                                        277,840            192,067       293                               $820                       $368,333                            1.74         $29,312,533                                        $44,311,525                                                $0 ($570,073)                                                                   $73,053,985                             ($181,690)                                               $0                       $0                                   $72,872,295                S
PHOENIX            Northfork Rancheria of Mono Indians                      4,470                                               150                                           136                                        216                                                  111                                  198                                             502                                          2,235              1,377         0                                $969                      $473,662                            1.74                  $0                                         $1,043,178                                                $0  ($12,094)                                                                    $1,031,084                                    $0                                                $0                       $0                                    $1,031,084                S
PHOENIX            Ohkay Owingeh (San Juan Pueblo)                          2,151                                               215                                            81                                        126                                                   71                                   50                                             396                                          2,791              2,721         0                                $700                      $350,630                            1.74           $392,672                                           $444,717                                           ($13,786)  ($5,021)                                                                     $818,582                                     $0                                                $0                       $0                                      $818,582                S
PHOENIX            Pala Band of Mission Indians                               670                                                35                                             4                                         10                                                   10                                   20                                              40                                            906              1,049       395                              $1,938                      $428,052                            1.74            $411,522                                            $99,541                                           $14,043   ($1,988)                                                                      $523,118                              ($30,222)                                               $0                       $0                                      $492,896                S
PHOENIX            Pascua Yaqui Tribe                                       8,440                                               535                                           310                                        444                                                  354                                  394                                             918                                         18,440             14,787       356                                $970                      $354,501                            1.74          $3,269,950                                         $1,819,253                                           ($1,148) ($21,938)                                                                    $5,066,117                                    $0                                                $0                       $0                                    $5,066,117                S
PHOENIX            Paskenta Band of Nomlaki Indians                           540                                                59                                            25                                         51                                                   13                                   33                                             135                                            270                206         0                                $837                      $487,874                            1.74                  $0                                           $205,806                                           ($3,996)  ($2,340)                                                                      $199,470                                    $0                                                $0                       $0                                      $199,470                S
PHOENIX            Pauma Band of Luiseno Mission Indians                      163                                                 4                                             4                                         10                                                    4                                    4                                              17                                            189                132       395                              $1,938                      $428,052                            1.74              $5,714                                            $50,556                                                $0    $7,788                                                                        $64,058                                    $0                                                $0                  $10,536                                       $74,594                S
PHOENIX            Pechanga Band of Luiseno Mission Indians                   277                                                10                                            15                                          4                                                    4                                    4                                              29                                          1,342              1,032         0                              $1,232                      $445,002                            1.74                  $0                                            $50,556                                           $30,750        $0                                                                        $81,306                                    $0                                                $0                       $0                                       $81,306                S
PHOENIX            Picayune Rancheria of Chukchansi Indians                 2,632                                                88                                            80                                        127                                                   66                                  117                                             272                                          1,316                798       378                               $969                       $473,662                            1.74           $226,778                                           $607,238                                                 $0   ($8,493)                                                                     $825,524                                     $0                                                $0                       $0                                      $825,524                S
PHOENIX            Picuris Pueblo                                             208                                                35                                            25                                         15                                                    4                                   20                                              75                                            311                309         0                                $873                      $350,630                            1.74                  $0                                            $79,110                                                $0    $4,837                                                                        $83,947                                    $0                                                $0                       $0                                       $83,947                S
PHOENIX            Pinoleville Pomo Nation                                    600                                                46                                            35                                         39                                                   18                                   55                                             115                                            300                237       380                              $1,078                      $493,965                            1.74             $52,271                                          $188,365                                                 $0   ($2,790)                                                                      $237,847                                    $0                                                $0                       $0                                      $237,847                M
PHOENIX            Pit River Tribe                                          4,791                                               299                                           226                                        294                                                   75                                  369                                             819                                          3,109              5,634         0                                $966                      $499,486                            1.74                  $0                                         $1,228,864                                                $0  ($14,247)                                                                    $1,214,617                                    $0                                                $0                       $0                                    $1,214,617                M
PHOENIX            Pojoaque Pueblo                                            477                                                25                                            15                                         35                                                    4                                   15                                              75                                            482                376         0                              $1,069                      $358,372                            1.74                  $0                                            $78,497                                                $0   $51,168                                                                       $129,665                              ($19,433)                                               $0                       $0                                      $110,232                S
PHOENIX            Potter Valley Tribe                                         12                                                 1                                             1                                          1                                                    0                                    1                                               2                                              6                  6         0                              $1,078                      $493,965                            1.74                  $0                                            $50,556                                                $0        $0                                                                        $50,556                                    $0                                                $0                  $24,038                                       $74,594                S
PHOENIX            Pyramid Lake Paiute Tribe                                5,494                                               337                                           270                                        339                                                  125                                  343                                             864                                          2,747              1,054       379                                $975                      $385,941                            1.74           $615,785                                          $1,048,316                                                $0   ($7,427)                                                                    $1,656,674                                    $0                                                $0                       $0                                    $1,656,674                M
PHOENIX            Quartz Valley Indian Community                             613                                                40                                            37                                         40                                                   15                                   48                                              91                                            346                104       387                                $840                      $495,615                            1.74            $251,073                                           $216,618                                             ($800)  ($5,413)                                                                      $461,479                                    $0                                                $0                       $0                                      $461,479                S
PHOENIX            Quechan Tribe                                            5,678                                               229                                           119                                        164                                                   84                                   87                                             387                                          3,388              2,668       389                                $845                      $428,174                            1.74          $1,134,925                                           $597,128                                          ($20,299)  ($8,383)                                                                    $1,703,372                                    $0                                                $0                       $0                                    $1,703,372                M
PHOENIX            Ramona Band of Cahuilla                                     14                                                 0                                             0                                          0                                                    0                                    0                                               0                                             11                  7         0                              $1,232                      $445,002                            1.74                  $0                                            $50,556                                                $0        $0                                                                        $50,556                                    $0                                                $0                  $24,038                                       $74,594                S
PHOENIX            Redding Rancheria                                          466                                                30                                            22                                         29                                                   10                                   37                                              80                                            233              5,689         0                                $980                      $499,486                            1.74                  $0                                           $164,091                                           ($1,612)  ($1,884)                                                                      $160,595                                    $0                                                $0                       $0                                      $160,595                S




Printed February 2020                                                                                                                                                                                                                                                                                                                                                                                                          FY 2020 IHBG Final Allocation                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              11 of 15
                                                        Case 1:20-cv-23182-KMW Document 1-9 Entered on FLSD Docket 07/31/2020 Page 13 of 16


                                                                                                                                                                                                                                                                                                                                                                                                                              FY 2020 IHBG Final Allocation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Census Data Used: Single Race (S) or Multi-Race
                                                                                                                             HHLT 30% (AIAN Households with less than 30%




                                                                                                                                                                                                                                                                                                                 HH Severe Cost (AIAN Households with Housing



                                                                                                                                                                                                                                                                                                                                                                Housing Shortage (Number of AIAN Households




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Needs Portion of Allocation (Needs Component
                                                                                                                                                                                                                                                                  HH Overcrowded (AIAN Households with more
                                                                              AIAN Persons (American Indian/Alaska Native)




                                                                                                                                                                            HHLT 30-50% (AIAN Households between 30%



                                                                                                                                                                                                                       HHLT 50-80% (AIAN Households between 50%




                                                                                                                                                                                                                                                                                                                                                                with less than 80% of Median Family Income)
                                                                                                                                                                                                                                                                  than 1 person per room or without kitchen or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FCAS Portion of Allocation (Formula Current




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    FY 2020 Undisbursed Funds Adjustment (24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Phase Down Adjustment (24 CFR 1000.331)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Assisted Stock 24 CFR 1000.312-1000.322)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Minimum Allocation Adjustment (24 CFR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FY 1996 Adjustment (24 CFR 1000.340)
                                                                                                                                                                                                                                                                                                                 Expenses greater than 50% of Income)
                                                                                                                                                                            and 50% of Median Family Income)



                                                                                                                                                                                                                       and 80% of Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                                               AEL (Allowable Expense Level)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Unadjusted FY 2020 Allocation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TDC (Total Development Cost)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         FY 2020 Repayment Amount




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FY 2020 Final Allocation
                                                                                                                             Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  FMR (Fair Market Rent)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  24 CFR 1000.324)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    CFR 1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                                 Enrollment
                                                                                                                                                                                                                                                                  plumbing)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Inflation
                                                                                                                                                                                                                                                                                                                                                                                                                                     TRSAIP
          Office




                                                                   Tribe




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (M)
PHOENIX            Redwood Valley Rancheria                                   482                                               37                                                         28                                         31                                            14                                            44                               88                                            241                162       380                              $1,657                      $493,965                            1.74          $106,596                                          $150,260     ($472)  ($1,984)                                                                                                       $254,401         $0                                                                     $0                       $0                                    $254,401                 M
PHOENIX            Reno-Sparks Indian Colony                                2,354                                              146                                                        113                                        139                                            65                                           129                              298                                          1,177                985       260                               $975                       $385,941                            1.74          $707,083                                          $552,256        $0   ($9,444)                                                                                                      $1,249,896        $0                                                                     $0                       $0                                   $1,249,896                S
PHOENIX            Resighini Rancheria                                         29                                                0                                                          4                                          4                                             0                                             0                                8                                            139                 89         0                                $945                      $487,874                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                S
PHOENIX            Rincon Band of Luiseno Mission Indians                     497                                               55                                                         10                                         25                                            15                                            30                               67                                            575                574       395                              $1,938                      $428,052                            1.74          $219,817                                          $142,906        $0     ($154)                                                                                                       $362,569         $0                                                                     $0                       $0                                    $362,569                 S
PHOENIX            Robinson Rancheria                                         866                                               52                                                         46                                         48                                            25                                            56                              136                                            433                433       380                                $960                      $493,965                            1.74           $114,997                                         $286,471 ($1,349)    ($3,070)                                                                                                        $397,049        $0                                                                     $0                       $0                                    $397,049                 S
PHOENIX            Round Valley Indian Tribes                               9,934                                              767                                                        576                                        647                                           298                                           911                            1,941                                          4,967              2,777       222                              $1,651                      $493,965                            1.74           $579,062                                        $3,117,008 ($11,778) ($38,718)                                                                                                      $3,645,573 ($147,564)                                                                    $0                       $0                                   $3,498,009                M
PHOENIX            Salt River Pima-Maricopa Indian Community                5,713                                              275                                                        235                                        170                                            65                                           115                              508                                         10,543              7,313       333                              $1,073                      $356,626                            1.74         $1,456,170                                         $722,106        $0   ($9,064)                                                                                                      $2,169,212        $0                                                                     $0                       $0                                   $2,169,212                S
PHOENIX            San Carlos Apache Tribe                                 12,958                                              678                                                        465                                        510                                           874                                           234                            1,238                                         14,654             10,709       368                                $863                      $350,535                            1.74         $3,712,997                                        $2,590,940 ($3,126) ($29,988)                                                                                                       $6,270,823        $0                                                                     $0                       $0                                   $6,270,823                S
PHOENIX            San Felipe Pueblo                                        3,292                                              130                                                         65                                        125                                           200                                            35                              320                                          3,377              3,377         0                                $877                      $350,630                            1.74            $16,075                                          $564,350 ($5,040)   ($6,280)                                                                                                        $569,105        $0                                                                     $0                       $0                                     $569,105                S
PHOENIX            San Ildefonso Pueblo                                       517                                               40                                                         30                                         40                                             4                                            10                               64                                            804                773         0                              $1,069                      $350,630                            1.74           $267,212                                           $81,561       $0     ($301)                                                                                                        $348,472        $0                                                                     $0                       $0                                     $348,472                S
PHOENIX            San Juan Southern Paiute Tribe                             416                                               21                                                         16                                         23                                            26                                            17                               60                                            208                208         0                              $1,237                      $368,333                            1.74                 $0                                          $104,028 ($2,191)   ($1,181)                                                                                                        $100,656        $0                                                                     $0                       $0                                     $100,656                S
PHOENIX            San Manuel Band of Mission Indians                          80                                               10                                                          4                                          4                                            10                                            15                               18                                            178                156         0                              $1,232                      $443,084                            1.74                 $0                                           $56,580       $0     ($656)                                                                                                         $55,924        $0                                                                     $0                  $18,670                                      $74,594                S
PHOENIX            San Pasqual Band of Diegueno Mission Indians               574                                               30                                                         25                                         20                                            15                                            15                               53                                            429                294       395                              $1,938                      $428,052                            1.74          $261,698                                          $109,807        $0   ($1,654)                                                                                                       $369,850 ($31,618)                                                                      $0                       $0                                     $338,232                S
PHOENIX            Sandia Pueblo                                              746                                                0                                                          0                                          0                                            10                                            14                                0                                            487                413         0                                $877                      $346,760                            1.74           $134,953                                           $50,556       $0        $0                                                                                                         $185,509        $0                                                                     $0                       $0                                     $185,509                S
PHOENIX            Santa Ana Pueblo                                           689                                               20                                                         25                                         40                                            20                                             4                               80                                            765                681         0                                $877                      $350,630                            1.74           $102,927                                           $92,700  ($2,022)  ($1,456)                                                                                                        $192,149        $0                                                                     $0                       $0                                     $192,149                S
PHOENIX            Santa Clara Pueblo                                       1,511                                               94                                                         55                                        110                                            20                                            19                              215                                          2,200              2,764       300                                $723                      $350,630                            1.74           $521,382                                          $219,717       $0   ($3,703)                                                                                                        $737,396        $0                                                                     $0                       $0                                     $737,396                S
PHOENIX            Santa Rosa Band of Cahuilla Indians                         71                                               10                                                          4                                          4                                             4                                             4                               16                                            161                141       395                              $1,232                      $445,002                            1.74            $10,685                                           $50,556       $0        $0                                                                                                          $61,241        $0                                                                     $0                  $13,353                                      $74,594                S
PHOENIX            Santa Rosa Indian Community                                595                                               20                                                         10                                         10                                            10                                             4                                0                                            738                701       378                                $987                      $453,833                            1.74           $432,283                                           $60,256       $0   ($3,725)                                                                                                        $488,813        $0                                                                     $0                       $0                                     $488,813                S
PHOENIX            Santa Ynez Band of Chumash Mission Indians                 187                                               15                                                          4                                         25                                             4                                             4                               44                                            154                400       395                              $1,951                      $477,342                            1.74                 $0                                           $53,175       $0 $206,322                                                                                                          $259,497        $0                                                                     $0                       $0                                     $259,497                S
PHOENIX            Scotts Valley Band of Pomo Indians                         526                                               32                                                         28                                         29                                            15                                            34                               89                                            263                294         0                              $1,802                      $493,965                            1.74                 $0                                          $176,351    ($874)  ($2,034)                                                                                                        $173,444        $0                                                                     $0                       $0                                     $173,444                S
PHOENIX            Sherwood Valley Rancheria of Pomo Indians                  932                                               56                                                         50                                         52                                            27                                            61                              133                                            466                644       380                              $1,552                      $493,965                            1.74          $284,446                                          $304,106 ($1,343)    ($5,325)                                                                                                       $581,884         $0                                                                     $0                       $0                                     $581,884                S
PHOENIX            Shingle Springs Band of Miwok Indians                      898                                               25                                                         67                                         74                                            17                                            97                              167                                            449              1,688         0                              $1,220                      $487,874                            1.74                 $0                                          $351,557 ($7,272)   ($3,991)                                                                                                        $340,294        $0                                                                     $0                       $0                                     $340,294                S
PHOENIX            Soboba Band of Luiseno Indians                             486                                               30                                                         15                                         15                                            10                                            15                               56                                            963                963       395                              $1,232                      $445,002                            1.74            $40,981                                           $98,274   $7,704 $172,419                                                                                                          $319,377        $0                                                                     $0                       $0                                    $319,377                 S
PHOENIX            Summit Lake Paiute Tribe                                     1                                                0                                                          0                                          0                                             0                                             0                                0                                            106                133         0                                $961                      $393,683                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                S
PHOENIX            Susanville Indian Rancheria                              1,140                                               40                                                         60                                         45                                            15                                            35                              114                                          1,171              1,757       387                               $848                       $478,197                            1.74          $498,188                                          $222,719 $73,904     ($3,364)                                                                                                       $791,446         $0                                                                     $0                       $0                                    $791,446                 S
PHOENIX            Sycuan Band of Kumeyaay Nation                             120                                                4                                                          4                                          4                                             0                                             4                               12                                             73                153       395                              $1,938                      $428,052                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                S
PHOENIX            Table Mountain Rancheria                                     3                                                0                                                          0                                          0                                             0                                             0                                0                                            115                115         0                                $956                      $491,079                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                M
PHOENIX            Taos Pueblo                                              1,302                                               50                                                         80                                        105                                            40                                            40                              235                                          2,543              2,410         0                                $873                      $350,630                            1.74                 $0                                          $260,026 $10,608 $217,508                                                                                                           $488,142        $0                                                                     $0                       $0                                     $488,142                S
PHOENIX            Tejon Indian Tribe                                           0                                                0                                                          0                                          0                                             0                                             0                                0                                              0                  0         0                                  $0                      $413,891                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                M
PHOENIX            Te-Moak Tribe of Western Shoshone Indians                1,089                                              139                                                         79                                         63                                            22                                            39                              184                                          2,597              2,597       418                                $937                      $441,167                            1.74           $927,600                                          $308,205 ($3,128)   $91,444                                                                                                       $1,324,120        $0                                                                     $0                       $0                                   $1,324,120                S
PHOENIX            Tesuque Pueblo                                             406                                               20                                                         10                                         15                                             4                                             4                               36                                            527                435         0                              $1,069                      $358,372                            1.74            $38,229                                           $50,556 $11,677    $21,570                                                                                                         $122,032        $0                                                                     $0                       $0                                     $122,032                S
PHOENIX            Tohono O'Odham Nation                                    9,477                                            1,522                                                        162                                        434                                           783                                           411                            1,915                                         26,673             26,673       170                                $923                      $356,626                            1.74         $1,225,658                                        $3,055,530       $0  ($18,508)                                                                                                      $4,262,681   $10,293                                                                     $0                       $0                                   $4,272,974                S
PHOENIX            Tolowa Dee-ni' Nation (Smith River Rancheria)            2,778                                              180                                                        168                                        181                                            67                                           219                              529                                          1,569              3,191         0                               $936                       $487,874                            1.74                 $0                                        $1,001,507 ($4,960) ($11,553)                                                                                                         $984,994        $0                                                                     $0                       $0                                     $984,994                S
PHOENIX            Tonto Apache Tribe of Arizona                               98                                                0                                                          4                                         15                                             4                                             0                               19                                            175                131         0                                $889                      $360,212                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                S
PHOENIX            Torres-Martinez Desert Cahuilla Indians                    270                                               19                                                          4                                         24                                            19                                            14                               37                                            573                321       395                              $1,231                      $441,167                            1.74           $102,108                                           $73,991 $20,490      ($641)                                                                                                        $195,947        $0                                                                     $0                       $0                                     $195,947                M
PHOENIX            Tule River Indian Tribe                                  3,202                                              159                                                         99                                        168                                           108                                           192                              362                                          1,601              1,205       373                                $925                      $480,928                            1.74           $635,124                                          $930,081       $0   ($9,941)                                                                                                      $1,555,265        $0                                                                     $0                       $0                                   $1,555,265                S
PHOENIX            Tuolumne Band of Me-Wuk Indians                            726                                               16                                                         23                                         86                                            13                                            43                              107                                            363              2,812       378                                $992                      $475,692                            1.74           $137,579                                          $201,197 ($6,441)   ($3,047)                                                                                                        $329,287        $0                                                                     $0                       $0                                     $329,287                S
PHOENIX            Twenty-Nine Palms Band of Mission Indians                    6                                                0                                                          0                                          0                                             0                                             0                                0                                             13                 13         0                              $1,232                      $443,084                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                S
PHOENIX            United Auburn Indian Community                             526                                               19                                                         14                                         24                                             6                                            31                               58                                            263                214         0                              $1,220                      $487,874                            1.74                 $0                                          $127,459    ($530)  ($1,472)                                                                                                        $125,458        $0                                                                     $0                       $0                                     $125,458                S
PHOENIX            Utu Utu Gwaiti Paiute Tribe                                 69                                                4                                                          4                                          4                                             4                                             0                               12                                            136                 67         0                              $1,250                      $465,540                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                S
PHOENIX            Viejas Group of Capitan Grande Band                        330                                               25                                                         10                                         10                                             4                                            15                               44                                            268                224       395                              $1,938                      $428,052                            1.74            $12,513                                           $71,095    ($571) $104,807                                                                                                         $187,844        $0                                                                     $0                       $0                                     $187,844                S
PHOENIX            Walker River Paiute Tribe                                6,016                                              373                                                        289                                        356                                           165                                           330                              938                                          3,008              1,740       349                                $970                      $393,683                            1.74           $672,382                                        $1,482,799       $0  ($15,587)                                                                                                      $2,139,594 ($79,725)                                                                     $0                       $0                                   $2,059,869                S
PHOENIX            Washoe Tribe                                             3,164                                              196                                                        152                                        187                                            87                                           173                              437                                          1,582              1,580       385                                $973                      $393,683                            1.74           $862,910                                          $765,840       $0  ($14,300)                                                                                                      $1,614,451        $0                                                                     $0                       $0                                   $1,614,451                S
PHOENIX            White Mountain Apache (Fort Apache)                     14,467                                              930                                                        605                                        710                                         1,010                                           230                            1,635                                         13,230             12,213       163                                $805                      $356,626                            1.74         $4,001,653                                        $3,147,530       $0  ($39,707)                                                                                                      $7,109,475   $22,459                                                                     $0                       $0                                   $7,131,934                S
PHOENIX            Wilton Rancheria                                         1,320                                               91                                                         48                                         88                                            23                                           101                              227                                            660                  0         0                              $1,220                      $467,885                            1.74                 $0                                          $419,100 ($7,202)   ($4,775)                                                                                                        $407,123        $0                                                                     $0                       $0                                     $407,123                S
PHOENIX            Winnemucca Indian Colony                                    47                                               10                                                          4                                          4                                             4                                             0                               18                                             77                 66         0                                $961                      $393,683                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                S
PHOENIX            Wiyot Tribe (Table Bluff)                                   81                                               15                                                          4                                          4                                             0                                            10                               23                                            526                 96         0                                $998                      $495,615                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                S
PHOENIX            Yavapai-Apache Nation (Camp Verde)                         682                                               65                                                         50                                         80                                            25                                            10                              149                                          2,134              2,011       356                               $958                       $368,238                            1.74          $905,121                                          $167,742 $50,037     ($6,861)                                                                                                      $1,116,038        $0                                                                     $0                       $0                                   $1,116,038                S
PHOENIX            Yavapai-Prescott Indian Tribe                              141                                                4                                                         10                                          4                                             4                                             4                               18                                            167                272         0                                $958                      $368,238                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                S
PHOENIX            Yerington Paiute Tribe                                   1,866                                              116                                                         90                                        110                                            51                                           102                              302                                          1,133                467       335                                $972                      $393,683                            1.74           $295,765                                          $463,127       $0   ($4,989)                                                                                                        $753,903        $0                                                                     $0                       $0                                     $753,903                S
PHOENIX            Yocha Dehe Wintun Nation (Rumsey Rancheria)                 88                                                5                                                          6                                          5                                             4                                             7                               17                                             44                 44       380                              $1,342                      $487,874                            1.74                 $0                                           $50,556       $0        $0                                                                                                          $50,556        $0                                                                     $0                  $24,038                                      $74,594                S
PHOENIX            Yomba Shoshone Tribe                                       378                                               23                                                         18                                         22                                            10                                            21                               42                                            189                116       382                                $973                      $418,047                            1.74           $215,523                                           $94,987       $0   ($2,754)                                                                                                        $307,756        $0                                                                     $0                       $0                                     $307,756                S
PHOENIX            Ysleta Del Sur Pueblo                                    8,888                                              513                                                        319                                        509                                           197                                           497                            1,327                                          4,444                901         0                                $831                      $334,673                            1.74           $459,942                                        $1,358,231       $0  ($19,332)                                                                                                      $1,798,840     ($634)                                                                    $0                       $0                                   $1,798,206                M
PHOENIX            Yurok Tribe                                             11,048                                              714                                                        667                                        721                                           266                                           869                            2,030                                          6,239             21,961       380                                $985                      $495,615                            1.74           $626,994                                        $4,020,610 ($19,145) ($53,660)                                                                                                      $4,574,799   ($5,142)                                                                    $0                       $0                                   $4,569,657                S




Printed February 2020                                                                                                                                                                                                                                                                                                                                                                                                         FY 2020 IHBG Final Allocation                                                                                                                                                                                                                                                                                                                                                                                                                                                                             12 of 15
                                PHOENIX
                                PHOENIX
                                PHOENIX
                                                                              Office




                                TOTAL




Printed February 2020
                                Zuni Tribe
                                Zia Pueblo
                                                                              Tribe




                                                                              AIAN Persons (American Indian/Alaska Native)

                                  8,248
                                    856

                                472,814
                                                                              HHLT 30% (AIAN Households with less than 30%
                                                                              Median Family Income)
                                    35
                                   455
                                31,641


                                                                              HHLT 30-50% (AIAN Households between 30%
                                                                              and 50% of Median Family Income)
                                    30
                                   295
                                18,893




                                                                              HHLT 50-80% (AIAN Households between 50%
                                                                              and 80% of Median Family Income)
                                    45
                                   355
                                23,093




                                                                              HH Overcrowded (AIAN Households with more
                                                                              than 1 person per room or without kitchen or
                                                                              plumbing)
                                    40
                                   315
                                25,599




                                                                              HH Severe Cost (AIAN Households with Housing
                                                                              Expenses greater than 50% of Income)
                                    10
                                   135
                                15,576




                                                                              Housing Shortage (Number of AIAN Households
                                                                              with less than 80% of Median Family Income)
                                    92
                                   906
                                63,624




                                                                              Enrollment
                                    922
                                 10,258
                                563,979




                                                                              TRSAIP
                                    865
                                 10,369
                                466,012




                                                                              AEL (Allowable Expense Level)
                                                0
                                              278




FY 2020 IHBG Final Allocation
                                                                              FMR (Fair Market Rent)
                                              $755
                                              $877
                                                                                                                                FY 2020 IHBG Final Allocation




                                                                              TDC (Total Development Cost)
                                              $344,824
                                              $350,630




                                                                              Inflation
                                              1.74
                                              1.74




                                                                              FCAS Portion of Allocation (Formula Current
                                                                              Assisted Stock 24 CFR 1000.312-1000.322)
                                 $1,473,228
                                   $118,001




                                                                              Needs Portion of Allocation (Needs Component
                                                                              24 CFR 1000.324)
                                              $1,334,558




                                                                              Phase Down Adjustment (24 CFR 1000.331)
                                                            ($628)
                                                $142,405 ($3,660)

                                $85,854,224 $113,801,161 $807,181 $393,872




                                                                              FY 1996 Adjustment (24 CFR 1000.340)
                                                                   ($7,772)
                                                                   ($1,320)




                                                                              Unadjusted FY 2020 Allocation
                                  $2,799,385
                                    $255,426
                                                                                                                                                                Case 1:20-cv-23182-KMW Document 1-9 Entered on FLSD Docket 07/31/2020 Page 14 of 16




                                                    $0
                                                    $0




                                                                              FY 2020 Repayment Amount
                                $200,856,439 #########




                                                                              FY 2020 Undisbursed Funds Adjustment (24
                                                                              CFR 1000.329)
                                $0
                                $0

                                $0




                                                                              Minimum Allocation Adjustment (24 CFR
                                                                              1000.329)
                                      $0
                                      $0

                                $902,225




                                                                              FY 2020 Final Allocation
                                $200,544,575
                                    $255,426 S
                                  $2,799,385 S




                                                                              Census Data Used: Single Race (S) or Multi-Race
                                                                              (M)
13 of 15
                                                           Case 1:20-cv-23182-KMW Document 1-9 Entered on FLSD Docket 07/31/2020 Page 15 of 16


                                                                                                                                                                                                                                                                                                                                                                                                                                    FY 2020 IHBG Final Allocation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Census Data Used: Single Race (S) or Multi-Race
                                                                                                                                  HHLT 30% (AIAN Households with less than 30%




                                                                                                                                                                                                                                                                                                                      HH Severe Cost (AIAN Households with Housing



                                                                                                                                                                                                                                                                                                                                                                     Housing Shortage (Number of AIAN Households




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Needs Portion of Allocation (Needs Component
                                                                                                                                                                                                                                                                       HH Overcrowded (AIAN Households with more
                                                                                   AIAN Persons (American Indian/Alaska Native)




                                                                                                                                                                                 HHLT 30-50% (AIAN Households between 30%



                                                                                                                                                                                                                            HHLT 50-80% (AIAN Households between 50%




                                                                                                                                                                                                                                                                                                                                                                     with less than 80% of Median Family Income)
                                                                                                                                                                                                                                                                       than 1 person per room or without kitchen or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FCAS Portion of Allocation (Formula Current




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      FY 2020 Undisbursed Funds Adjustment (24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Phase Down Adjustment (24 CFR 1000.331)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Assisted Stock 24 CFR 1000.312-1000.322)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Minimum Allocation Adjustment (24 CFR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FY 1996 Adjustment (24 CFR 1000.340)
                                                                                                                                                                                                                                                                                                                      Expenses greater than 50% of Income)
                                                                                                                                                                                 and 50% of Median Family Income)



                                                                                                                                                                                                                            and 80% of Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                                                     AEL (Allowable Expense Level)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Unadjusted FY 2020 Allocation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      TDC (Total Development Cost)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FY 2020 Repayment Amount




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      FY 2020 Final Allocation
                                                                                                                                  Median Family Income)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FMR (Fair Market Rent)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           24 CFR 1000.324)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CFR 1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                                       Enrollment
                                                                                                                                                                                                                                                                       plumbing)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1000.329)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Inflation
                                                                                                                                                                                                                                                                                                                                                                                                                                           TRSAIP
           Office




                                                                      Tribe




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (M)
SEATTLE             Burns Paiute Tribe                                             448                                                 4                                             50                                         15                                                        4                                8                                             53                                            410                241         0                                $700                      $404,405                            1.74              $68,844                                            $53,775                                                $0    ($1,422)                                                                       $121,198        $0                                                                     $0                                           $0                     $121,198                M
SEATTLE             Chehalis Confederated Tribes                                 1,660                                               120                                             84                                         88                                                       36                               96                                            233                                            830              3,453       241                              $1,029                      $427,534                            1.74            $632,278                                           $436,391                                            ($2,785)   ($4,363)                                                                     $1,061,521        $0                                                                     $0                                           $0                   $1,061,521                S
SEATTLE             Coeur D'Alene Tribe                                          1,368                                                85                                             90                                        105                                                       30                               65                                            184                                          2,488              1,251       277                                $771                      $390,667                            1.74             $722,760                                           $318,554                                           ($5,251)   ($7,317)                                                                     $1,028,745        $0                                                                     $0                                           $0                   $1,028,745                S
SEATTLE             Colville Confederated Tribes                                10,487                                               830                                            495                                        791                                                      338                              404                                          1,849                                          9,530              5,052       219                               $793                       $411,576                            1.74           $1,896,721                                         $2,149,200                                                $0   ($28,155)                                                                     $4,017,765 ($13,058)                                                                     $0                                           $0                   $4,004,707                M
SEATTLE             Coos, Lower Umpqua and Siuslaw Confederated Trib             2,160                                               140                                            131                                        141                                                       52                              170                                            396                                          1,220              4,266         0                                $915                      $410,021                            1.74             $299,080                                           $650,759                                           ($3,123) ($10,976)                                                                        $935,740        $0                                                                     $0                                           $0                     $935,740                S
SEATTLE             Coquille Indian Tribe                                        1,946                                               126                                            118                                        127                                                       47                              153                                            312                                          1,099              5,186         0                               $934                       $410,021                            1.74             $550,629                                           $574,635                                           ($2,578) ($13,016)                                                                      $1,109,670        $0                                                                     $0                                           $0                   $1,109,670                S
SEATTLE             Cow Creek Band of Umpqua Tribe                               3,242                                               210                                            196                                        212                                                       78                              255                                            617                                          1,831              8,137         0                               $926                       $410,021                            1.74                   $0                                           $982,252                                           ($4,825) ($11,332)                                                                        $966,095        $0                                                                     $0                                           $0                     $966,095                S
SEATTLE             Cowlitz Indian Tribe                                         7,708                                               473                                            475                                        530                                                       88                              550                                          1,479                                          3,854                  0         0                              $1,166                      $404,025                            1.74                   $0                                         $1,585,751                                                $0   ($18,384)                                                                     $1,567,367        $0                                                                     $0                                           $0                   $1,567,367                M
SEATTLE             Grand Ronde Confederated Tribes                              9,609                                               621                                            581                                        627                                                      231                              756                                          1,809                                          5,426             18,503         0                              $1,218                      $413,986                            1.74            $183,238                                          $2,932,436                                          ($14,409) ($35,954)                                                                      $3,065,311        $0                                                                     $0                                           $0                   $3,065,311                S
SEATTLE             Hoh Indian Tribe                                               395                                                29                                             22                                         25                                                        9                               27                                             72                                            252                172       241                                $902                      $441,271                            1.74              $31,974                                            $94,141                                             ($720)     ($775)                                                                       $124,620        $0                                                                     $0                                           $0                     $124,620                M
SEATTLE             Jamestown S'Klallam Tribe                                    1,154                                                83                                             58                                         61                                                       25                               67                                            203                                            577              1,192         0                                $997                      $425,788                            1.74                   $0                                           $313,472                                           ($2,200)   ($3,609)                                                                       $307,663        $0                                                                     $0                                           $0                     $307,663                S
SEATTLE             Kalispel Indian Community                                      206                                                10                                             25                                          4                                                        4                                4                                             32                                            472                185       269                                $764                      $415,636                            1.74              $42,548                                            $50,556                                            $6,502         $0                                                                         $99,606        $0                                                                     $0                                           $0                      $99,606                S
SEATTLE             Klamath Tribes                                               9,603                                               621                                            580                                        627                                                      231                              756                                          1,817                                          5,423              5,449       220                                $748                      $398,314                            1.74             $322,910                                         $2,822,170                                          ($12,631) ($36,316)                                                                      $3,096,133        $0                                                                     $0                                           $0                   $3,096,133                S
SEATTLE             Kootenai Tribe                                                  83                                                 4                                              4                                          4                                                        4                                4                                              9                                            154                649       277                                $700                      $390,667                            1.74              $31,945                                            $50,556                                                $0         $0                                                                         $82,501        $0                                                                     $0                                           $0                      $82,501                S
SEATTLE             Lower Elwha Tribal Community                                 1,768                                               129                                             97                                        114                                                       41                              119                                            322                                            884              1,216         0                               $993                       $425,788                            1.74             $199,287                                           $404,301                                           ($2,233)   ($6,513)                                                                       $594,842   ($3,171)                                                                    $0                                           $0                     $591,671                M
SEATTLE             Lummi Tribe                                                 10,530                                               766                                            578                                        679                                                      244                              706                                          1,907                                          5,265              4,976       238                              $1,058                      $433,815                            1.74             $889,426                                         $2,447,332                                          ($12,049) ($35,754)                                                                      $3,288,955 ($79,666)                                                                     $0                                           $0                   $3,209,289                M
SEATTLE             Makah Indian Tribe                                           1,224                                               110                                             50                                         75                                                       35                               15                                            188                                          2,534              1,304       198                                $993                      $441,271                            1.74             $576,767                                           $274,221                                                $0      ($889)                                                                       $850,099        $0                                                                     $0                                           $0                    $850,099                 S
SEATTLE             Muckleshoot Indian Tribe                                     1,438                                               135                                             65                                         45                                                       35                               35                                            141                                          2,901              4,211       239                              $1,899                      $445,427                            1.74           $1,299,437                                           $310,686                                          ($13,659) ($15,341)                                                                      $1,581,123        $0                                                                     $0                                           $0                   $1,581,123                S
SEATTLE             Nez Perce Tribe                                              2,642                                                98                                            145                                        189                                                      100                               53                                            333                                          3,338              1,978       193                                $775                      $388,637                            1.74             $660,991                                           $522,430                                                $0    ($3,259)                                                                     $1,180,162    $3,847                                                                     $0                                           $0                   $1,184,009                S
SEATTLE             Nisqually Indian Tribe                                       1,568                                               113                                             79                                         83                                                       34                               91                                            263                                            784              6,165       241                              $1,237                      $441,271                            1.74             $105,228                                           $437,784                                           ($3,013)   ($2,974)                                                                       $537,024   ($4,629)                                                                    $0                                           $0                     $532,395                S
SEATTLE             Nooksack Indian Tribe                                        2,301                                               167                                            126                                        148                                                       53                              154                                            398                                          1,820              1,001       238                              $1,058                      $433,815                            1.74             $311,785                                           $531,358                                           ($4,042)   ($1,776)                                                                       $837,325        $0                                                                     $0                                           $0                     $837,325                M
SEATTLE             Port Gamble S'Klallam Tribe                                  2,626                                               191                                            144                                        169                                                       61                              176                                            460                                          1,313              1,255       215                              $1,204                      $425,788                            1.74             $392,429                                           $596,368                                           ($2,451)   ($6,439)                                                                       $979,908 ($32,966)                                                                     $0                                           $0                     $946,942                M
SEATTLE             Puyallup Tribe                                              10,622                                               765                                            537                                        564                                                      229                              614                                          1,829                                          5,311             24,016       263                              $1,265                      $445,427                            1.74             $335,088                                         $3,002,529                                          ($18,702) ($36,677)                                                                      $3,282,238        $0                                                                     $0                                           $0                   $3,282,238                S
SEATTLE             Quileute Tribe                                                 425                                                20                                             20                                         25                                                        4                                4                                             32                                            793              1,513         0                                $993                      $441,271                            1.74             $301,160                                            $61,770                                           $26,274 $260,118                                                                          $649,322        $0                                                                     $0                                           $0                     $649,322                S
SEATTLE             Quinault Indian Nation                                       6,276                                               456                                            344                                        405                                                      145                              421                                          1,129                                          3,138              3,203       216                               $859                       $437,210                            1.74             $566,898                                         $1,468,737                                           ($6,586) ($22,281)                                                                      $2,006,770        $0                                                                     $0                                           $0                   $2,006,770                M
SEATTLE             Samish Indian Nation                                         3,986                                               290                                            219                                        257                                                       92                              267                                            765                                          1,993              2,724         0                              $1,569                      $433,815                            1.74                   $0                                           $935,867                                           ($5,111) ($10,791)                                                                        $919,966        $0                                                                     $0                                           $0                    $919,966                 M
SEATTLE             Sauk-Suiattle Indian Tribe                                     503                                                37                                             28                                         32                                                       12                               34                                             90                                            310                219         0                              $1,707                      $433,815                            1.74             $409,518                                           $117,286                                             ($540)   ($3,648)                                                                       $522,616   $10,652                                                                     $0                                           $0                    $533,268                 M
SEATTLE             Shoalwater Bay Indian Tribe                                    774                                                48                                             55                                         78                                                       10                               55                                            172                                            387              1,294       241                                $898                      $437,210                            1.74              $55,700                                           $188,912                                           ($2,800)   ($2,161)                                                                       $239,651        $0                                                                     $0                                           $0                    $239,651                 M
SEATTLE             Shoshone-Bannock Tribes, Ft. Hall Reservation                4,029                                               190                                            155                                        214                                                      129                               65                                            447                                          6,008             13,547       159                               $714                       $366,493                            1.74            $705,837                                           $659,099                                                 $0    ($6,611)                                                                     $1,358,325        $0                                                                     $0                                           $0                   $1,358,325                S
SEATTLE             Siletz Confederated Tribes                                   9,632                                               623                                            582                                        629                                                      232                              758                                          1,769                                          5,439             50,860       242                              $1,173                      $413,986                            1.74           $1,129,618                                         $2,927,846                                          ($13,490) ($46,231)                                                                      $3,997,744        $0                                                                     $0                                           $0                   $3,997,744                S
SEATTLE             Skokomish Indian Tribe                                       1,552                                               112                                             78                                         82                                                       34                               90                                            246                                            776              2,321       241                              $1,003                      $437,210                            1.74             $181,304                                           $425,121                                           ($2,742)   ($4,141)                                                                       $599,542   ($9,325)                                                                    $0                                           $0                     $590,217                S
SEATTLE             Snoqualmie Indian Tribe                                      1,083                                                79                                             59                                         70                                                       25                               73                                            208                                            597                471         0                              $1,899                      $433,815                            1.74                   $0                                           $254,665                                           ($1,962)   ($2,930)                                                                       $249,773        $0                                                                     $0                                           $0                     $249,773                M
SEATTLE             Spokane Tribe                                                5,780                                               444                                            309                                        393                                                      108                              321                                          1,011                                          2,890             12,201       269                                $862                      $415,636                            1.74           $1,001,348                                         $1,529,813                                          ($21,913) ($17,740)                                                                      $2,491,508 ($16,483)                                                                     $0                                           $0                   $2,475,025                S
SEATTLE             Squaxin Island Tribe                                         2,240                                               161                                            113                                        119                                                       48                              130                                            358                                          1,120              2,591       241                              $1,034                      $437,210                            1.74             $233,870                                           $614,407                                           ($3,998)   ($7,109)                                                                       $837,170        $0                                                                     $0                                           $0                    $837,170                 S
SEATTLE             Stillaguamish Tribe                                            418                                                30                                             23                                         27                                                       10                               28                                             80                                            247                182         0                              $1,899                      $433,815                            1.74             $129,925                                            $98,788                                             ($763)     ($509)                                                                       $227,443        $0                                                                     $0                                           $0                    $227,443                 M
SEATTLE             Suquamish Indian Tribe                                       2,368                                               171                                            120                                        126                                                       51                              137                                            389                                          1,184              3,783       241                              $1,603                      $441,271                            1.74             $199,325                                           $658,324                                           ($3,213)   ($7,549)                                                                      $846,887         $0                                                                     $0                                           $0                     $846,887                S
SEATTLE             Swinomish Indian Tribal Community                            1,674                                               122                                             92                                        108                                                       39                              112                                            242                                            837                829       263                               $994                       $433,815                            1.74            $779,100                                           $376,934                                            ($1,800) ($11,410)                                                                      $1,142,824        $0                                                                     $0                                           $0                   $1,142,824                M
SEATTLE             Tulalip Tribes                                               6,595                                               479                                            362                                        425                                                      153                              442                                          1,148                                          4,622              2,869       240                              $1,899                      $445,427                            1.74           $1,461,036                                         $1,564,229                                          ($11,567) ($26,728)                                                                      $2,986,971   ($5,410)                                                                    $0                                           $0                   $2,981,561                M
SEATTLE             Umatilla Confederated Tribes                                 4,699                                               205                                            354                                        319                                                      104                              240                                            746                                          3,117              2,674       217                               $735                       $404,215                            1.74           $1,102,302                                          $891,427                                            ($6,324)   ($8,270)                                                                     $1,979,135        $0                                                                     $0                                           $0                   $1,979,135                M
SEATTLE             Upper Skagit Tribe                                             623                                                45                                             34                                         40                                                       14                               42                                             76                                          1,343                271         0                                $994                      $433,815                            1.74           $1,167,114                                           $137,622                                           ($1,034)   ($8,981)                                                                     $1,294,721        $0                                                                     $0                                           $0                   $1,294,721                M
SEATTLE             Warm Springs Confederated Tribes                             4,080                                               165                                             49                                        210                                                      165                               64                                            299                                          5,341              4,079       220                               $774                       $408,275                            1.74             $816,656                                           $697,751                                          ($15,296) ($14,234)                                                                      $1,484,877        $0                                                                     $0                                           $0                   $1,484,877                S
SEATTLE             Yakama Indian Nation                                        21,764                                               975                                            857                                        964                                                      627                            1,074                                          2,480                                         10,984             16,815       213                               $854                       $420,479                            1.74           $2,297,433                                         $3,910,408                                                $0   ($45,811)                                                                     $6,162,029        $0                                                                     $0                                           $0                   $6,162,029                M
SEATTLE             TOTAL                                                      163,289                                            10,479                                          8,582                                      9,947                                                    4,012                            9,634                                         26,594                                        108,842            222,304                                                                                                                      $22,091,509                                        $39,060,664                                         ($171,033) ($268,259)                                                                    $60,712,882 ($150,209)                                                                    $0                                           $0                  $60,562,676

NATIONAL            TOTAL                                                     1,667,860 107,112                                                                                  79,333                                     98,625                                              61,556                                68,173 250,080 2,393,592                                                                                      1,868,666                                                                                                                     $285,823,941 $368,395,450                                                                                     ($0)                                       $0                                     $654,219,391 #########                                                                     $0                  $2,948,870                                  $655,449,938

There were additional columns added to this spreadsheet to reflect the changes to the IHBG Formula regulations. The new columns affected by the new regulations are as follows:

Unadjusted FY 2020 Allocation: This column is equal to the appropriation after set asides plus the net amount of repayments collected in FY 2020 plus the carry-over amount minus three million dollars used for the
minimum allocation. In FY 2020, the amounts are $646,000,000 + $1,718,323 + $9,501,068 - $3,000,000 which totals $654,219,391.
Undisbursed Funds Factor: Section 1000.342 requires an Undisbursed Funds Factor (UDFF) be applied to tribes with an initial allocation of $5 million or more, and with undisbursed IHBG funds in the Line of Credit
Control System (LOCCS) on October 1 in an amount greater than the sum of the prior 3 years’ initial allocation calculations. On October 1, 2019, there were no tribes that exceeded the LOCCS limitation. Therefore,
no adjustments were made pursuant to this section.




Printed February 2020                                                                                                                                                                                                                                                                                                                                                                                                               FY 2020 IHBG Final Allocation                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             14 of 15
                                                                                                                                                                                                                                                                                                                                      Office




Printed February 2020
                                Please note that the totals may differ slightly due to rounding.
                                                                                                                                                                                                                                                                                                                                      Tribe




                                                                                                                                                                                                                                                                                                                                      AIAN Persons (American Indian/Alaska Native)


                                                                                                                                                                                                                                                                                                                                      HHLT 30% (AIAN Households with less than 30%
                                                                                                                                                                                                                                                                                                                                      Median Family Income)


                                                                                                                                                                                                                                                                                                                                      HHLT 30-50% (AIAN Households between 30%
                                                                                                                                                                                                                                                                                                                                      and 50% of Median Family Income)


                                                                                                                                                                                                                                                                                                                                      HHLT 50-80% (AIAN Households between 50%
                                                                                                                                                                                                                                                                                                                                      and 80% of Median Family Income)

                                                                                                                                                                                                                                                                                                                                      HH Overcrowded (AIAN Households with more
                                                                                                                                                                                                                                                                                                                                      than 1 person per room or without kitchen or
                                                                                                                                                                                                                                                                                                                                      plumbing)


                                                                                                                                                                                                                                                                                                                                      HH Severe Cost (AIAN Households with Housing
                                                                                                                                                                                                                                                                                                                                      Expenses greater than 50% of Income)
                                                                                                   $2,948,870 of the $3,000,000 available was used to fully fund the minimum allocation provision, and $51,130 will be carried forward to FY 2021.




                                                                                                                                                                                                                                                                                                                                      Housing Shortage (Number of AIAN Households
                                                                                                                                                                                                                                                                                                                                      with less than 80% of Median Family Income)




                                                                                                                                                                                                                                                                                                                                      Enrollment




                                                                                                                                                                                                                                                                                                                                      TRSAIP



                                                                                                                                                                                                                                                                                                                                      AEL (Allowable Expense Level)




FY 2020 IHBG Final Allocation
                                                                                                                                                                                                                                                                                                                                      FMR (Fair Market Rent)
                                                                                                                                                                                                                                                                                                                                                                                        FY 2020 IHBG Final Allocation




                                                                                                   of that year's appropriations. It also states that if less than $3 million is necessary to fully fund tribes, any remaining carry-over amounts of the set-aside shall be carried forward to the next year's formula. In FY 2020,
                                                                                                   Minimum Allocation: In accordance with §1000.329, HUD will hold the lesser amount of $3 million or available carry-over funds for additional allocations to tribes with grant allocations of less than 0.011547 percent




                                                                                                                                                                                                                                                                                                                                      TDC (Total Development Cost)


                                                                                                                                                                                                                                                                                                                                      Inflation




                                                                                                                                                                                                                                                                                                                                      FCAS Portion of Allocation (Formula Current
                                                                                                                                                                                                                                                                                                                                      Assisted Stock 24 CFR 1000.312-1000.322)




                                                                                                                                                                                                                                                                                                                                      Needs Portion of Allocation (Needs Component
                                                                                                                                                                                                                                                                                                                                      24 CFR 1000.324)




                                                                                                                                                                                                                                                                                                                                      Phase Down Adjustment (24 CFR 1000.331)




                                                                                                                                                                                                                                                                                                                                      FY 1996 Adjustment (24 CFR 1000.340)




                                                                                                                                                                                                                                                                                                                                      Unadjusted FY 2020 Allocation
                                                                                                                                                                                                                                                                                                                                                                                                                        Case 1:20-cv-23182-KMW Document 1-9 Entered on FLSD Docket 07/31/2020 Page 16 of 16




                                                                                                                                                                                                                                                                                                                                      FY 2020 Repayment Amount

                                                                                                                                                                                                                                                                                                                                      FY 2020 Undisbursed Funds Adjustment (24
                                                                                                                                                                                                                                                                                                                                      CFR 1000.329)




                                                                                                                                                                                                                                                                                                                                      Minimum Allocation Adjustment (24 CFR
                                                                                                                                                                                                                                                                                                                                      1000.329)




                                                                                                                                                                                                                                                                                                                                      FY 2020 Final Allocation
                                                                                                                                                                                                                                                                                                                                      Census Data Used: Single Race (S) or Multi-Race
                                                                                                                                                                                                                                                                                                                                      (M)
15 of 15
